  Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 1 of 112
                                                                   MONT/C
                                                   jUDGE FRA

       UNITED STATES DISTRICT COUJg,8                              'i;
        WESTERN DISTRICT OF TEXAS
          511 EAST SAN ANTONIO, EL PASO, TEXAS 799O1'    '           "1
                                                             ,,,
                                                    9-




PETITION FOR VIOLATION OF PLAiNTIFF'S RIGHTS




            PAUL BENJAMIN CHUKAAYIKA,
            PLAINTIFF,

                        vs

           THE STATE OF TEXAS,
           DEFENDANT,
      Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 2 of 112




             UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF TEXAS
                  511   EAST SAN ANTONIO, EL PASO, TEXAS             79901




                                 Table of Contents



[1] Introduction-----------------------------------------------------------------Page 3

[2] Allegation Common to all Counts---------------------------------------Page 5

[3] The Birthright Incarnation And Womb-Birth---------------------------Page 7

[4] Unchanging Law of Nature and Creation-------------------------------Page 10

[5] The Statement     of Facts common To All Mankind --------------------- Page       11


[6] The factual and legal background      of Human Existence and Law----Page 13

[7] The Commandments To The Origin of Creation Mankind -----------Pages 19

[8] Law of Creation: First Created, Inheritance, On Mankind------------ Page 27

[9] The Final QED--------------------------------------------------------------Page 39

[10] The Reason For The Reduce        of Lifespan of 1000 yrs---------------- Page 42

[11] Plaintiffs overall Inheritance From the Origin Of creation--------- Page 55

[12] Plaintiffs Economy Inheritance From The Origin of Creation----Page 64

[13] Defendant's Violations, and facts in support        of Violations --------Page   71


[14] Petition's Counts------                                                    Page 76

[15] Motion For Permanent Injunction-                                          Page 100

[16] Petition's Exhibits--------------------------------------------------------Page 109




                                                2
      Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 3 of 112

                                                                 JUDGE FRANK MONTkVC
                                                                                      I-


            UNITED STATES DISTRICT COURT
             WESTERN DISTRICT OF TEXAS                                                     41.1/i:
                511   EAST SAN ANTONIO, EL PASO, TEXAS        79901
                                                                                                     a
                                                                                           :;r


         Paul Benjamin C. Ayika                       )

         7216 Desert Jewel Street
         El Paso, Texas 79912                         )

         Plaintiff,                                        Case #

               Vs                                            '19C'j
                                                      ) Judge
           The State Of Texas                          )

           Defendant,                                 )




                PETITION FOR VIOLATION OF PLAiNTIFF'S RIGHTS


COMES NOW, the Plaintiff Paul Benjamin Chuka Ayika and for its cause of action
states and alleges the following to wits:


                              INTRODUCTION

1.  Plaintiff, Paul Benjamin Chuka Ayika, herein, files this his petition against the
defendant for violation of Plaintiff's natural right, under the commandments of law of
nature and creation, as well as, the Ninth Amendment to the United Stated Constitution.
Both laws protect those Plaintiff's natural rights implicitly in the original United States
Constitution as well as explicitly in the Bill of Rights. Plaintiff, herein, is invoking
Plaintiffs unalienable rights in connection with natural law, otherwise, known as
commandments of law of nature and creation.

2.  These Plaintiff's rights were accorded to the Plaintiff by the Creator (God), during the
creation of origin of mankind since five billion years ago. The Ninth Amendment to the
United States Constitution addresses that, the original existing rights of the people are to
be retained. This corresponded to what the Ninth Amendment to the United States
Constitution Stated that: "The Ninth Amendment to the Constitution addresses rights,
retained by the people, that are not specifically enumerated in the Constitution".

 3. The commandments of law of nature and creation, otherwise, known as natural law,
were adopted in the amendments to the United States Constitution. The Amendments are
      Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 4 of 112



now known as the Bill of Rights and were adopted and ratified in 1789 thus becoming a
part of United States Constitution.

4.  The Bill of Rights in connection with United States Constitution are expressing that
the Creator (God) of mankind, in creating the universe, implanted a body of law to which
all human beings are subject, which is superior to all countries constitutions, as the
"rights" contained within the Bill of Rights are recognized.

5.   Also, the Bill of Rights enumerated various natural rights which Plaintiff had since
five billion years ago, during the creation of origin of mankind. The Ninth Amendment
to the United States Constitution addresses that, the original existing rights of the people
are to be retained. This corresponded to what the Ninth Amendment to the United States
Constitution Stated that: "The Ninth Amendment to the Constitution addresses rights,
retained by the people, that are not specifically enumerated in the Constitution".


6.  These Plaintiff's inherent rights, statutes, privileges, authority and respect, during the
creation of origin of mankind, since five billion years ago, were already protected under
the conimandments of law of nature and creation, which is known as natural rights. The
Bill of Rights in connection with United States Constitution are instituted to protect
Plaintiff's natural rights. Includes, right to religion, right to worship, rights to land and
property, right to happiness, to mention but few. And prohibiting or abridging these
Plaintiff's rights as well as to petition the Government for redress of grievances against
the natural rights of Plaintiff, the first-man, the first-man of all creation, the creator's son,
and other men.

7.  It is within this context that the Ninth Amendment protect those Plaintiff's natural
rights implicitly in the original United States Constitution as well as explicitly in the Bill
of Rights. The Ninth Amendment to the United States Constitution addresses that, the
original existing rights of the people are to be retained. This corresponded to what the
Ninth Amendment to the United States Constitution Stated that: "The Ninth Amendment
to the Constitution addresses rights, retained by the people, that are not specifically
enumerated in the Constitution".

8.  United States Government is only 242 yrs old and Plaintiff is five billion years old.
The U.S Constitution and Declaration of Independence was on July 4, 1776. If you
consider USA birthday as July 4th, 1776, then the United States will be 242 years old. The
commandments of law of nature and creation, as well as, the creation of Plaintiff during
the creation of origin of mankind was since five billion year old. If you consider
Plaintiff's, the first-man, the first-born of all creation, the creator's son, birthday as well
as the commandments of law of nature and creation birthday, it will be five billion years
old.




                                             4
      Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 5 of 112




9. The constitution of the United States established American's national government and
fundamental law, and guaranteed certain basic rights for its citizen. The commandments
of law of nature and creation, established Creator's (God's) law, for the whole universe or
the world, and guaranteed inherent rights, statutes, privileges, authority and respect for
the creatures of the Creator (God), during the creation of origin of mankind. At the plan
for the Creator's (God's) creatures, to have a stronger inherent rights, statutes, privileges,
authority and respect, to ensure protection. The law of creation, explicitly stated that, the
inheritance of rights, statutes, privileges, authority and respect, are according to "first
created, first inherent rights.

10. According to fossil record timeline, Plaintiff is five billion years old. Before the
Defendant, the constitution of the United States, and Federal laws was established,
Plaintiff have already existed. And the commandments of law of nature and creation, do
not permit Defendant to assume authority or speak or pass judgment over Plaintiff.
However, the commandments of law of nature and creation, permits Plaintiff to assume
authority or speak or pass judgment over Defendants, as Plaintiff was created first, then
Defendants. In order words, before Defendants was, Plaintiff have been existed. As you
read this Plaintiff's Petition for violation of Plaintiffs right, and what law that guaranteed
Plaintiffs inherent rights, statutes, privileges, authority and respect. The answers to these
will be found in the pages of this Plaintiffs Petition for violation of Plaintiff's rights.

11. Plaintiff, now comes, motion, the honorable Judge of the United States District
Court, Western District of Texas, on Plaintiffs Petition for violation of Plaintiffs rights,
statutes and privileges, which the Defendant have been taken away from Plaintiff. And to
begin dealing with the origin of laws that guaranteed Plaintiff's inherent rights, statutes
and privileges. Hence, Plaintiff, now, motion, The United States District Court, Western
District of Texas, on the flowing original existing rights of Plaintiff.



           ALLEGATION COMMON TO ALL COUNTS
12. Plaintiff, now, motion this honorable Judge of the United States District Court,
Western District of Texas, on Plaintiffs Petition for violation of Plaintiffs natural
inherent rights, statutes, privileges, authority and respect, which the commandments of
law of nature and creation, otherwise known, as natural law as well as the Ninth
Amendment to the United States Constitution, protected these Defendant's natural
inherent rights, statutes, privileges, authority and respect. The link between Plaintiff and
Plaintiffs natural rights are clearly in connection with the creation of origin of mankind,
under which, Plaintiffs inherent natural rights were recognized as the "first-born of all
creation", the first-man, the creator's son, the "Christ".

13. The titles of "first-born of all creation" and "Christ" are the titles given to Plaintiff,
the first-man, the creator's son, whom the Creator (God) created first, in reference to the
       Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 6 of 112




first-created man at the time of creation of mankind, or Plaintiff' s position in the creation
of mankind. The main point here is that, Plaintiff is the "first-born of all creation", the
first-man, the creator' s son, the Christ. After the creation of origin of mankind, Plaintiffs
"death" and "incarnation", are connected with Plaintiffs continuation of life on earth, by
the way of "incarnation" as a "promising-man".

 14. Plaintiff is the "Office of Christ" and the "Head of all mankind", in references to the
Creator's (God's) creation of mankind and reality. Plaintiff was created first during the
origin of creation of mankind from the dust, since five billion years ago and has
characteristics resemblance with the Creator's (God's) spirit.

 15. In the event of creation of mankind, Plaintiff alone among living creature was gifted,
like the Creator's (God's) spirit. Hence, Plaintiffs spiritual characteristics as the first-
man, the first-man of all creation, the creator's son, during the creation of origin, were
known as holy, simple, spotless, intelligence, knowledge, wisdom, peaceful, goodness
and strong-will.


16.    In this regard, holy means that, Plaintiff is set apart or like no other. The simple
means that, Plaintiff is a unified being or one essence of spirit. The spotless means that,
Plaintiff is without sin. The peaceful nature means that, Plaintiff is the peaceful one, full
of meekness, obedient, humble, not of any forms of violence and Plaintiff is the peaceful
one through whom peace can be achieved in the world, (Peace to the World). The
goodness means that Plaintiff is all good and all perfect.

17.   The Creator (God) created Plaintiff to be immortal, and made Plaintiff to be an
image of the Creator (God) own eternity. Plaintiff, the first-man, the first-man of all
creation, the creator's son, alone was endowed with "Reason", and capable of knowing
and loving the Creator, (God); and of holding spiritual communion with the Creator
(God), as priest, and to bear rule over the whole earth and mankind, as the Head of all
humanity. Therefore, the commandments of law of nature and creation frequently stated
that, "in this world or the world to come, during the creation of mankind, Plaintiff is the
natural and legal head of all human race, an absolute "rights", Plaintiff acquired during
the creation of origin of mankind.

18.    In other words, "in this world", is connected with Plaintiffs designed maximum
lifespan of 1000 years of regular life of old age on earth, that was planned by the Creator
(God), as a purpose, for which "peace" was designed for mankind to the world. And "the
world to come" is connected with subject to Plaintiffs incarnation and returning back to
the earth again by the way of incarnation after the death of the body. Hence, under the
commandments of law of nature and creation, otherwise known, as natural law, Plaintiff
is far above all rule, authority, power, dominion, titles and offices hold by any man on
earth.
      Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 7 of 112




  19. Plaintiff was endowed with Reason, to engages in religious ideals (Priesthood) and
 tc' bear rule over the whole earth and nature (Head of mankind). This corresponded to
 what the commandments of law of nature and creation, in this respect of what is written,
 and states that: Plaintiff is "the first-man created by the Creator (God), and is the kind of
 most high priest the Creator (God) created for mankind, who is holy, innocent, pure,
 guiltless, undefiled, separated from sinners--".

 20. According to the fossil record timeline, Plaintiff's physical creation, and within the
origin of creation, Plaintiff was created, in the "body and spirit". The spirit part of
Plaintiff's body, which has a link with the Creator never die. Therefore, Plaintiff's
spiritual part, is part of being, that survives the death of the physical body. Because,
Plaintiff's spirit is in oneness with the Creator, and just as the spirit of the Creator (God)
never dies, and it is so that Plaintiff's spirit never die.

21. In this regard, Plaintiff have mortal body that dies and has a immortal spirit that can
never die. Plaintiff's immortal spirit that can never die was designed by the Creator
(God), in order, to prepare Plaintiff to continue endless life on earth, after the death of the
body, and returning back to the earth again by the way of incarnation. Hence, from time
of creation of mankind, since five billion years ago, Plaintiff's spirit has incarnated in the
past as the "first-man of all creation", the creator's son, till the present day of mankind, as
a "promising-man". This corresponded to what the commandments of law of nature and
creation, in respect of what is written, and states that: "Where the body is death, the spirit
begins", because it is only the body is in danger of death as the spirit is built by the
Creator (God) for "incarnation", to continue endless life on earth.

22. Since Plaintiff's creation, since five billion years ago, Plaintiff's "body" dies,
through the process of death, and Plaintiff's surviving "spirit" continues the process of
incarnation, and gradually grows a new body or made flesh, and become man in the
womb of another parents, and of their flesh in order to be prepared for womb-birth, as a
promising-man.


                  The birthright Incarnation And Womb-Birth

23. Because under       Plaintiff's physical creation, and within the origin of creation,
Plaintiff, the first-man, the first-man of all creation, the creator's son, was created, in the
"body and spirit". The spirit part of Plaintiff's body, which has a link with the Creator
never die. Therefore, Plaintiff's spiritual part, is part of being, that survives the death of
the physical body. And, Plaintiff's spirit is in oneness with the Creator, and just as the
spirit of the Creator (God) never dies, and it is so that Plaintiff's spirit never die.

24. In this regard, Plaintiff, the first-man, the first-man
                                                    of jll creation, the creator's son,,
have mortal body that dies and has a immortal spirit that can never die. Plaintiff's

                                            7
       Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 8 of 112



 immortal spirit that can never die was designed by the Creator (God), in order, to prepare
 Ptintiff to continue endless life on earth, after the death of the body, and returning back
 to the earth again by the way of incarnation. Hence, from time of creation of mankind,
 since five billion years ago, Plaintiff's spirit has incarnated in the past as the first-man,
 the first-man of all creation, the creator's son, till the present day of mankind, as a
 "promising-man".

25. Under the commandments of law of nature and creation, it is written that: "Where
the body is death, the spirit begins", because it is only the body is in danger of death as
the spirit is built by the Creator (God) for "incarnation". According to fossil record
timeline, from the creation of origin, Plaintiff always return after death and live in the
world, in the certainty and security of this "promise" by the Creator (God).

26. It means that,     Plaintiffs incarnation of the spirit, is the creational process which,
plaintiff, the first-man, the first-man of all creation, the creator's son, the Christ, must go
through each one thousand year. After the designed maximum lifespan of 1000 years of
old age and death. In order, to prepare for incarnation and womb-birth, after the origin of
creation from the dust, during the time of creation. It is a process of creation that, the
commandments of law of nature and creation, describes as "birthright" or "promising-
man" In order words, it is creationally called the promising-man and traditionally called
the birthright.

27. The protection    of special inherent rights, statutes, privileges, authority and respect
accorded to Plaintiff, the first-man, the first-man of all creation, the creator's son, the
Christ, under the commandments of law of nature and creation, which is known as natural
law, in the origin of creation, are considered by law the same and inseparable from the
origin of creation inheritance to which, Plaintiff, the first-man, inherited with that
inheritance of womb-birth. This corresponded to what the commandments of law of
nature and creation, in respect of what is written about the visit of the Magi, the three
wise men, to the infant King Jesus who was the first coming of Christ, the creator's son,
and states that: "Then, opening their treasures, they offered him gifts of gold, as he was a
King, and frankincense as he was a priest, and myrrh for health.

28. In order words, the birthright incarnation and womb-birth of Plaintiff, the first-man,
the first-man of all creation, the creator's son, the Christ, is referred to the protection of a
special inherent rights, statutes and privileges accorded to Plaintiff, the first-man, under
the conimandments of law of nature and creation, in the origin of creation, to which,
Plaintiff, the first-man, inherited. And subject to the process of incarnation and womb-
birth, is considered by law, the same and inseparable from the origin of creation
inheritance to which, Plaintiff, the first-man, inherited under the time of creation of
mankind, since five billion years ago, with that inheritance via womb-birth, to which,
Plaintiff, the first-man, will be inherited through by birth.



                                            8
       Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 9 of 112




 29. Under the commandments        of law of nature and creation, the birthright incarnation
 and womb-birth of Plaintiff, the first-man, the first-man of all creation, the creator's son,
 the Christ, is referred to a special inherent rights, statutes and privileges to which,
 Plaintiff, the first-man, entitled under the time of creation of mankind, since five billion
 years ago, which continues and separable by the circumstance of incarnation and through
 Plaintiff's birth.

 30.   Plaintiffs birthright, is a continuation of protection of Plaintiffs inherent rights,
statutes, privileges, authority and respect to which, Plaintiff, the first-man, the first-man
of all creation, the creator's son, the Christ, was entitled under the time of creation of
mankind, since five billion years ago, which continues and inseparable by the
circumstance of incarnation and through Plaintiffs birth. Therefore, Plaintiff, the first-
man, the first-man of all creation, the creator's son, the Christ,, continues to be entitled
with protection to Plaintiffs special inherent rights, statutes, privileges, authority and
respect, accorded to Plaintiff, the first-man, the first-man of all creation, the creator's son,
the Christ,, under the commandments of law of nature and creation, in the origin of
creation and through Plaintiff's womb birth.

31. Hence, in the creation of origin, in accordance with the fossil record timeline and the
commandments of law of nature and creation, Plaintiff's death and incarnation, is
creationally and traditionally known as a promising-man and birthright respectively. The
incarnation of Plaintiffs spirit, after Plaintiffs death, falls between one thousand years
(1000 years).

32. It means that,   Plaintiffs incarnation is the creational process, which Plaintiff must
go through each one thousand year, after Plaintiffs designed maximum lifespan of
 1 000years of regular life of old age and death, to prepare for incarnation and
                                                                                 womb-birth,
after the origin of creation from the dust, during the time of creation. According to fossil
record timeline, from the creation of origin, Plaintiff always return after death and live in
the world, in the certainty and security of this "promise" by the Creator (God).

33. Enclosed exhibit one, please find a special testimony from Rev. Fr. Michael, an
expert in the nature of the gift of spirit and who has a gift of interpretation of human spirit
with his interpretation of Plaintiffs spirit, and his understanding of Plaintiff's spirit as the
first-man, the first-man of all creation, the creator's son, the Christ. In his testimony, he
said, "Paul has in him a characteristics of the promising-man in the future, he is very
intelligent, simple, friendly and very honest. Also, according to fossil record timeline and
the commandments of law of nature and creation, it is declared that, Plaintiff is the heir to
the earth.

34. The commandments        of law of nature and creation, explicitly states that, the
inheritance of earth is according to first of creation among all human beings, or the
position in the creation of mankind, with Plaintiff, the first-man, the first-man of all

                                             9
      Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 10 of 112




creation, the creator's son, the Christ, to be created, inheriting the planet earth before
otier human beings. The basis of inheritance on the earth, on the subject of the one who
get to inherit the earth, the ruler, authority and priesthood, or who inherits all, are lead to
the understanding of creation orderly law, or the position in the creation of mankind, that
is well-known as, "first come, first inheritance".

35. According to fossil record timeline and the commandments            of law of nature and
creation, also, stated that, Plaintiff is the first-man, the first-man of all creation, the
creator's son, the Christ, whom the Creator (God) first created before other men, and
then woman". For that reason, the law stated that, Plaintiff, the first-man, the first-man of
all creation, the creator's son, the Christ, is "the head of every man". The law further
stated that, the head of the woman is the first-man, the first-man of all creation, the
creator's son, the Christ, and the head of the first-man is God".

36. The commandments of law of nature and creation, imposes restriction on the
authority of any man or woman on earth over Plaintiff, the first-man, the first-man of all
creation, the creator's son, the Christ, and these restrictions are permanent in all times and
places and circumstances as Plaintiff, the first-man, the first-man of all creation, the
creator's son, the christ, was created first.


                   The Unchanging Laws Of Nature And Creation

37. Every thing in the world is ruled by the commandments               of law of nature and
creation, which is known as natural law, that was given by the Creator (God), and
mankind are thankful that it is so, for otherwise we would live in a world of chance, in a
fearful uncertainty of what would happen next. In order words, without law of creation,
there would be chaos and it would be survival of the fittest, and everymen for himself.
The Creator (God) made certain decrees (laws) which are fixed and immovable. The
Creator's commandments of law of nature and creation are impossible to change by
humans.


38. For instances, the Creator (God) set the sun, the moon, and the stars in the heaven,
and gave them their laws, conditions and bounds, which they cannot pass and they all
move in perfect harmony in their sphere order, and are as lights, wonders and signs and
order, and are as lights, wonders and sign unto humanity. In a similar way, the Creator
(God) created Plaintiff, the First-man of all creation, the creator's son, and gave Plaintiff
laws, conditions and bounds, which, Plaintiff, the First-man of all creation, the creator's
son, cannot pass, so that, Plaintiff, the First-man of all creation, the creator's son, can live
in perfect harmony or as a peaceful one on earth, to make certain Plaintiff's happiness.

39. Mankind are utterly unable to change the commandments               of law of nature and
creation, which is known as natural law. The Creator (God), who created this earth and

                                             10
      Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 11 of 112




 placed Plaintiff, the first-man, the first-man of all creation, the creator's son, the Christ,
 qpon it, gave unto Plaintiff, a law whereby Plaintiff might be saved and protected on
 earth. For there are a commandments of law given to the world, and all things are
 governed by that laws through the whole universe and whosever keeps the laws of the
 Creator (God), will be preserved by that laws, and will be receives whatever reward that
 laws guarantees to Plaintiff, and to all human beings.

 40. Since from the time of creation, the commandments of law of nature and creation,
 which is known as natural law, are universal and legal law system of mankind. For the
 rules of commandments of law of nature and creation, were formed first and then later the
 constitution, the administrative law, of every nation or state. Traditionally and
 historically, the commandments of law of nature and creation, which have exercised a
 profound influence on recognizing inherent right of mankind, since five billions years of
 creation of mankind, have been incorporated into every country or nation constitution, the
 administrative law.

41. The inherent rights, statutes, privileges, authority and respect which human beings
acquired from the commandments of law of nature and creation can not be restrained by
any law under government constitution, the administrative law. Because, the
commandments of law of nature and creation, was formed first five billion years after the
creation of the earth. And, characteristically, upholding the laws of mankind that are
supreme and above the laws of the constitution, the administrative law of every country.



                 The Statement of Facts Common To All Mankind


42. According to fossil record timeline and the commandments             of law of nature and
 creation, Plaintiff, is the first-man, the first-man of all creation, the creator's son, the
Christ. The link between, Plaintiff, the first-man, the first-man of all creation, the
creator's son, the Christ,, as the head of states of the world, for the reason of precept, and
the commandments of law of nature and creation, as well as the Ninth Amendment to the
United States Constitution, are exactly clear in this petition. In this Plaintiffs petition,
the following facts and laws about Plaintiff must be understood.

43. The fact   of the law is that, Plaintiff is also clearly called "Christ", the first-man, the
first-man of all creation, the creator's son. The title of Christ is a description of the first-
created "man" at a time of creation of human being, base on the position in the creation of
mankind. Meaning, the "first created" over all creation in relation to human creation.
Hence, Plaintiff is called "Christ" because Plaintiff was the first-born over all creation.
Thereinafter, the word "Christ" is a title given to "the first-born of all creation", the first-
man, the creator' s son.



                                             11
      Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 12 of 112




 44. From the origin      of creation, the office of the "Earth Headship" and "Priesthood of
 the Creator" belonged to Plaintiff, the first-man, the first-man of all creation, the creator's
 son, the Christ, by having the first position over other creatures in relation to creation of
 mankind. Since the origin of creation, Plaintiff enjoyed priority of inherent rights,
 statutes, privileges, authority and respect over all creatures, as first-born, the first-man,
 the first-man of all creation, the creator's son, the Christ. In order words, Plaintiff
 inherited the first-born inherent rights, statutes, privileges, authority and respect, as
 Plaintiff was the first in creation and can do anything that pleases him.

 45. For this reason, the conimandments      of law of nature and creation, limit other men
from all authorities over Plaintiff, as Plaintiff is the first-man, the first-man of all
creation, the creator's son, the christ,. The deepest root of the commandments of law of
nature and creation, for the reason of precept, are to remind mankind that, in order of
creation, or the position in the creation of mankind, there is a law of subordination or
submission of mankind, in relation to order of human creation or the position in the
creation of mankind.

46. The law of submission does not only applies to women, but also to other men toward
Plaintiff, the first-man, the first-man of all creation, the creator's son, the Christ. The law
imposes restrictions on the authority of other men or women over Plaintiff, the first-man,
the first-man of all creation, the creator's son, the Christ, as Plaintiff was created first
during the origin of creation of mankind, hence, can do anything that pleases him.

47. Generally, Plaintiff, the first-born of the Creator (God), the Creator's son, is the first-
man, whom the creator made during the time of creation of mankind by having the first
position over other creatures in relation to order of human creation. Hence, Plaintiff, the
first-man, the creator's son, is described as first-born of all creation or the first-born over
all creation.

48. According to the commandments         of law of nature and creation, since Plaintiff is the
first-man, the Creator's son, Plaintiff have the first position over all creatures, to enjoy
priority of inherent rights, statutes, privileges, authority and respect as the head of
humanity. Also, Plaintiff is the one and only priest of the Creator (God). And, not only
priority as head of all humanity but the one and only priest of the Creator (God), and
superiority in a! inherent rights, statutes, privileges, authority and respect in regarding to
mankind and can do anything that pleases him.

49. Therefore, this universal commandments          of law of nature and creation, upon
Creator's original order of inherent rights, statutes, privileges, authority and respect
during the creation of origin, for the reason of the precept, which limit the authority of
other men over Plaintiff, the first-man, the first-man of all creation, the creator's son, the
christ, are very significant and important, among all human beings. Because, the laws
show who to be in inherent rights, statutes, privileges, authority and respect. Also,

                                            12
       Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 13 of 112



 significant for exclusive rights of inheritance for Plaintiff, the first-man, the first-man of
 alLcreation, the creator's son, the christ, over other human beings.


          The Factual And Legal Background Of Human Existence & Law


 [1]   Plaintiffs Own Creation From The Origin:

 50. The commandments        of law of nature and creation, which is known as natural law,
 teach mankind that the Creator (God) who made the universe does not have a physical
 make-up, but has spiritual make-up that associated with knowledge, wisdom, or
 intelligence, simple, eternal, immutable and omnipotent.

 51. In this regard, simple means that, the Creator (God) is a unified being and has one
essence of spirit. The eternal means that, the Creator (god) existence will never end. The
immutable means that, the Creator (God) existence is unchanging. The omnipotent
means that, the Creator (God) is all powerful and is able to create life itself and can do
anything that pleases Him.

52. This means that, the essence     of the Creator (God), his make-up, is immaterial or it
can be translated as "spirit", and does not, have flesh and bones. Hence, the first
characteristics of mankind's Creator (God) is that, the Creator is spirit and is omnipotent,
and is able to create life itself.

53. The Creator (God) designed everything on earth from the dust             of the earth to the
finest cell in human bodies and to the grandest star in the entire earth. The Creator (God),
made Plaintiff, the first-man, the first-man of all creation, the creator's son, the Christ, in
a bodily and spiritual form, the form in which the Creator (God) wished to reveal
Himself. The image of the Creator (God) is known to all mankind through Plaintiff, the
first-man, the first-man of all creation, the creator's son, the Christ, who the Creator
(God) created first during the creation of origin. In other words, there is something about
Plaintiff's, the first-man, the first-man of all creation, the creator's son, the Christ, human
body, during the creation of origin, which is uniquely appropriate to Creator's (God's)
manifestation of Himself.


54. According to fossil record timeline and the commandments of law of nature and
creation, which stated that, in the beginning of creation, since five billion years ago, "the
Creator (God) made or created everything according to the Creator's "Perfect Plan", that
can never be changed".


55. In the first stageof Plaintiffs creation, the Creator (God) created Plaintiff, the first-
man, the first-man of all creation, the creator's son, the Christ, from the dust of the earth

                                            13
      Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 14 of 112



 and breath upon Plaintiff, the first-man, the first-man of all creation, the creator's son, the
 c1rist, the Creator's spirit of life, and Plaintiff was made flesh, and become man, and
 Plaintiff have both "body" and spirit". It means that, Plaintiff, the first-man, the first-man
 of all creation, the creator's son, have both physical and spiritual make-up.

 56. In the second stage   of Plaintiff's creation, the Creator (God) designed Plaintiff, the
 first-man, the first-man of all creation, the creator's son, the Christ, in a way that, after
 Plaintiffs designed maximum lifespan of 1000 years of regular life of old age and the
 death of plaintiffs body. Plaintiff would return back to earth by the way of incarnation of
 Plaintiffs spirit.

57. Overall, according to the fossil record timeline, Plaintiffs physical creation, and
within the origin of creation, Plaintiff was created, in the "body and spirit". The spirit part
of Plaintiffs body, which has a link with the Creator never die. Therefore, Plaintiff's
spiritual part, is part of Plaintiff being, that survives the death of the physical body.
Because, Plaintiff's spirit is in oneness with the Creator, and just as the spirit of the
Creator (God) never dies, and it is so that Plaintiff's spirit never die.

58. Hence, this corresponded to what the commandments           of law of nature and creation,
in this respect of what is written, and states that: " Where the body is death, the spirit
begins", because it is only the body is in danger of death as the spirit is built by the
Creator (God) for "incarnation", after I 000yrs of the death of the body. The incarnation
occurs one thousand years after the death of Plaintiffs body. This is the time it will take
for Plaintiffs spirit to incarnate after the death of the body.

59. The overall meaning in this regard is that,    Plaintiff have mortal body that dies and
has a immortal spirit that can never die. Plaintiffs immortal spirit that can never die was
designed by the Creator (God), in order, to prepare Plaintiff to continue endless life on
earth, after the death of the body, and returning back to the earth again by the way of
incarnation. Hence, from time of creation of mankind, since five billion years ago,
Plaintiffs spirit has incarnated in the past as the first-man, the first-man of all creation,
the creator's son, the Christ.

60. From time     of creation of mankind, since five billion years ago, Plaintiffs spirit has
incarnated in the past as the first-man, the first-man of all creation, the creator's son, the
Christ, till the present day of mankind, as a "promising-man". Hence, Plaintiff, Paul
Benjamin C. Ayika, is the very first-man the Creator (God) created since five billion years
ago.

61. The Creator (God) created Plaintiff, the first-man, the first-man      of all creation, the
creator's son, the Christ,, and gave these cycles, laws, conditions and bounds which
Plaintiff, the first-man, the first-man of all creation, the creator's son, the Christ, cannot
pass. There are designed by the Creator (God) to prepare Plaintiff, the first-man, the first-

                                            14
     Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 15 of 112



man of all creation, the creator's son, the Christ, to continue endless life on earth, as a
promising-man.

62. In each one thousand year, after the deathof Plaintiffs "body". Plaintiff's "spirit" is
prepared to live forever by the way of incarnation, and at same time, the human parents
also prepare the womb for Plaintiffs birth, and of their flash, and to become man or
promising-man or the next coming of the first-man, the first-man of all creation, the
creator's son, the Christ.

63. It is equally important to know that,     Plaintiffs spiritual characteristics, are the vely
characteristics of the Creator's nature that constitute what Plaintiff, the first-man, the
first-man of all creation, the creator's son, the Christ, took from the Creator (God) to
became man during the origin of creation. Meaning that, in the creation of origin,
Plaintiffs true characteristics nature was known as holy, simple, spotless, intelligence,
knowledge, wisdom, peaceful one, goodness and strong-will.

64. In this regard, holy means that, Plaintiff is set apart or like no other. The simple
means that, Plaintiff is a unified being or one essence of spirit. The spotless means that,
Plaintiff is without sin. The peaceful nature means that, Plaintiff is the peaceful one, full
of meekness, obedient, humble, not of any forms of violence, because it is through and by
Plaintiff that peace can be achieved to all mankind (Peace to the World). The goodness
means that, Plaintiff is all good and all perfect.

65. In the third stage of Plaintiffs creation, the Creator (God) designed Plaintiff, the
first-man, the first-man of all creation, the creator's son, the Christ, in a way that, Plaintiff
will undergo a spiritual rebirth through the age of 30. It is a process of creation that
describes many key characteristics of Plaintiff in the origin of creation. Hence, Plaintiff,
the first-man, the first-man of all creation, the creator's son, the Christ, has many
characteristics that came from the origin of creation. It is Creator's (God's) plan, that at
the age of 30, Plaintiff, the first-man, the first-man of all creation, the creator's son, the
Christ, will be transformed and become a truly new man, a process that is well known as
a born again man. It is a built-in creation, during which Plaintiff, the first-man, the first-
man of all creation, the creator's son, the Christ, will be renewed and changed to a new
life at the age of 30.

66. It is a kind    of spiritual transformation that describes how the Creator (God) created
Plaintiff, the first-man, the first-man of all creation, the creator's son, the Christ, to begin
a process of a heartfelt repentance at the age of 30, in order, put off the old Plaintiffs
deeds, and put on the new Plaintiffs deeds as a new man, so as to be renewed in
knowledge and in the spirit to the service of the Creator (God). In other words, the
Creator (God) created plaintiff, the first-man, the first-man of all creation, the creator's
son, the Christ, at the age of 30, to put away a former way of life and to be renewed and
changed in the spirit with new self and bond of perfection.


                                             15
      Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 16 of 112




67. Such a spiritual transformations are indeed part     of creation at the time of Plaintiff's
cieation, awaiting discovery and their proper use by Plaintiff, the first-man, the first-man
of all creation, the creator's son, the Christ, at the age of 30. It is also indeed part of
creation that will borne a great sign in Plaintiff, the first-man, the first-man of all creation,
the creator's son, the Christ, toward bearing witness of Plaintiffs identity as the first-
man, the first-man of all creation, the creator's son, the Christ. This kind of spiritual
transformation can only happen to Plaintiff, the first-man, the first-man of all creation, the
creator's son, the Christ.

68. Since, Plaintiff, the first-man, the first-man   of all creation, the creator's son, the
Christ, is predestined to be conformed to this spiritual transformation at the age of 30,
according to the work and purpose of the Creator (God). Hence, this built-in creation of
spiritual transformation of Plaintiff, the first-man, the first-man of all creation, the
creator's son, the Christ, happened to Plaintiff in Houston, Texas, in July of 1985, at the
age of 30, as was promised by the Creator (God). It was a kind of spiritual transformation
which everyone around Plaintiff noticed.

69. And Plaintiff, the first-man, the first-man      of all creation, the creator's son, the
 Christ, was changed in some noticeable but nonetheless profound way. Plaintiffs desires
 and ambitions to know and serve the Creator (God) was changed in the process as well.
 This corresponded to what the testimony from Rev. Fr. Michael, an expert in the nature of
the gift of spirit, in respect of what is written about Plaintiffs spiritual transformation
and states that: "Paul has in him a characteristics of the promising-man in the future. In
this regard, it means that, Plaintiff will undergo many changes with increasing age. And
these changes will be noticeable to all, for the work and purpose of the Creator (God). In
respect of Plaintiffs characteristics of the promising-man, the first-man, the first-man of
all creation, the creator's son, the Christ, which Plaintiff has in him. Includes: holy
(unblemished, spotless), a complete change of appearance into spiritual state of glowing
with light in prayer (transfiguration), spiritual transformation, increase in wisdom with
increasing age, to mention but few. These key Characteristics of me, the promising-man,
the first-man, the creator's son, in the origin of creation. Namely, the spiritual
transformation, the spiritual transfiguration and holy (unblemished, spotless) are directly
linked to the spiritual creation of me, the first-man, the creator's son, in the origin of
creation, with the spirit of the Creator (God). This connection continued to depict not
only to serve as a visible sign toward recognizing the characteristics traits of promising-
man, but the true knowledge of the Creator (God).

70. Hence, this corresponded to what the commandments           of law of nature and creation,
in this respect, when Plaintiff put off old deeds and put on the new deeds at the age of 30,
and states that: "Therefore, Plaintiff, who is the first-man, the first-man of all creation, the
creator's son, the Christ. Hence, is now a new creature. The old has passed away and the
new has come".



                                             16
      Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 17 of 112




71. Since this kind  of spiritual transformation can only happened to Plaintiff, the first-
man, the first-man of all creation, the creator's son, the Christ. According to fossil record
timeline, and from the creation of origin, Plaintiff, the first-man, the first-man of all
creation, the creator's son, the Christ, always undergo a spiritual rebirth through the age
of 30 and live in the world, in the certainty and security of this "promise" by the Creator
(God). This quad erat demonstrandum, (QED), convey the conclusion of a formal proof
to indicate that, Plaintiff, is the first-man, the first-man of all creation, the creator's son,
the Christ. And that which was to be demonstrated and has been proved.


[2] The Creation   of other Mankind from origin:

72.    In similar fashion, during the origin of creation of mankind, Eve, the Woman, the
second creation of the Creator (God), was created from Plaintiffs rib, the first-man's ribs.
And because the Creator (God), did not breath upon Eve, the Woman, the Creator's holy
spirit of life. It means that, Eve, the Woman's spiritual make-up, and the true
characteristics nature of woman was known as evil nature.

73.    In this regard, in the creation of origin, the true characteristics nature of Eve, the
woman, was known as disloyal, seductive, weak-willed, prone to temptation,
untrustworthy, non-peaceful nature, without knowledge, without wisdom, without
intelligence, "bad spirit" and weak-power of the Creator were with her permanently. Eve
was a imperfect woman or a imperfect creature of the creator after her creation.

74. With respect to the fossil record timeline, the first creation of the Creator (God), the
Creator's son, was called Adam, the man. Since, during the creation of mankind, the
Creator (God) created Plaintiff, the first-man, the first-man of all creation, the creator's
son, from the dust of the earth and breath upon Plaintiff, the first-man, the first-man of all
creation, the creator's son, the Creator's spirit of life. The Plaintiff, the first-man, was
spiritual and all good. The state of purity of Plaintiff, the first-man was holy.

75.    While the second creation of the Creator (God) was called Eve, the woman. Since,
during the creation of mankind, Eve, the second creation of the Creator (God), was
created from the man's rib. And, Eve, the woman was spiritual and all bad. The vitiated
state of Eve, the woman was sinful nature. As population of mankind grew between the
first creation of the Creator (God), Adam, the first-man and the second creation of the
Creator (God), Eve, the woman. The human offspring were blemished with the sinful
nature of the second creation of the Creator (God), Eve, the woman. In order words, the
vitiated state of the second creation of the Creator (God), Eve, the woman gave rise to the
sinful nature of human offspring.

76. In reference to the facts that, Mankind are utterly unable to change the
commandments of law of nature and creation, and because of disobedience to the

                                             17
      Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 18 of 112




commandments of law of nature and creation, Plaintiffs name that was called Adam, the
firt-man, the first-man of all creation, the creator's son, has undergone change
throughout human creation history.  Prior to the destruction of the world, Plaintiffs
name was called Adam, due to the facts that Plaintiff was created first before women
during the origin of creation.


77.    However, following the disobedience in the Creator's commandments of law of
nature and creation, which led to the destruction of the world with flood, Plaintiffs name,
the first-man, the first-man of all creation, the creator's son, was change to "Christ" in
reference to the obedience to the Creator's commandments of law of nature and creation.

78. According to the fossil record timeline, It is also known prior to the destruction     of
the earth, that there is a list of names of individual who has incarnated in the past as the
incarnation of the first-man, the first-man of all creation, the creator's son, from the time
of the creation of origin till the destruction of the world with flood, when there was no
writing.

79.    However, during this time, our time, after the destruction of the world with flood,
the following list of names of individual who has incarnated as the first-man, the first-
man of all creation, the creator's son, the Christ, is entirely on the record, namely, Jesus
of Israel, the first coming of Christ, the first-man, the first-man of all creation, the
creator's son. And, Plaintiff, Paul Benjamin Chuka Ayika of Nigerian, the second
coming of Christ, the first-man, the first-man of all creation, the creator's son, bringing
forth with the true original spiritual characteristics nature of the first-man, the first-born
of all creation, the creator's son, since five billion years after the creation of mankind,
which is known as holy, simple, spotless, intelligence, knowledge, wisdom, peaceful,
goodness and strong-will.

80. In reference to promise    of life which was designed by the Creator (God) to prepare,
Plaintiff, the first-man, the first-man of all creation, the creator's son, the christ, to
continue endless life on earth, as a promising-man and birthright, there are many
characteristics traits, which during the creation of origin accorded to Plaintiff by the
Creator (God), that constitute what Plaintiff, the first-man, the first-man of all creation,
the creator's son, the Christ, took from the Creator (God) to become "man" during the
origin of creation.

81.     There are very important traits as well as special manifestation of natural gift
granted to the Plaintiff, consisting of gift of unblemished, spotless, without defects, pure,
undefiled, guiltless to be known as "holy" or a trait of "holiness". Hence, this
corresponded to what the commandments of law of nature and creation, in this respect
states that: during the creation of origin, the first-man, the first-man of all creation, the
creator's son, the Christ, alone among living creature was gifted and "holy". Also, this
corresponded to what the commandments of law of nature and creation, in respect of what

                                            18
      Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 19 of 112




is written about the annunciation of birth of Jesus, who was also the first-man, the first-
map of all creation, the creator's son, the Christ, and stated: "And so the child will be
holy and will be called Son of the Creator ( God)".


82.    It is a process of creation that, the commandments of law of nature and creation
describes as "birthright" or "promising-man", which are visible characteristics traits that
will be seen as a sign of an inward of natural gift, consisting of gift of unblemished,
spotless, without defects, pure, undefiled, guiltless to be known as "holy" or a trait of
"holiness" toward bearing witness of Plaintiff's identity, in recognizing Plaintiff as the
first-man, the first-man of all creation, the creator's son, the Christ. By or to, all those
who have received the gift of an expert in the nature of the gift of spirit and who has a gift
of interpretation of human spirit.

83.    These characteristics traits are efficacious visible signs of nature which Rev. Fr.
Michael, an expert, used to recognize, the Plaintiff, as the Promising-man, the first-man,
the first-man of all creation, the creator's son, the Christ. In his testimony, he concluded
that, Plaintiff, Paul, has in him a characteristics of the promising-man in the future. He
stated that, ---"he is very intelligent, simple, friendly and very honest".

84.    These characteristics traits, are features or quality belonging typically to Plaintiff,
 serving to identify Plaintiff, are what Rev. Fr. Michael recognized as "holy", which
served in identifying Plaintiff. Since these kind of visible characteristics traits can be seen
as a visible sign toward recognizing only the characteristics traits of a promising-man, the
first-man, the first-man of all creation, the creator's son, the Christ. Then, Plaintiff is the
first-man, the first-man of all creation, the creator's son, the Christ, and this is QED. This
quad erat demonstrandum, (QED), convey the conclusion of a formal proof to indicate
that, Plaintiff, is the first-man, the first-man of all creation, the creator's son, the Christ.
And that which was to be demonstrated and has been proved.


         The Commandments To The Origin Of Creation of Mankind

Plaintiff's Position In The Creation of Mankind:

85.     The commandment to the origin of creation of mankind is a rule of action or
behavior obtain from the human's creation. It is a Creator's authoritative rule or
injunction on how mankind should behave in a particular circumstance, which is based
according to "first created, first inherent rights". In accordance to the fossil record
timeline, Plaintiff's name, the first-man, the first creation of the Creator (God), the
Creator's son, was called Adam, the man. While the second creation of the Creator (God)
was called Eve, the woman.




                                             19
       Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 20 of 112




86. Therefore, the earth was created in an orderly plan, or the position in the creationof
mankind, and the basis of this orderly creation of mankind leads to the commandments of
rule of law of nature and creation, whereby certain inherent rights, statutes, privileges,
authority and respect are legally recognized based according to "first come, first
inheritance right" basis. These rules of the commandments of law of nature and creation,
have exercised a profound influence on recognizing inherent right of mankind since five
billion years of creation of mankind.

87. The commandment of rule        of law of nature and creation, is a law of rules of action
and conduct prescribed by the Creator (God) and having binding legal force that must be
obeyed and followed by all mankind. It is universal standards of commandments of law
that apply to all mankind throughout all times and all ages.

 88.    The fossil record timeline stated, that Plaintiff, the Man, the first-man, the first-
man of all creation, the creator's son, was created first, and Eve, the Woman, was created
second. For the reason of the precept, the commandments of law of nature and creation
stated that, "the head of every man is Plaintiff, the first-man, the first-man of all creation,
the creator's son, the Christ. And the head of the woman is Plaintiff, the Man, the first-
man, the first-man of all creation, the creator's son, the Christ and the head of Plaintiff,
the first-man, the first-man of all creation, the creator's son, the Christ, is the Creator
(God). The Ninth Amendment to the United States Constitution addresses that, the
original existing rights of the people are to be retained. This corresponded to what the
Ninth Amendment to the United States Constitution Stated that: "The Ninth Amendment
to the Constitution addresses rights, retained by the people, that are not specifically
enumerated in the Constitution".


89.    The Creator's authoritative rule or injunction on how mankind should behave in a
particular circumstance, which is based according to "first created, first inherent rights",
stated that, "Plaintiff, the Adam, the man, the first-man, the first-man of all creation, the
creator's son, the Christ was created first, and then Eve, the woman", the second.

90. However, this original order   of creation which applies to the Plaintiff, Adam, the
man, the first-man, the first-man of all creation, the creator's son, the Christ, holds good
for all men; and that which applies to Eve, the woman, holds good for all women. The
Ninth Amendment to the United States Constitution addresses that, the original existing
rights of the people are to be retained. This corresponded to what the Ninth Amendment
to the United States Constitution Stated that: "The Ninth Amendment to the Constitution
addresses rights, retained by the people, that are not specifically enumerated in the
Constitution".

91.    In this regard, the order of creation of mankind, or the position in the creation of
mankind, for the reason of the precept, stated that, mankind enjoyed priority of inherent
rights, statutes, privileges, authority and respect, in relation to the order of human

                                            20
      Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 21 of 112



 creation, or the position in the creation of mankind, according to first of creation among
 human beings with Plaintiff, the first-man, the first-man of all creation, the creator's son,
 the Christ, inherited the first-born of inherent rights, statutes, privileges, authority and
 respect.

 92. Then, other men inherited the second privileges. And then, women
                                                                                inherited third
 privileges. In order words, the superiority in all privileges in regard to subordination and
 submission in relation to who have the first position of enjoying priority of natural
 inherent rights, statutes and privileges, authority and respect begin with Plaintiff, the first-
 man, the first-man of all creation, the creator's son, the Christ.

 93. Then, second the other men. And then, third the women, in the
                                                                   accordance to the
order of human creation or the position in the creation of mankind. The Ninth
Amendment to the United States Constitution addresses that, the original existing rights
of the people are to be retained. This corresponded to what the Ninth Amendment to the
United States Constitution Stated that: "The Ninth Amendment to the Constitution
addresses rights, retained by the people, that are not specifically enumerated in the
Constitution".

94.    Hence, Plaintiff, the first-man, the first-man of all creation, the creator's son, the
Christ, inherited the first-born inherent rights, statutes, privileges, authority and respect,
as Plaintiff was the first in creation. Then, second the other men. And then, third the
women. For this reason, the commandments of law of nature and creation, limit women
from all authorities or inheritances over Plaintiff, the first-man, the first-man of all
creation, the creator's son, the Christ, and other men.

95.    The deepest root, of the commandments of law of nature and creation, for the
reason of precept, are to reminded mankind that, in order of creation, or the position in
the creation of mankind, there is a law of subordination or submission of the whole
human beings in the accordance to the order of human creation, or the position in the
creation of mankind. The law of submission does not only applies to women, but also to
other men toward Plaintiff, the first-man, the first-man of all creation, the creator's son,
the Christ.

96. The law imposes restrictions on the authority    of other men over Plaintiff, the first-
man, the first-man of all creation, the creator's son, the Christ, as Plaintiff was created
first during the origin of creation of mankind, hence, can do anything that pleases him.
The Ninth Amendment to the United States Constitution addresses that, the original
existing rights of the people are to be retained. This corresponded to what the Ninth
Amendment to the United States Constitution Stated that: "The Ninth Amendment to the
Constitution addresses rights, retained by the people, that are not specifically enumerated
in the Constitution".



                                            21
      Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 22 of 112




97.    For this reason, in the original order of creation, or the position in the creation of
maiildnd, and for the reason of precept, the commandments of law of nature and creation
stated that, "I do not permit a woman to assume authority over a man for a Adam was
formed first, and then Eve". The Ninth Amendment to the United States Constitution
addresses that, the original existing rights of the people are to be retained. This
corresponded to what the Ninth Amendment to the United States Constitution Stated that:
"The Ninth Amendment to the Constitution addresses rights, retained by the people, that
are not specifically enumerated in the Constitution".

98. Also, the corollary commandments         of law of nature and creation, also stated that,
"I do not permit other men to assume authority over Plaintiff, the first-man, the first-man
of all creation, the creator's son, the Christ, as Plaintiff is the first-man, the first-man of
all creation, the creator's son, the Christ, and was created first".

99. Again, the law stated that, "Plaintiff, the first-man, the first-man    of all creation, the
creator's son, the Christ, is above every other men" as Plaintiff was created first during
the origin of creation of mankind, hence, can do anything that pleases him. The Ninth
Amendment to the United States Constitution addresses that, the original existing rights
of the people are to be retained. This corresponded to what the Ninth Amendment to the
United States Constitution Stated that: "The Ninth Amendment to the Constitution
addresses rights, retained by the people, that are not specifically enumerated in the
Constitution".

100. Likewise law stated that, "Plaintiff, the first-man, the first-born    of all creation, the
Creator's son, the Christ and other men are above every women. And the Creator (God) is
above Plaintiff, the first-man, the first-born of all creation", the creator' s son, the Christ.
The Ninth Amendment to the United States Constitution addresses that, the original
existing rights of the people are to be retained. This corresponded to what the Ninth
Amendment to the United States Constitution Stated that: "The Ninth Amendment to the
Constitution addresses rights, retained by the people, that are not specifically enumerated
in the Constitution".

 101.     The commandments of laws of nature and creation, limit women from all
authorities over Plaintiff, the first-man, the first-man of all creation, the creator's son, the
christ, and other men. And women must learn to live in quietness and full submissive
from all activities that women are to carry out over Plaintiff, the first-man, the first-man
of all creation, the creator's son, the Christ, and other men. These restrictions are
permanent, in all times and places and circumstances as Plaintiff, the man, the first-man,
the first-man of all creation, the Christ, was formed first, then women. The Ninth
Amendment to the United States Constitution addresses that, the original existing rights
of the people are to be retained. This corresponded to what the Ninth Amendment to the
United States Constitution Stated that: "The Ninth Amendment to the Constitution
addresses rights, retained by the people, that are not specifically enumerated in the
Constitution".
                                             22
      Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 23 of 112




  102.    Likewise, the commandments of law of nature and creation, imposes restrictions
  on the authority of other men over Plaintiff, the first-man, first-man of all
                                                                                 creation, the
 Creator's son, the Christ, as Plaintiff was created first during the origin of creation of
 mankind, hence, can do anything that pleases him. The Ninth Amendment to the United
 States Constitution addresses that, the original existing rights of the people are to
                                                                                            be
 retained. This corresponded to what the Ninth Amendment to the United States
 Constitution Stated that: "The Ninth Amendment to the Constitution addresses rights,
 retained by the people, that are not specifically enumerated in the Constitution".


 103. For this reason, the commandments of law         of nature and creation, limit other men
 from all authority over Plaintiff, the first-man, the first-man of all creation, the
                                                                                        creator's
 son, the Christ. And other men must learn to live in quietness and full submissive
                                                                                         from all
 activities that other men are to carry out over Plaintiff, the first-man, the first-men of all
 creation, the creator's son, the Christ, as Plaintiff, the first-man, the first-man of all
 creation, the creator's son, the Christ, was formed first, and then the other men. The Ninth
 Amendment to the United States Constitution addresses that, the original existing rights
 of the people are to be retained. This corresponded to what the Ninth Amendment to the
 United States Constitution Stated that: "The Ninth Amendment to the Constitution
 addresses rights, retained by the people, that are not specifically enumerated in the
 Constitution".

 104. Also, this corresponded to what the commandments of law          of nature and creation,
in this respect, whereby certain rights and statutes are legally recognized based
                                                                                    according
to "first come, first inheritance right" basis, and stated that, "I do not permit a
                                                                                    woman to
assume authority over a man for a Adam was formed first, and then Eve". The Ninth
Amendment to the United States Constitution addresses that, the original existing rights
of the people are to be retained. This corresponded to what the Ninth Amendment to the
United States Constitution Stated that: "The Ninth Amendment to the Constitution
addresses rights, retained by the people, that are not specifically enumerated in the
Constitution".

 105. Likewise, the commandments laws of nature and creation also stated that,
                                                                                         "I do
 not permit other men to assume authority over Plaintiff, the first-man, the first-man of all
 creation, the Creator's son, the Christ, as Plaintiff, the first-man, the first-man of all
 creation, the creator's son, the Christ was created first". Hence, Plaintiff, the first-man,
the first-man of all creation, the Creator's son, the Christ, is above every other men and
can do anything that pleases him. The Ninth Amendment to the United
                                                                                        States
Constitution addresses that, the original existing rights of the people are to be retained.
This corresponded to what the Ninth Amendment to the United States Constitution
                                                                                       Stated
that: "The Ninth Amendment to the Constitution addresses rights, retained by the
                                                                                      people,
that are not specifically enumerated in the Constitution".


                                            23
    Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 24 of 112




 106. Likewise, Plaintiff, the first-man, the first-born   of all creation, the creator's son,
th Christ, and other men are above every woman. And the Creator (God) is above
Plaintiff, the first-man, the first-born of all creation, the creator' s son, the christ. The
Ninth Amendment to the United States Constitution addresses that, the original existing
rights of the people are to be retained. This corresponded to what the Ninth Amendment
to the United States Constitution Stated that: "The Ninth Amendment to the Constitution
addresses rights, retained by the people, that are not specifically enumerated in the
Constitution".

107.    Generally, the commandments of law of nature and creation stated that, "no title
or office taken by other men can be above the title or office of Plaintiff, the first-man, the
first-man of all creation", the Creator' s son, the Christ. The Ninth Amendment to the
United States Constitution addresses that, the original existing rights of the people are to
be retained. This corresponded to what the Ninth Amendment to the United States
Constitution Stated that: "The Ninth Amendment to the Constitution addresses rights,
retained by the people, that are not specifically enumerated in the Constitution".

108. Likewise the law stated that, "no inheritance taken by other men can be above the
inheritance taken by the inheritance of Plaintiff, the first-man, the first-man of all
creation, the Creator' s son, the Christ. Hence, this corresponded of Plaintiff, the first-
man, the first-born of all creation, the creator's son, the Christ, having primogeniture
inheritance right to inherit the entire earth. In the reason of law, Plaintiff, the first-man,
the first-man of all creation, the Creator's son, the Christ, inherited the first-born
privileges as was the first in creation, as a blessing from the Creator (God). The Ninth
Amendment to the United States Constitution addresses that, the original existing rights
of the people are to be retained. This corresponded to what the Ninth Amendment to the
United States Constitution Stated that: "The Ninth Amendment to the Constitution
addresses rights, retained by the people, that are not specifically enumerated in the
Constitution".

109.     This corresponded to what the commandments of law of nature and creation, in
this respect, whereby certain rights and statutes are legally recognized based according to
"first come, first inheritance right" basis, and stated that, "the laws do not permit other
men to assume or make any law, or pass a judgment, or moot the words or have a power
of authority over Plaintiff, the first-man, the first-man of all creation, the Creator's son,
the Christ. As I, the first-man of all creation, the creator's son, is above all men and their
laws". Since I was created first during the origin of creation of mankind, hence, and I can
do anything that pleases me.

110. To this end, as Plaintiff, the first-man, the first-man    of all creation, the creator's
son, the Christ, is above all men and their laws". Since, Plaintiff was created first during
the origin of creation of mankind, hence, can do anything that pleases him. The Ninth
Amendment to the United States Constitution addresses that, the original existing rights
of the people are to be retained. This corresponded to what the Ninth Amendment to the
                                            24
      Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 25 of 112



 United States Constitution Stated that: "The Ninth Amendment to the Constitution
 ad4resses rights, retained by the people, that are not specifically enumerated in the
 Constitution".

  111. In order words, Plaintiff, the first-man, the first-men    of all creation, the Creator's
 son, the Christ, is above any law that is made by other men in the world.
                                                                                      However,
 Plaintiff, the first-man, the first-man of all creation, the Creator's son, the Christ,. is not
 above any law that is made by the Creator (God), as the Creator (God) is above Plaintiff,
 the first-man, the first-born of all creation, the Creator' s son, the Christ. Therefore,
 Plaintiff, the first-man, the first-born of all creation, the Creator's son, the Christ, must
 obey all the commandments of law of nature and creation prescribed by the
                                                                                        Creator
 (God).



 112.     This corresponded to what the commandments of law of nature and creation, in
 this respect, and stated that, the law imposes restrictions on the authority of other
                                                                                           men
 over Plaintiff, the first-man, first-man of all creation, the creator' s son, the Christ.

  113. These restrictions are permanent, in all times and places and
                                                                           circumstances as
Plaintiff, the first-man, the first-man of all creation, the creator's son, the Christ, was
 formed or created first and can do anything that pleases him. The Ninth Amendment to
the United States Constitution addresses that, the original existing rights of the people are
to be retained. This corresponded to what the Ninth Amendment to the United States
Constitution Stated that: "The Ninth Amendment to the Constitution addresses rights,
retained by the people, that are not specifically enumerated in the Constitution".

 114. Also, this corresponded to what the commandments of law           of nature and creation,
in this respect, and stated that, Plaintiff, "the first-man, the first-born of all creation, the
Creator's son, the Christ, is far above any ruler or authority or power or leader or anything
else, not only in this world but in the world to come".

115. As it is well noted from the beginning        of creation, and in the commandments of
 the law of nature and creation, that, Plaintiff, the first-man, the first-man of all creation,
 the Creator's son, was created first and has authority above all creatures of the Creator
 (God) and can do anything that pleases him. The Ninth Amendment to the United States
 Constitution addresses that, the original existing rights of the people are to be retained.
This corresponded to what the Ninth Amendment to the United States Constitution Stated
that: "The Ninth Amendment to the Constitution addresses rights, retained by the
                                                                                       people,
that are not specifically enumerated in the Constitution".

 116.    Many nations of the world, are under the violation of these commandments of
laws of nature and creation, and have tricked Plaintiff, the first-man, the first-man of
                                                                                           all
creation, the Creator' s son, the Christ, over Plaintiffs creation's right, into giving other

                                            25
      Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 26 of 112



 men and women equal right. In other words, many nation have stolen from Plaintiff, the
 first-man, the first-man of all creation, the creator's son, the Christ, over Plaintiff's
 creation right. Normally, the right of the first position over other men and women in the
 accordance to the order of human creation, or the position in the creation of mankind.

   117. As Plaintiff, the first-man, the first-man of all creation, the creator's
                                                                                  son, the
  Christ, has first position over other men and woman, and enjoyed priority of inherent
 rights, statutes, privileges, authority and respect over other men and woman in the
 relationship of creation of mankind or the creation of man and woman during the origin
 of creation. The Ninth Amendment to the United States Constitution addresses that, the
 original existing rights of the people are to be retained. This corresponded to what the
 Ninth Amendment to the United States Constitution Stated that: "The Ninth Amendment
 to the Constitution addresses rights, retained by the people, that are not specifically
 enumerated in the Constitution".

            Overview of Plaintiff's Inherent Rights. Privileges And Immunity

 118. Mankind have written tradition about our origins, and the fossil record
                                                                              timeline      of
mankind over five billion years, contained that, Plaintiff, the first-man, the first-man
created by the Creator (God), the Creator's son, the Christ, has inherent rights, statutes,
privileges, authority and immunities through the course of human creation.

  119.    In the creation of origin, according to fossil record timeline, it is affirmed that,
the Creator (God) made the earth. The earth was in existence before Plaintiff, the "Man",
the first-man, the first-man of all creation, the Creator' s son, the Christ, whom the Creator
(God) created first, of which Plaintiff is that the first-man, the first-man of all creation,
the Creator's son, the Christ. The earth was ready for Plaintiff, the first-man, the first-
man of all creation, the Creator's son, the Christ,, to live, move, and have his being upon
it, as Plaintiffs physical home. After the earth was created, Plaintiff, the first-man, the
first-man of all creation, the Creator' s son, the Christ, was then created in a special way
from the dust of earth, signify that Plaintiff was earth-born.

120.      Plaintiff was created from the dust of the earth and the Creator breath upon
Plaintiff His spirit of life, and Plaintiff have both "body" and "spirit". Therefore, in the
creation of origin, Plaintiffs true characteristics nature as the first-man, the first-man of
all creation, the Creator's son, the Christ,, was known as holy, simple,
                                                                                     spotless,
intelligence, knowledge, wisdom, peaceful, goodness and strong-will.

121. In this regard, holy means that, Plaintiff is set apart or like no other. The simple
means that, Plaintiff is a unified being or one essence of spirit. The spotless means that,
Plaintiff is without sin. The peaceful nature means that, Plaintiff is the peaceful one, full
of meekness, obedient, humble, not of any forms of violence, as it is through and by
Plaintiff that peace can be achieved to all mankind (Peace to the World). The goodness
means that, Plaintiff is all good and all perfect.

                                           26
      Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 27 of 112




  122. Plaintiff, the first man the creator made first, and by having the first position
                                                                                         over
 other creatures in relation to the creation of mankind, or the position in the creation of
 mankind. Hence, Plaintiff, the first-man, the first-man of all creation, the Creator's son,
 the Christ,, enjoyed priority of inherent rights, statutes, privileges, authority and respect,
 and superiority in privileges.

 123. The basis of inheritance on the earth, on the subject   of the one who get everything
 are lead to the understanding of creation orderly law, or the position in the creation of
 mankind, which is well-known as, "first come, first inheritance right".

 124.     The hereditary system in the beginning of creation, in accordance with the
 commandments of law of nature and creation, trace its origin through creation, in which
Plaintiff, was first in line to be human being, subsequently, Plaintiff inherited the earth,
headship, religion & priesthood, based in accordance with first come, first inheritance
right basis. The Ninth Amendment to the United States Constitution addresses that, the
original existing rights of the people are to be retained. This corresponded to what the
Ninth Amendment to the United States Constitution Stated that: "The Ninth Amendment
to the Constitution addresses rights, retained by the people, that are not specifically
enumerated in the Constitution".

 125. Under the commandments         of law of nature and creation, Plaintiff is the heir to the
entire earth, and the natural and legal head of all the human race based in accordance with
first come, first inheritance basis. The Ninth Amendment to the United States
Constitution addresses that, the original existing rights of the people are to be retained.
This corresponded to what the Ninth Amendment to the United States Constitution Stated
that: "The Ninth Amendment to the Constitution addresses rights, retained by the people,
that are not specifically enumerated in the Constitution".

126. During the creation        of origin, it is a decree of the Creator (God) that, Plaintiff, the
first-man, the first-man of all creation, the Creator's son, the Christ, after Plaintiff's
designed maximum lifespan of 1 000nyears of regular' life of old age and death of body. In
order words, the total length of time, Plaintiff, the first-man, the first-man of all creation,
the creator' s son, the christ, is alive from the creation, from the dust of the earth.

127. It is generally noted that, after the process   of death and incarnation, which occurs
one thousand years after the death of Plaintiff's body. Then Plaintiff's spirit shall come
back on earth, as Plaintiff's spirit is in oneness with the Creator (God), and just as the
spirit of the Creator (God) never dies, and it is so that, Plaintiff's spirit never die. In this
regard, Plaintiff has mortal body that dies and has a immortal spirit that never die.

 128. This immortal spirit of Plaintiff that never die is noted as a visible characteristics
traits that will be seen as a sign of an inward of natural gift of the characteristics traits,

                                             27
          Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 28 of 112



     consisting of gift of unblemished, spotless, without defects, pure, undefiled, guiltless to
.    be ,j.ised as "holy" or a trait of "holiness".

     129. These Plaintiff' s visible characteristics of spirit, are Plaintiff's features or quality
     of spirit belonging typically to Plaintiff, serving to identify Plaintiff, and toward bearing
     witness of Plaintiff's identity, in recognizing Plaintiff as first-man, the first-man of all
     creation, the Creator's son, the Christ. By all those who have received the gift of an
     expert in the nature of the gift of spirit, and who has a gift of interpretation of human
     spirit.


         Law Of Creation : First Created. First Inheritance, On The Entire Life Of Mankind

     130. The law of creation: "first to be created, first inherent right", is a built-in-creation
     law Of the Creator (God) that carries with it, the reward of the Creator (God), which must
    be practice regularly and carefully by all mankind. This law of creation: "first created,
    first inherent right", the built-in-creation law of the Creator (God), is an essential
    preparation of law, which the Creator (God) had as an intelligent purpose in creating
    mankind, for an extremely important activity, pertaining to significance of human
    existence, that will lead to life of happiness, honesty and trustworthy, in terms of dealing
    with mankind in daily basis.

     13 1.   This law of creation: "first created, first inherent right", has been introduced
    throughout mankind daily life, that should be part of mankind positive law, that will bring
    reward of success throughout mankind daily life. Hence, there is, then, in the entire law of
    mankind, a world of law that is not dependant on this law of creation, "first created, first
    inherent right", the built-in-creation law of the Creator (God).


    132.     The application of the law of creation: "first created, first inherent right", the
    built-in-creation law of the Creator (God), is part of mankind everyday law practice,
    known as the commandment of law of "first come, first serve", for improving any kind of
    mankind daily activities.

    133. This commandment       of law of "first come, first serve , is a positive law, that was
    created from the law of creation, in order to replace any form of negative law of mankind,
    that would have caused untold hardship, stress, wasted energies and abilities in mankind.
    In other words, mankind have been train to success by the Creator's (God's) law of
    creation, the built-in-creation of law. This has been proven in the commandment of law
    of "first come, first serve" system in all mankind daily life.

    134. Since, the law    of creation: "first created, first inherent right", the built-in-creation
    law of the Creator (God), functions in the world of mankind daily life and remains alive
    in all mankind activities. Then, there is good reason to suppose that there is a way of

                                                28
      Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 29 of 112



  perceiving this law of creation: "first created, first inherent right", the
                                                                              built-in-creation
  lw of the Creator (God), in all mankind activities.
  135.    In fact, , this law of creation: "first created, first inherent right", the
                                                                                      built-in-
 creation law of the Creator (God), is accounted for the daily law of mankind, especially in
 the family, sport, bank, post office, supermarket, to mention but few, in the
                                                                                   way that is
 familiarly referred as "first come, first serve" basis.

  136. In order words, the Commandments of law          of "first come, first serve", forms the
 basis, for alluding the right of someone, according to the position in the
                                                                                      arrival of
 someone, as a law. According to the commandment of law of "first come, first
                                                                                          serve"
 basis, or the arrival orderly of someone, or the position in the arrival of someone,
                                                                                          on the
 basis of "first come and first serve", has a significant influence on the rights of
                                                                                      someone,
 on basis of arrival orderly of someone, or the position in the arrival of someone,
                                                                                          in the
 family, sport, bank, post office, supermarket, to mention but few.

 137.    The "first come, first serve law basis" is the application of the law of creation:
 "first created, first inherent right", the built-in-creation law of the Creator (God), that
 automatically processes the "right" of someone by the arrival orderly of someone, or the
 position in the arrival of someone, on the basis of "first come, first serve".

 138. In order words, the basis    of right of someone, on the subject of the one who get
the right to be served or be a winner is lead to the understanding of arrival orderly law, or
the position in the arrival of someone, that is well-known as, "first come, first
                                                                                      serve".
The rules of the commandment of law of "first come and first serve", trace its
                                                                                       origin
through the law of creation: "first created, first inherent right", in which first arrival of
someone will be first in line to be served or be a winner, in terms of dealing with
mankind in daily basis.


 139. In Sport, the structure of sport of mankind, is legally organized in the same
                                                                                           way
according to the law of the "first come, first winner". In order words, the law of creation:
"first created, first inherent right", the built-in-creation law of the Creator (God), is
applied by the orderly arrival of participants, or the position in the arrival of participants.
The track and field sport, the worldwide international sporting event, is a running
                                                                                          sport
contests event, with more than ten participants.

140. The participants who takes part in the running contests event, will claim
                                                                               to be a
winner or victory, according to the rules of the commandments of law of "first come,
                                                                                              first
winner". In order words, a participant who takes part in the running contest sport, claim
to be a winner or victory in the contest by the orderly arrival of participants, or the
position in the arrival of participants with the first arrival of participant, is first in line to
be a winner or victory.


                                              29
      Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 30 of 112




141. In Bank, Post office, Supermarket, etc., the act         of serving individual is legally
organized in the same way, according to the law of the "first come, first serve". In order
words, the law of creation: "first created, first inherent right", the built-in-creation law
of the Creator (God), is applied in the customer services, by the orderly arrival of
customers, or the position in the arrival of customers, with the first arrival of customer, is
first in line to be a served, according to the rules of the commandments of law of "first
come, first serve".

142. In The Family, the law of the "first come, first inheritance right" is applied in the
inheritance rights in the family, by the birth orderly of male or son in the family, or the
position in the birth of male or son in the family, with the first-son, male, who the family
born first, is first in line to inherit the right of headship, priest and the entire property of
the family.

143. It is the "right"   of the first-born male or son, to inherit the right of priest, headship
and entire property of the family over the younger male or son or in preference to young
male or son siblings, according to the rules of the commandments of law of "first come,
first inheritance right" basis. The Ninth Amendment to the United States Constitution
addresses that, the original existing rights of the people are to be retained. This
corresponded to what the Ninth Amendment to the United States Constitution Stated that:
"The Ninth Amendment to the Constitution addresses rights, retained by the people, that
are not specifically enumerated in the Constitution".

144.    And just as the first-man, the creator's son, who the Creator (God) created first
during the creation of mankind, as a result of the Creator's (God's) orderly plan of
creation, or the position in the creation of mankind, on the basis of "first come, first
inheritance right".

145. Who the Creator (God) created first, was first in line to inherit the right      of priest,
headship of mankind and the entire earth as his physical home.

146. And it so that, the first-born male or son in the family, who the family born first,
is first in line to inherit the right of priest, headship and the entire property of the family
as his physical home. This corresponded to what the commandments of law of nature and
creation, in this respect, whereby certain rights and statutes are legally recognized based
according to "first come and first inheritance right" basis, and stated that, "And that
which applies to the first-man, the first-man of all creation, the creator's son, holds good
for all men or the first-born male or son in the family". The Ninth Amendment to the
United States Constitution addresses that, the original existing rights of the people are to
be retained. This corresponded to what the Ninth Amendment to the United States
Constitution Stated that: "The Ninth Amendment to the Constitution addresses rights,
retained by the people, that are not specifically enumerated in the Constitution".
         Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 31 of 112




    147. In order words,     just as the commandments of law of nature and creation, declared
'   that, the man, the first-man, the first-man of all creation, the creator's son, who the
    Creator (God) created first during the creation of mankind, was first in line to inherit the
    right of priest, the headship of mankind and the heir to the earth and everything in it over
    other mankind, on the basis of "first come, first inheritance right".

    148. And it is so that, the first-born male or son in the family, is first in line to inherit
    the right of priest, the headship and the entire property of the family over to the younger
    males or sons siblings of the family, women and daughters, on the basis of "first come,
    first inheritance". This corresponded to what the commandments of law of nature and
    creation, in this respect, whereby certain rights and statutes are legally recognized based
    according to "first come and first inheritance right" basis, and stated that, "And that
    which applies to the first-man, the first-man of all creation, the creator's son, holds good
    for all men or the first-born male or son in the family. The Ninth Amendment to the
    United States Constitution addresses that, the original existing rights of the people are to
    be retained. This corresponded to what the Ninth Amendment to the United States
    Constitution Stated that: "The Ninth Amendment to the Constitution addresses rights,
    retained by the people, that are not specifically enumerated in the Constitution".

     149. While, the first-man, Adam, the first-man of all creation, the creator's son, who
    the Creator (God) created first during the creation of mankind, was first in line to inherit
    the right of "Most High Priest" of the Creator (God). The Creator (God) of mankind,
    appointed Adam, the first-man, the first-man of all creation, the creator's son, to this
    specified position of the "Most High Priest" of the Creator (God), on the basis of "first
    come, first inheritance right".

    150.     This corresponded to what the commandments of law of nature and creation, in
    this respect stated that, "the law of creation: first created, first inherent right, is a built-in-
    creation law of the Creator (God) that carries with it, the reward of the Creator (God), in
    the orderly creation of mankind, or the position in the creation of mankind, on the basis of
    "first come, first inheritance right". The Ninth Amendment to the United States
    Constitution addresses that, the original existing rights of the people are to be retained.
    This corresponded to what the Ninth Amendment to the United States Constitution Stated
    that: "The Ninth Amendment to the Constitution addresses rights, retained by the people,
    that are not specifically enumerated in the Constitution".

    15 1.   During the origin of creation, the first-man, the creator's son, who the Creator
    (God) created first, was first in line to inherit the right of priest. The Creator (God)
    accorded the first-man, the first-man of all creation, the creator's son, the Christ, a
    characteristics traits, consisting of gift of unblemished, spotless, without defects, pure,
    undefiled, guiltless to be used as "holy" or a trait of "holiness".




                                                  31
          Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 32 of 112




1   52.  The Creator (God) accorded these characteristics traits to the first-man, as a
reward of the Creator (God), for being first in line to inherit the right of the "Most High
Priest". To be use, for sacrificial ritual or prayer or worship and deliverance of mankind
from harm, ruin and reclamation of our shared human creation, includes restoring the
intended maximum lifespan of l000years of mankind.

153.    Hence, the first-man, the first-man of all creation, the creator's son, the Christ,
who the Creator (God) created first during the creation of origin, became the only priest
of the Creator's (God's), the "Most High Priest", and the only mediator between the
Creator (God) and mankind, in order to make atonement for the wrong of mankind. The
Ninth Amendment to the United States Constitution addresses that, the original existing
rights of the people are to be retained. This corresponded to what the Ninth Amendment
to the United States Constitution Stated that: "The Ninth Amendment to the Constitution
addresses rights, retained by the people, that are not specifically enumerated in the
Constitution".

154. However, on other hand, the priest         of the first-born in the family is the "Most
Lower Priest" of the Creator (God), in order to perform family rituals that differ by the
degree to the priest of the man, the first-man, the first-man of all creation, the creator's
son, the Christ, who the Creator (God) created first during the creation of origin, who was
first in line to inherit the right of the "Most High Priest" of the Creator (God). The Ninth
Amendment to the United States Constitution addresses that, the original existing rights
of the people are to be retained. This corresponded to what the Ninth Amendment to the
United States Constitution Stated that: "The Ninth Amendment to the Constitution
addresses rights, retained by the people, that are not specifically enumerated in the
Constitution".

155. The priest of the first-born of the family, offers prayer using the name   of the "Most
High Priest" of the Creator (God), on a regular basis for dinner time, bedtime, birthday
and greeting of the visitors. The priest of the first-born of the family can not offer prayer
without using the name of the "Most High Priest" of the Creator (God).

156. In order words, the first-born priest   of the family, offers prayer under the name of
the "Most High Priest" of the Creator to the Creator (God). The "Most High Priest" of
the Creator (God), who the Creator (God) created first during the creation of mankind, is
the only one who the Creator (God), appointed to this specified position of prayer or
worship. Hence, the prayer of the man, the first-man, the first-man of all creation, the
creator's son, the Christ, is the only prayer the Creator (God) is going to answer with a
"yes"

157. In order words, the "Most High Priest"         of the Creator (God), who the Creator
(God) created first during the creation of mankind, is the only prayer mankind expect
answer from the Creator (God). Hence, the first-born priest of the family, must offers

                                           32
     Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 33 of 112




prayer to the Creator (God), using the name of the "Most High Priest" of the Creator
(God), so that, the prayers will be answered with "yes". This corresponded to what the
commandments of law of nature and creation, in this respect, declared that, the first-man,
the first-born of all creation, the creator's son, the Christ, has absolute sovereignty and
rights over earth and all things on it".

 158. And, it is so that, the commandments       of law of nature and creation, also declared
that, the first-born male or son in the family has the right to inherit the headship, the
priest and the entire property of the family over to the younger male siblings of the
family, on the basis of "first come, first inheritance right". The Ninth Amendment to the
United States Constitution addresses that, the original existing rights of the people are to
be retained. This corresponded to what the Ninth Amendment to the United States
Constitution Stated that: "The Ninth Amendment to the Constitution addresses rights,
retained by the people, that are not specifically enumerated in the Constitution".

 159.     In the family, the daughters are excluded from any form of inheritance or the
rights of inheritance. Instead, are given in marriage. Because, the law of creation, "first
created, first inherent right", the built-in-creation law of the Creator (God), functions in
the world of mankind daily life and remains alive in all mankind activities. And, since
during the origin of creation, the first-man, the first-man of all creation, the creator's son,
the Christ, who the Creator (God) created first, was first in line to inherit the right of any
inheritance. This corresponded to what the commandments of law of nature and creation,
in this respect stated that, "The law of creation: first created, first inherent right, is a built-
in-creation law of the Creator (God) that carries with it, the reward of the Creator (God),
in the orderly creation of mankind, or the position in the creation of mankind, on the basis
of "first come, first inheritance right".

160. And the first-man, the first-man      of all creation, the creator's son, the Christ, who
the Creator (God) created first, was first in line to inherit the right of any inheritance. And
Eve, the Woman, the second creation of the Creator (God), was excluded from any form
of right of inheritance, during the origin of creation of mankind, on the basis of "first
come, first inheritance". The Ninth Amendment to the United States Constitution
addresses that, the original existing rights of the people are to be retained. This
corresponded to what the Ninth Amendment to the United States Constitution Stated that:
"The Ninth Amendment to the Constitution addresses rights, retained by the people, that
are not specifically enumerated in the Constitution".

161.     In reference to right of inheritance, the commandments of law of nature and
creation, excluded Eve, the Woman, the second creation of the Creator (God), from
inheritance, during the origin of creation of mankind, on the basis of "first come, first
inheritance right".

162. According to the commandments           of law of nature and creation, and with respect
to the fossil record timeline, the first creation of the Creator (God) was called Adam, the

                                              33
       Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 34 of 112




man, the first-man, the first-man of all creation, the creator's son, while the second
cretion of the Creator (God) was called Eve, the woman. Since Adam, was the man, the
first-man, the first-born of the Creator (God), whom the Creator (God) created during the
time of creation of mankind by having the first position over Eve, the woman, the second
creation of the Creator (God).

163.    Then, the man, the first-man, the first-man of all creation, the creator's son, the
Christ, who the Creator (God) created first, was first in line to inherit the right of any
                                                                                         on
inheritance on earth over Eve, the Woman, the second creation of the Creator (God),
the basis of "first come, first inheritance right".

164.     The rights of inheritance of the man, the first-man, the first-man of all creation,
the creator's son, the Christ, who the Creator (God) created first, includes, the rights
                                                                                          of
                                                                                       few.
inheritance to the earth, headship, religion, priesthood, economy, to mention but
And, Eve, the woman, the second creation of the Creator (God) was        excluded  from  any
form of inheritance. The Ninth Amendment to the United States Constitution addresses
                                                                                          to
that, the original existing rights of the people are to be retained. This corresponded
                                                                                      Ninth
what the Ninth Amendment to the United States Constitution Stated that: "The
Amendment to the Constitution addresses rights, retained by the people, that are
                                                                                         not
 specifically enumerated in the Constitution".

 165.    Since, the Creator (God) created Eve, the woman, the second creation of the
Creator (God), from the man's rib, and the Creator (God) brought her to Adam, the man,
                                                                                         the
the first-man, the first-man of all creation, the creator's son. In order words, Eve,
                                                                             to the man, the
woman, the second creation of the Creator (God), was given in marriage
                                                                                      to the
first-man, the first-man of all creation the creator's son. The Ninth Amendment
                                                                                      are to
United States Constitution addresses that, the original existing rights of the people
                                                                                      States
be retained. This corresponded to what the Ninth Amendment to the United
Constitution Stated that: "The Ninth Amendment to the Constitution addresses rights,
retained by the people, that are not specifically enumerated in the Constitution".

 166.     The deepest root, of the commandments of law of nature and creation, for the
                                                                                         the
 reason of precept, are to reminded mankind that, during the creation of mankind, Eve,
 woman, the second creation of the Creator (God), was excluded from any form of
 inheritance. Instead, was given in marriage to Adam, the man, the first-man, the first-
 man of all creation, the creator's son, This corresponded to what the commandments
                                                                                           of
                                                                                  are legally
 law of nature and creation, in this respect, whereby certain rights and statutes
 recognized based according to "first come and first inheritance right" basis, and stated
 that, "and that which applies to Eve, the woman, the second creation of the Creator
  (God), holds good for all women".

 167. Thereinafter,   daughters or women in the family are given in marriage and are
 excluded from any form of right of inheritance in the family. The Ninth Amendment to
 the United States Constitution addresses that, the original existing rights of the people are
                                            34
    Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 35 of 112



to be retained. This corresponded to what the Ninth Amendment to the United States
Constitution Stated that: "The Ninth Amendment to the Constitution addresses rights,
retained by the people, that are not specifically enumerated in the Constitution".

168. The law     of creation: "first created, first inherent right", is a built-in-creation law
of the Creator (God) that, play an important direct role in regard to what is universal.
And, it is legal commandment of law of nature and creation system of mankind that
ensures protection of rights.

169. So, in marriage, the daughters or women are also excluded from rights                  of
inheritance in the family. Since, Eve, the woman, the second creation of the Creator
(God), lost the rights of inheritance to the man, the first-man, the first-man of all creation,
the creator's son by the Creator's (God's) orderly plan of creation, or the position in the
creation of mankind, on the basis of "first come, first inheritance right". The Ninth
Amendment to the United States Constitution addresses that, the original existing rights
of the people are to be retained. This corresponded to what the Ninth Amendment to the
United States Constitution Stated that: "The Ninth Amendment to the Constitution
addresses rights, retained by the people, that are not specifically enumerated in the
Constitution".

170.    There is, also, in the marriage between a man and a woman in the family. The
brothers of the man, who are there during the time of marriage, are first in line to inherit
already family member over the marrying woman, who is second in line to inherit family
member in the family.

171. Hence, during the marriage between a man and woman in the family, the brothers
of the man, are first in line to inherit the right of any inheritance over the marrying
woman, who is second in line of becoming family member, on the basis of "first come,
first inheritance right" basis, by orderly being member of the family or the position in
being member of the family. This corresponded to what the commandments of law of
nature and creation, in respect of the continuation of family name stated that, "daughters
or women in the family are excluded from the rights of inheritance, instead are given in
marriage". The Ninth Amendment to the United States Constitution addresses that, the
original existing rights of the people are to be retained. This corresponded to what the
Ninth Amendment to the United States Constitution Stated that: "The Ninth Amendment
to the Constitution addresses rights, retained by the people, that are not specifically
enumerated in the Constitution".

172.     In Administration Of "Justice" over all mankind, the law of creation: "first
created, first inherent right", the built-in-creation law of the Creator (God), play an
important direct role in regard to what is universal. And, it is legal commandment of law
of nature and creation system of mankind, that ensures protection of rights of the man, the
first-man, the first-man of all creation, the creator's son, the Christ, in regard to the
administration of "justice" over all mankind.
                                             35
       Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 36 of 112




173. According to the commandments           of law of nature and creation, and with respect
to the fossil record timeline, the first creation of the Creator (God) was called Adam, the
man, the first-man, the first-man of all creation, the creator's son. Since Adam, was the
first-born of the Creator (God), the man, the first-man, the first-man of all creation, the
creator's son, whom the Creator (God) created during the time of creation of mankind by
having the first position over other mankind.

174. Then, the first-man, the first-man     of all creation, the creator's son, who the Creator
(God) created first, was first in line to inherit the right of administration of "justice" on
earth over all mankind. The Ninth Amendment to the United States Constitution
addresses that, the original existing rights of the people are to be retained. This
corresponded to what the Ninth Amendment to the United States Constitution Stated that:
"The Ninth Amendment to the Constitution addresses rights, retained by the people, that
are not specifically enumerated in the Constitution".

175.    The deepest root, of the commandments of law of nature and creation, for the
reason of precept, are to reminded mankind that, during the creation of mankind that,
Adam, the man, the first-man, the first-man of all creation, the creator's son, the Christ,
who the Creator (God) created first during the creation of mankind, was accorded, this
specified position of the "Most High Justice" of the Creator (God), on the basis of first
come, first inheritance right.

176.     This corresponded to what the commandments of law of nature and creation,
conveying the conclusion of a formal proof that indicate that, the man, the first-man, the
first-man of all creation, the creator's son, the Christ, who the Creator (God) created first,
during the creation of mankind, in regard to the administration of justice over all
mankind, govern all mankind under his jurisdiction, , and stated that, "When the first-
man, the creator's son, the Christ comes, as king, he will be the judge of everyone,
whether they are living or dead". Just like country in the world has three layers of
government, namely, federal, state, city government, where federal has jurisdiction over
the other layers of government.

177. In the same way, in the creation  of mankind, there are three layers of creation of
mankind. First, Adam, the man, the first-man, the first-man of all creation, the creator's
son, whom the Creator (God) created first during the time of creation of mankind.
Second, the other men. Third, women.

 178. In the creation   of mankind, Adam, the man, the first-man, the first-born of all
creation, the creator's son, emerged first in the origin of creation. Since, the man, the
first-man, the first-man of all creation, the creator's son, was first in line to inherit the
"Most High Justice" of the Creator (God), during the time of creation of mankind.
Hence, the man, the first-man, the first-man of all creation, the creator's son, the Christ,

                                             36
    Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 37 of 112



had different right by the creation orderly of mankind, or the position in the creation of
mankind.

179.     It is the "right" of the man, the first-man, the first-born of all creation, the
creator's son, to inherit the "Most High Justice" of the Creator (God) on earth over the
other men and women or in preference to other men and women, according to the rules of
the commandments of law of "first come, first inheritance right" basis.

180. The commandments        of law of nature and creation, established the responsibilities
of other men and the responsibilities of women toward the man, the first-man, the first-
born of all creation, the creator's son, the Christ, who the Creator (God) created first.
Hence, the man, the first-man, the first-born of all creation, the creator's son, who the
Creator (God) created first has jurisdiction over the other layers of creation of mankind,
namely, other men and women.

181. This corresponded to what the commandments            of law of nature and creation, in
this respect of what is written, and states that, the man, the first-man, the first-born of all
creation, the creator's son, the christ, who the Creator (God) created first, "is the
righteous most high justice and all authority has been given to him" on earth. The Ninth
Amendment to the United States Constitution addresses that, the original existing rights
of the people are to be retained. This corresponded to what the Ninth Amendment to the
United States Constitution Stated that: "The Ninth Amendment to the Constitution
addresses rights, retained by the people, that are not specifically enumerated in the
Constitution".

 182. The law    of creation: "first to be created, first inherent right", the built-in-creation
law of the Creator (God), which the Creator (God) had as an intelligent purpose in
creating mankind. For an extremely important activity that pertaining to significance of
human existence. That will bring reward of success throughout mankind daily life.
Includes, life of happiness, honesty and trustworthy. In other words, mankind have been
train to success by the Creator's (God's) law of creation, the built-in-creation of law,
"first to be created, first inherent right".

 183. This has been proven in the creation     of the man, the first-man, the first-man of all
creation, the creator's son, the Christ, who the Creator (God) created first during the
creation of mankind, and was first in line to inherit the right of "Most High Justice" of the
Creator (God) on earth.

 184. The man, first-man, the first-born    of all creation, the creator's son, the christ, was
 accorded, this specified position of the "Most High Justice" of the Creator (God), on the
 basis of first come, first inheritance right. To be use, for sacrificial ritual or prayer or
 worship and deliverance of mankind from harm, ruin and reclamation of our shared
 human creation. Includes, restoring the intended maximum lifespan of l000years of

                                             37
      Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 38 of 112




mkind, in order that mankind       will be delivered. The Ninth Amendment to the United
States Constitution  addresses   that, the original existing rights of the people are to be
retained. This corresponded to what the Ninth Amendment to the United States
Constitution Stated that: "The Ninth Amendment to the Constitution addresses rights,
retained by the people, that are not specifically enumerated in the Constitution".

185. However, mankind in the past, have not follow, nor practice the law           of creation,
"first created, first inherent right", the built-in-creation law of the Creator (God), very
regularly and carefully by changing of the law. Because of disobedience to the
commandment of law of nature and creation, the law of creation, the built-in-creation law
of the Creator (God). The deliverance of mankind from harm, and ruin has diminished.
The reclamation of our shared human creation and restoring the intended maximum
lifespan of 1 000years of mankind too has diminished. This corresponded to what the
commandments of law of nature and creation, in this respect of what is written, and states
that, "the wages of mankind not following, nor practicing the law of creation, "first
created, first inherent right", the built-in-creation law of the Creator (God), very regularly
and carefully by changing of the law, is death".

186. To this end, from the point   of view of changing of the law. During the era of Jesus
of nazareth, two thousand years in the past. Jesus of Nazareth, was also an individual
who came as the first coming of Christ, the man, the first-man, the first-born of all
creation, the creator's son, and was refused and denied the law of creation, the built-in-
creation law of the Creator (God) which resulted to his crucifixion and the intended
maximum lifespan of 1 000years of Jesus of Nazareth diminished from 1 000yrs to 33yrs.
The deliverance of mankind from harm, and ruin and the reclamation of our shared
human creation and restoring the intended maximum lifespan of l000years of mankind
diminished too. It was a great lost to mankind.

187. In spite   of this great lost to mankind, Plaintiff, Paul Benjamin C. Ayika, is another
most extraordinary example on the record, for mankind continuing, not to follow nor
practice the law of creation, "first to be created, first inherent right", the built-in-creation
law of the Creator (God) very regularly and carefully.


188. After the death   of Jesus of Nazareth, Plaintiff, Paul Benjamin C. Ayika, during
incarnation, emerged as an individual who come, as the second coming of Christ, the
man, the first-man, the first-born of all creation, the creator's son. And, Plaintiff have
been refused and denied the law of creation, the built-in-creation law of the Creator (God)
which resulted in using force in the seizure of all Plaintiff bank account, which Plantiff
have for the maintenance of Plaintiff's ministry, The Second Coming Of Christ's
Ministry.




                                             38
     Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 39 of 112



                                                       the deliverance        of mankind from
189. And, Plaintiff, continuing to suffer setback from
                                                                 and restoring the
hm,    and ruin and the reclamation of our shared human creation
intended maximum lifespan of 1 000years of mankind.

        If mankind follow the law of creation, the built-in-creation law of
                                                                                  the Creator
190.
(God), very regularly and carefully, by        changing of the law, and into giving the man,
                                                                      our generation, or into
the first-man, the first-born of all creation, the creator's son of
giving the man, the first-man, the first-born of all creation,
                                                                   the creator's son of any
generation, to inherit the right of the right of "Most High Justice"
                                                                      of the Creator (God) on
                                                                     harm, and ruin and the
earth, this may well change the deliverance of mankind from
                                                                           maximum lifespan
reclamation of our shared human creation and restoring the intended
                                                                                creator's son,
 of l000years of mankind. The first-man, the first-man of all creation, the
                                                                       to mankind.
the Christ, has the official power to make legal decision and judgment

 191. According to the law       of creation, "first created, first inherent right", the built-in-
                                                                           power to make legal
creation law of the Creator (God), the act of having the official
                                                                                   to the law of
decision and judgment to mankind, or the right to enforce obedience
creation: "first created, first inherent right", the built-in-creation law
                                                                            of the Creator (God)
                                                                                 son, the Christ.
belong to the man, the first-man, the first-man of al creation, the creator's

 192. To this end, Plaintiff, Paul Benjamin C. Ayika, have
                                                           the official power of authority
                                                                       to mankind, to follow
 and right to give orders. Including, the right to enforce obedience
                                                                          the built-in-creation
 and practice the law of creation: "first created, first inherent right",
                                                                                   of mankind
 law of the Creator (God), very regularly and carefully, for the deliverance
                                                                              and restoring the
 from harm, and ruin. And the reclamation of our shared human creation
                                                                           Amendment to the
 intended maximum lifespan of 1 000years of mankind. The Ninth
 United States Constitution addresses that, the original existing rights
                                                                           of the people are to
                                                                         to the United States
 be retained. This corresponded to what the Ninth Amendment
                                                                              addresses rights,
 Constitution Stated that: "The Ninth Amendment to the Constitution
 retained by the people, that are not specifically enumerated in the Constitution".

                                                                     Creator's Son, The Christ
 The Final OED That Plaintiff Is The First-born Of All Creation, The

                                                           final conclusion           of a formal
  193. This final quad erat demonstradum, is conveying the
 proof to indicate that, Plaintiff, is the man, the first-man, the first-born
                                                                              of all creation, the
                                                                                     was born as
 creator's son, the Christ. During Plaintiff's birth in the family, Plaintiff
                                                                        N. Ayika and Plaintiff's
 identical twins. Plaintiff's twin brother's name is Peter Victor
                                                                              the same physical
 name is Paul Benjamin C. Ayika. While we look alike in sharing
                                                                         The   different between
 resemblance, but we are not necessarily indistinguishable.
                                                                            creational hereditary
 Plaintiff, and Plaintiff's twin brother, Peter Victor N. Ayika, is the
                                                                                  set of spiritual
 traits which resulted in us, the identical twins, of having a different
  characteristics traits.


                                               39
      Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 40 of 112




  194. During our birth as a twin, Plaintiff, Paul Benjamin C. Ayika, shared a
                                                                               spiritual
 characteristics traits resemblance of the first-man, the first-man of all creation, the
 creator's son, the Christ. And, Plaintiff, have the spiritual characteristics traits, consisting
 of gift of unblemished, spotless, without defects, pure, undefiled, guiltless to be used as
 "holy" or a trait of "holiness". These Plaintiff's visible characteristics of spirit is the first
 proof, that convey the conclusion of a formal proof to indicate that, Plaintiff, Paul
 Benjamin C. Ayika is the first-man, the first-man of all creation, the creator's son, the
 Christ.

 195. These     Plaintiffs features or quality of spirit belonging typically to Plaintiff,
 serving to identify Plaintiff, and toward bearing witness of Plaintiff's identity, in
 recognizing Plaintiff as the first-man, the first-man of all creation, the Creator's son, the
 Christ. By all those who have received the gift of an expert in the nature of the gift of
 spirit, and who has a gift of interpretation of human spirit.

 196. It is these Plaintiff's features or quality of spirit belonging typically to Plaintiff,
 serving to identify Plaintiff, are what Rev. Fr. Michael recognized as "holy" in Plaintiff,
which served in identifying Plaintiff.. Since these kind of visible characteristics traits can
be seen as a visible sign toward recognizing only the characteristics traits of a promising-
man, the first-man, the first-man of all creation, the creator's son, the Christ. Hence,
this trait of holiness, characterizes Plaintiff, as the first-man, the first-man of all creation,
the creator's son, the Christ, who the Creator (god) created first during the creation of
mankind.

 197. Secondly, another proof, that convey the conclusion of a formal proof to indicate
that, Plaintiff, Paul Benjamin C. Ayika is the first-man, the first-man of all creation, the
creator's son, the Christ. In the respect of the birth orderly of twins, or the position in the
birth of twin, with the twin who is born first, is first in line to inherit, the right of the first-
born in the family.

198. In the family, the birth orderly of male or son, or the position in the birth    of male or
son, with the son who is born first, is first in line to inherit, the right of the first-born in
the family. The same way, the birth orderly of twins, or the position in the birth of twin,
with the twin who is born first, is first in line to inherit, the right of the first-born in the
family.

199. In reference to the right     of the first-born in the family. During the birth orderly of
our twins, between Plaintiff and Plaintiffs twin brother, in determining rights in our
twins birth, as we are born a few minutes apart. Plaintiffs twin brother, was born first. In
order words, Plaintiffs twin brother, Peter V. Ayika, was born first, and was first in line
to inherit the right of the first-born in the family. And, Plaintiff, Paul Benjamin C. Ayika,
was second in the birth orderly of our twins.
      Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 41 of 112




 200. While, Plaintiff's twin brother, Peter V. Ayika, was born first, in the birth orderly
 df our twins, and Plaintiff, Paul Benjamin C. Ayika, was second in the birth orderly of
 our twins. However, the law of creation: "first created, first inherent right", was
 introduced in the birth orderly of our twins.

 201. Since, under the commandments of law of nature and creation, Plaintiff, Paul
 Benjamin C. Ayika, shared a spiritual characteristics traits resemblance of the first-man,
 the first-man of all creation, the creator's son, the Christ, whom the Creator (God) created
 during the time of creation of mankind by having the first position over other mankind.
 The law explicitly required that, Plaintiff original existing right which was accorded to
 Plaintiff during the time of creation of mankind be retained. Overall, Plaintiff, Paul
 Benjamin C. Ayika, retained the rights of inheritance of the first-man, the first-man of all
 creation, the creator's son, the Christ. This corresponded to what the commandments of
 law of nature and creation, in respect of what is written about the first-man, the right of
 first-man of all creation, the creator's, the Christ, and stated that, "in all things he hold the
 primacy".

202. Hence, Plaintiff, inherited the right of the first-born in the family. The Ninth
Amendment to the United States Constitution addresses that, the original existing rights
of the people are to be retained. This corresponded to what the Ninth Amendment to the
United States Constitution Stated that: "The Ninth Amendment to the Constitution
addresses rights, retained by the people, that are not specifically enumerated in the
Constitution". Also, this corresponded to what the commandments of law of nature and
creation, in respect of what is written about Jesus of Nazareth answer over his pre-
existence, that translated that he existed before time, and stated, "Truly, truly, I say to
you, before Abraham was born, I am".

203. So, Plaintiff, inherited the right of the first-born in the family. The Ninth
Amendment to the United States Constitution addresses that, the original existing rights
of the people are to be retained. This corresponded to what the Ninth Amendment to the
United States Constitution Stated that: "The Ninth Amendment to the Constitution
addresses rights, retained by the people, that are not specifically enumerated in the
Constitution".

204. In summary, in the event, when the first-man, the first-man of all creation, the
creator's son, the Christ, is born with the first-born in the family. The first-man, first-
man of all creation, the creator's, the Christ, have a right of preference to inherit the right
of the first-born in the family, as stated in the commandments of law of nature and
creation, which in this respect stated that, " The man, the first-man, first-born of all
creation, the creator's son, the Christ, is above all creatures of the Creator (God), during
the creation of mankind".




                                             41
       Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 42 of 112




205.   In the event, when the first-born in the family is born first, the right of the first-
man, the first-born of all creation, the creator's son, the Christ, which was accorded to the
first-man, the first-born of all creation, the creator's son, under the commandments of law
of nature and creation, in the origin of creation, are considered by law the same and
inseparable from the creation inheritance which the first-man, the first-man of all
creation, the creator's son, the Christ, inherited with womb-birth.

206.    In order words, the right of the first-born in the family, can not supersede, or
replace, or displace, or take the place of the right of the first-man, the first-man of all
creation, the creator's son, the Christ, previously in authority, during the creation of
mankind. Because, before Plaintiff's twin brother was born, Plaintiff has already existed,
during the creation of mankind. The Ninth Amendment to the United States Constitution
addresses that, the original existing rights of the people are to be retained. This
corresponded to what the Ninth Amendment to the United States Constitution Stated that:
"The Ninth Amendment to the Constitution addresses rights, retained by the people, that
 are not specifically enumerated in the Constitution".

207.   And, nothing contained herein in the birth orderly of twin, or the position in the
birth of twin, shall be construed to prevent Plaintiff, Paul Benjamin C. Ayika, the first-
man, the first-born of all creation, the creator's son, the Christ, from retaining the original
right accorded to Plaintiff, during the creation of origin.

208.   By this preference, Plaintiff, obtained a letter from my father, Mr. Dominic 0. C.
Ayika, that Plaintiff inherited the right of the first-born of the family. Also, by this
preference, Plaintiff, obtained a letter of testimony, from Rev. Fr. Michael, an expert in
the nature of the gift of spirit, in this regard stated that, "Paul has in him a characteristics
of the promising-man in the future", which describe Plaintiff as the first-man, the first-
man of all creation, the creator's son, the christ, who the Creator (God) created first
during the creation of mankind.

209.   And this is QED. This quad erat demonstrandum, (QED), convey the conclusion
of a formal proof to indicate that, Plaintiff, Paul Benjamin C. Ayika, is the man, the first-
man, the first-man of all creation, the creator's son, the Christ. And that which was to be
demonstrated and has been proved. Enclosed please find the both testimony as Exhibit
one and Exhibit two.


  The Reason For The Reduce In Mankind Lifespan of 1000 years

 210.   In the creation   of origin, according to the commandments of law of nature and
 creation, and fossil record timeline, it is affirmed that, the Creator (God) made the earth.
 The earth was in existence before Plaintiff, the "Man", whom the Creator (God) created
 first. The earth was ready for Plaintiff, the first-man, the first-man of all creation, the

                                             42
     Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 43 of 112




creator's son, to live, move, and have Plaitiff being upon it, as Plaintiffs physical home.
After the earth was created, Plaintiff, the first-man, the creator's son, was created from
the dust of the earth and the Creator breath upon, Plaintiff, , the first-man, the first-man of
all creation, the creator's son, His spirit of life.

211. In other words, Plaintiff, the first-man, the first-man of all creation, the creator's
son, was created in a special way from the dust of earth, signify that, Plaintiff, the first-
man, the creator's son, was earth-born. The Creator (God) created, Plaintiff, the first-man,
the first-man of all creation, the creator's son, to live and have a maximum lifespan of
1000 years after the creation from the dust, during the creation of mankind. The natural
law, also known, as the commandments of law of nature and creation, the law of creation,
in connection with the creation of origin of mankind, are expressing that the Creator
(God) of mankind, in creating universe, implanted a body of law to which all human
beings are subject.

212. The commandments of law of nature and creation, the law of creation, "first
created, first inherent right", is a built-in-creation law of the Creator (God), that carries
with it, the reward of the Creator (God), that will bring reward of success throughout the
maximum lifespan of 1000 years the Creator (God) accorded to Plaintiff, the first-man,
the first-man of all creation, the creator' s son, during the creation of mankind. The creator
(God) intended a maximum lifespan of 1 000years for Plaintiff, the first-man, the creator's
son.

213. The law of creation, "first created, first inherent right", is a built-in-creation law of
the Creator (God). It is the law of the spirit of the Creator (God), which the first-man, the
creator's son, received from the Creator (God) during the creation of origin. There are
blessings the Creator (God) promised for obedience in the law of creation, the built-in-
creation law of the Creator (God). If mankind follow the law of creation, the built-in-
creation law of the Creator (God), very regularly and carefully, by       changing of the law
of the spirit of the Creator (God). The deliverance of the first-man, the creator's son, from
harm, ruin and restoring the intended maximum lifespan of 1 000years will be delivered.
This corresponded to what the commandments of law of nature and creation, in this
respect of what is written about the human lifespan before the flood, and states that,
"Methuselem age at death was 960 yrs".

214. There are curses the Creator (God) promised for disobedience in the law of
creation, the built-in-creation law of the Creator (God). However, following the
disobedience in the law of creation: "first created, first inherent right", the built-in-
 creation law of the Creator (God), the law of the spirit of the Creator (God), which led to
 the destruction of the world with flood. The deliverance of the first-man, the creator's
 son, from harm, ruin and restoring the intended maximum lifespan of l000years was
 diminished.



                                             43
    Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 44 of 112




215. This corresponded to what the commandments of law of nature and creation, in
this respect of what is written about the human lifespan following the disobedience in the
law of creation: "first created, first inherent right", the built-in-creation law of the Creator
(God), the law of the spirit of the Creator (God), which led to the destruction of the world
with flood, and states that, "human lifespan following the disobedience in the law of
creation has resulted to the intended maximum lifespan of 1 000years of mankind to
diminish from l000yrs to l2Oyrs.

216. Also, this corresponded to what the commandments of law of nature and creation,
in this respect of what is written about the curses on disobedience in the law of creation,
the built-in-creation law of the Creator (God), and states that, "However, if you do not
obey and do not carefully follow the law of creation, the built-in-creation law of the
Creator (God), all these curses will come on you and overtake you".

217. Hence, by trusting and obeying the commandment of law of nature and creation,
the law of creation, the built-in-creation law of the Creator (God), Plaintiff and mankind,
will grasp the intended maximum lifespan of 1000 years accorded to all mankind. In
order words, only those who abide and rest on the commandment of law of nature and
creation, the law of creation, the built-in-creation law of the Creator (God), will grasp the
intended maximum lifespan of 1000 years. The link between grasping the intended
maximum lifespan of 1000 years and diminishing the intended maximum lifespan of
 1000 years, are clearly in connection with the fact that, mankind are utterly can not
change the commandment of law of nature and creation, the law of creation, the built-in-
creation law of the Creator (God).

218. In reference, to the facts that, mankind are utterly can not change the
commandment of law of nature and creation, the law of creation, the built-in-creation law
of the Creator (God), the intended maximum lifespan of 1000 years, which the Creator
(God), accorded to Plaintiff, the first-man, the first-man of all creation, the creator's son,
and the rest of mankind, has declined sharply after the changing of law. In order words,
because of disobedience to the commandment of law of nature and creation, the law of
creation, the built-in-creation law of the Creator (God), the intended maximum lifespan
of 1000 years has diminished, as mankind are in violation to the commandment of law of
nature and creation, the law of creation, the built-in-creation law of the Creator (God).

219. The violation to the commandment of law of nature and creation, the law of
creation, the built-in-creation law of the Creator (God), includes, first, the sacrificial
worship to the Creator (God) that required only a company of men, that are qualify to
"co-heir", in order to be exclusively devoted to this ministry. And by full approving
women ministries during the sacrificial worship over the "Holy of Holies", has been
impeded the reward of spiritual blessing of sacrificial worship to the Creator God).




                                            44
     Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 45 of 112




220. Second, the violation to the conmrnndment to the origin of creation of
                                                                                mankind on
                                                                                     on how
a rule of action or behavior, which is a Creator's authoritative rule or injunction
                                                                          according to  "first
mankind should behave in a particular circumstance, which is based
created and first inherent rights. Hence, the violation to the commandment of
                                                                                      law of
                                                                                   (God)   by
nature and creation, the law of creation, the built-in-creation law of the Creator
mankind, have cast fresh light on the reason why the intended maximum lifespan of
                                                                                        1000
years has declined sharply afterwards

         The Commandments To The Origin Of Plaintiff's Priesthood And Worship

Plaintiffs Natural Characteristics Gift And Right:

                                                                                     namely,
221. During the origin of creation, to each gender, the Creator (God) created,
                                                                                        each
"male" and "female" , there is particular manifestation of natural gift granted to
male and female to be used for the general good. To Plaintiff, first-man, the
                                                                                    Creator's
                                                                                  during  the
son, during creation of origin, there were many characteristics traits, which
                                                                                    Plaintiff,
creation of origin accorded to Plaintiff by the Creator (God), that constitute what
                                                                                          the
the first-man, the creator's son, took from the Creator (God) to become "man" during
origin of creation.

 222.    There are very important traits as well as special manifestation of natural gift
                                                                                         pure,
 granted to the Plaintiff, consisting of gift of unblemished, spotless, without defects,
 undefiled, guiltless to be known as "holy" or a trait of "holiness".


                                                                                              and
 223. Hence, this corresponded to what the commandments of law of nature
 creation, in this respect states that: during the creation of origin, Plaintiff, the first-man
                                                                                                of
                                                                                         which
 all creation, the Creator's son, alone among living creature was gifted and "holy",
                                                                                              for
 are visible characteristics traits that will be seen as a sign of an inward of natural
                                                                                        gift,
                                                                                             or a
 sacrificial ritual or prayer or worship which is expressing as a gift of saving salvation
 gift of sacrificial worship to the Creator (God), as Plaintiffs right.


 224. This corresponded to what the commandments of law of nature and
                                                                                    creation as
 well as fossil timeline record, affirmed in respect of natural characteristics of the
                                                                                           first-
                                                                          stated: "but with  the
 man of all creation, the creator's son, from the creation of origin, and
                                                                                        spirit".
 precious gift of the first-man, the creator's son, a gift of unblemished and spotless
                                                                                       original
 The Ninth Amendment to the United States Constitution addresses that, the
                                                                                          Ninth
 existing rights of the people are to be retained. This corresponded to what the
                                                                                          to the
 Amendment to the United States Constitution Stated that: "The Ninth Amendment
 Constitution addresses rights, retained by the people, that are not   specifically enumerated
 in the Constitution".



                                               45
       Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 46 of 112




225. And to the female the Creator (God) created was given the gift of womb which is
expressing as a gift of child bearing. The Ninth Amendment to the United States
Constitution addresses that, the original existing rights of the people are to be retained.
This corresponded to what the Ninth Amendment to the United States Constitution Stated
that: "The Ninth Amendment to the Constitution addresses rights, retained by the people,
that are not specifically enumerated in the Constitution".

226. Plaintiff, the first-man, the Creator's son, is nothing without Plaintiff's gift and
right. And woman is nothing without her gift and right. In the commandments of law of
nature and creation, there is judgment between the gift and offences or crimes. What it
means is that, it is a crime for Plaintiff, the first-man, the creator's son, be worrying
himself over caring a baby in the womb. Also, it is a crime for woman be worrying
herself over carrying out ritual or prayer or worship to the Creator (God). Each gender,
man and woman, should live according to the natural right and gift given to each
individual by the Creator during the origin of creation.

227. Overall, according to the fossil record timeline and the commandments of law of
nature and creation, Plaintiff, the first-man, the Creator's son, was created with a special
characteristics trait of "holiness" to be used for sacrificial ritual or prayer or worship
which is expressing as a gift of saving salvation or a gift of sacrificial worship to the
Creator (God).

228.     First, since, Plaintiff, enjoyed priority of inherent rights, statutes, privileges,
authority and respect as the first-born of all creation, the creator's son, by having the first
position over other creatures in relation to the creation of mankind, or the position in the
creation of mankind.

229. Second, Plaintiff, was accorded with a special characteristics trait of "holiness"
during the creation of mankind. Hence, the rights of the priesthood and worship belonged
to Plaintiff, the first-born of all creation, the creator' s son. The Ninth Amendment to the
United States Constitution addresses that, the original existing rights of the people are to
be retained. This corresponded to what the Ninth Amendment to the United States
Constitution Stated that: "The Ninth Amendment to the Constitution addresses rights,
retained by the people, that are not specifically enumerated in the Constitution".

230. In summary, to have inherent rights, statutes, privileges, authority and to qualif'
or to acquire a legal inherent rights, statutes, privileges, authority for sacrificial ritual or
prayer or worship to the Creator (God), First, you must be a "man" created first during the
creation of origin, by having or exercising the first position over other creatures in the
accordance to the order of human creation, or the position in the creation of mankind.
Second, you must be created with a special characteristics trait of "holiness".




                                             46
     Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 47 of 112




231.     Hence, this corresponded to what the commandments of law of nature and
cteation, in this respect of what is written, and states that: Plaintiff is "the first-man
created by the Creator (God), the Creator's son, and is the kind of high priest the Creator
created for mankind, who is holy, innocent, pure, guiltless, undefiled, separated from
sinners--".

232 Since Rev. Fr. Michael, an expert, recognized, the Plaintiff, first, as a promising-
man, the first-man, of having a visible characteristics traits of holiness consisting of gift
of unblemished, spotless, without defects, pure, undefiled, guiltless to be used for
sacrificial ritual or prayer or worship to the Creator (God), that describes many key
characteristics of Plaintiff, the first-man, the creator's son, in the origin of creation. And
second, since plaintiff has in him a characteristics of promising-man, hence, Plaintiff is
the first man the Creator (God) created first during the origin of creation, by having or
exercising the first position over other creatures in the accordance to the order of human
creation, or the position in the creation of mankind. Hence, the legal inherent rights,
statutes, privileges, authority for sacrificial ritual or prayer or worship to the Creator
(God) and priesthood belong to the Plaintiff, (QED).

233. This quad erat demonstrandum, (QED), convey the conclusion of a formal proof to
indicate that, Plaintiff, is the first-man of all creation, the creator's son, the Christ, and
has the legal inherent rights, statutes, privileges, authority for sacrificial ritual or prayer
or worship to the Creator (God and priesthood. And that which was to be demonstrated
and has been proved. The Ninth Amendment to the United States Constitution addresses
that, the original existing rights of the people are to be retained. This corresponded to
what the Ninth Amendment to the United States Constitution Stated that: "The Ninth
Amendment to the Constitution addresses rights, retained by the people, that are not
specifically enumerated in the Constitution".

234. Plaintiff enjoyed priority of inherent rights, statutes, privileges, authority and
respect, in regard of spiritual communication to the Creator (God) and his first-born, the
Creator' s son. Thereinafter, Plaintiff, the first-man, the Creator's son, belonged to the
Creator (God). This implied priestly duties.


235. Under the Commandments of law of nature and creation, Plaintiff, the first-born,
the creator's son, has a priestly function to perform worship to the Creator God). Also,
under the commandments of law of nature and creation, this extensive plan of sacrificial
worship to the Creator (God) required that, only a company of men are qua1if to "co-
heir" with Plaintiff, the first-man of all creation, the creator's son, in order to be
exclusively devoted to this ministry, as it is the right and natural gift of sacrificial ritual or
prayer or worship given to Plaintiff, the "first-man", the Creator's son, by the Creator
(God) during the origin of creation.




                                              47
      Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 48 of 112




236. In this earth, to offer a sacrificial ritual or prayer or worship, It is the inherent
rights, statutes and privileges and authority that only belong to Plaintiff, the first-man, the
Creator's son, hence, and women are all time should not interfere with Plaintiffs gift as
the first-man, the creator's son.


237. From the days of creation including prior to the destruction of the world with
flood, religious sacrificial worship was taken from the first born male lamb, an animal
unblemished, without defects. The male lamb without defects preeminently stand out as
the natural gift of holiness granted to the first-man, the creator's son, for sacrificial ritual
or prayer or worship which is expressing as a gift and right of saving salvation or a gift
and right of sacrificial worship to the Creator (God).


238. As mankind continue the use of male lamb which is unblemished and without
defects, at the same time, mankind also eagerly look forward to the coming of the
Creator's (God's) first-born,, the creator's son, who has a trait of holiness, and this is a
very important traits granted to the first-man, the creator's son, for sacrificial ritual or
prayer or worship which is expressing as a gift of saving salvation or a gift of sacrificial
worship to the Creator (God), until the coming of Jesus of Israel, the first coming of
Christ, the creator's son, after the destruction of the world with flood, whom John the
Baptist recognized as the lamb of the Creator (God), whose most characteristics traits was
described as without defect, pure, undefined, guiltless as he was holy.

239. On the record, after the destruction of the world with flood, Jesus the Christ, the
first coming of Christ, the Creator's son, was the first list of names of individual who has
incarnated as "the first-born of all creation", the creator's son, after the destruction of the
world with flood.

240. So, when Jesus the Christ, the Creator's son, was about to complete his work on
earth in faithfulness and obedient to the law of worship. Jesus the Christ, the creator's
son, offered himself to the Creator (God) in the table of banquet or the Lord's Super, and
in a company of men, His Apostles, transferring his rights of priesthood and worship of
the Creator (God) to the men he called.

241. Thereinafter, the right of priest, which was granted to Jesus the Christ, the first-
man, the Creator's son, for sacrificial ritual or prayer or worship to the Creator (God),
which included priesthood and worship of the Creator (God), and was then handed and
transferred over to the men he called, during their priestly ordination, under the law of
ordination of priesthood by "washing of feet".

242. During the Lord's Super, Jesus the Christ, the Creator's son, elaborated to those
men whom he ordained priest, on hope of "Promise of his return" as a promising-man, as
the Creator (God), during the creation of origin, prepared and promised the spirit of Jesus

                                             48
     Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 49 of 112




the Christ, the first-born of all creation, the first coming of Christ, the creator's son, to
live forever through a process called incarnation, and to return back to the earth as a
promising-man, a process which is known as birthrights.

243. It is important to know that, during the creation of origin, in accordance with the
fossil record timeline and the commandments of law of nature and creation, the death of
the body and incarnation of any first-born of all creation, the creator's son, the Christ, is
creationally and traditionally known as a promising-man and birthright respectively.

244. The incarnation of the spirit of first-born of all creation, the creator's son, the
Christ, after death, falls between one thousand years (1000 years). It means that, the
incarnation of the spirit of the first-born of all creation, the creator's son, the Christ is the
creational process, which, the first-man, the creator's son, must go through each one
thousand year, after the regular lifespan of old age and death, or the total length of time,
Plaintiff, the creator' s son, is alive from the creation from the dust of the earth, to prepare
for incarnation and womb-birth. This cycle of return to the earth started after the origin
of creation from the dust, during the time of creation.

245. It is a process of creation that, the commandments of law of nature and creation
describes as "birthright" or "promising-man" In order words, it is creationally called the
promising-man and traditionally called the birthright.


246. However, after l000yrs of the death of the body of Jesus the Christ, mankind also
eagerly look forward to the second coming of the first-man, the creator's son, as the
Creator (God) promised, until the time of Plaintiff's incarnation, when Rev. Fr. Michael,
an expert, recognized Plaintiff as the "promising-man", the creator's son.

247. However, after l000yrs of the death of the body of Jesus the Christ, mankind also
eagerly look forward to the second coming of the first-man,, the creator's son, as the
Creator (God) promised, until the time of Plaintiff's incarnation, when Rev. Fr. Michael,
an expert, recognized Plaintiff as the "promising-man", the Creator's son.

248. Rev. Fr. Michael described Plaintiff's characteristics trait as unblemished, without
defects, pure, undefiled, guiltless as plaintiff is holy. In his testimonial he stated that,
"Paul has in him characteristics that present him a very promising-man in future", in
reference to the word of Jesus which he elaborated to his twelve apostles on hope of
"Promise of his return" as a promising-man. (Enclosed please find the Exhibit one).

249. On the record, after the destruction of the world, Plaintiff, Paul Benjamin C.
Ayika, the first-man, the Christ, the Creator's son, is the second list of names of
individual who has incarnated as "the first-born of all creation", the creator's son.



                                             49
      Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 50 of 112




250. It means that, after l000yrs of the death of the body of Jesus the Christ, the
inearnation of the spirit of Jesus the Christ, the first-born of all creation, the creator's son,
the Christ, after one thousand year, undergone incarnation and womb-birth, and became
man or promising-man or the next coming of the first-born of all creation, in the womb of
Plaintiff's parents and of their flash, and to become man or promising-man or the next
coming of the first-born of all creation. It is a process of creation that, the commandments
of law of nature and creation describes as "birthright" or "promising-man" In order
words, it is creationally called the promising-man and traditionally called the birthright.


251. Hence, under the commandments of law of nature and creation. Plaintiff, is the
first-man of all creation, the creator's son, the Christ. Hence, Plaintiff is obligated as the
first-man of all creation, the Creator's son, to have continual involvement, to rule,
instructs and preserves the Church, as it is Plaintiff's natural birthright.

252. It is only Plaintiff, the first-born of the creator( God) the Creator' s son, reserves the
right to be priest and worship the Creator (God) on this earth today. The one and only
priest of the Creator (God) on earth. The church, that was established and instituted by
Jesus the Christ, who also was known as the "first-born of all creation" and "Christ", is
the churph of all the first-born of all creation of any generation, because, the
commandments of law of nature and creation, pointed out that: "Christ is the same today,
yesterday, and forever". It means that, Plaintiff is the "first-man of all creation" and
"Christ".

253. And without any further demonstration, Plaintiff is known as, the first-man, the
Creator's son, the owner of church which was established and instituted by Jesus the
Christ about 2000 yrs ago who was also the first-born, the creator's son.

254. The church which was established and instituted 2000yrs ago, is the church of all
the first-born of all creation of any generation, as the first-born of all creation of our
generation and all other first-born of all creation of any generation are same "Christ",
(QED). This quad erat demonstrandum convey the conclusion of a formal proof to
indicate that, Plaintiff is the owner of church which was established and instituted
2000yrs ago, which was to be demonstrated and has been proved.

 255. The Lord's Supper was a sacrificial worship of self-offering of Jesus, to the
 Creator (God) once and for all humanity, who was the "Christ" and "first-born of all
 creation", the Creator' s son. Thereinafter, it fellows that, Plaintiff, is the promising-man,
 the Creator's son, the "Christ", who instituted the church, based on the law of worship
 that stated: "Christ is the same today, yesterday, and forever.

 256. It means that, Plaintiff, is the first-man of all creation, the creator's son, the Christ
 and all other first-born of all creation of any generation is also same "Christ", the
 creator' s son. Because, the first born of all creation, the creator' s son, the Christ has
                                              50
     Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 51 of 112




easily recognizable characteristics consisting of gift of unblemished, spotless, without
defects, as holy.       In order words, the promising-man become identifiable by
characteristics consisting of gift of unblemished, spotless, without defects and holy that
proves as an evidence that it is true.

257. The law also stated that, "The true worshiper must worship in-truth and in-spirit"
of the first-man of all creation, the creator's son, the Christ. For this reason, the
extensive plan of sacrificial worship was formed and introduced by Christ, the Creator's
son, requiring only a company of men to be exclusively devoted to this ministry and
women are all time excluded.

258. In other words, Jesus the Christ, the first-born of all creation, the Creator's son,
appointed other men, whom he ordained priests, the apostles, as a caretaker of the church
and commanded them: "Do this in my name, until I come back again", it is only the first-
born of all creation, the Creator's son, reserves the right to be priest and worship the
Creator (God) on this earth. The church that Jesus the Christ, the Creator's son, founded
in about two thousand years (2000yrs) ago is the universal church for all humanity which
continues to be under the authority and protection of any first-born of all creation of any
generation, the Christ. In this view, under the commandments of law of nature and
creation, it has been demonstrated that, Plaintiff is the first-born of all creation, the
Creator's son, the Christ, who directly founded the institution of church and the
procedures within the church.

259. The men that, Jesus the Christ, the Creator's son, the first coming of Christ
ordained priest can not use their position of authority as caretakers or apostles, and turn
the church of the first-man of all creation, the Creator's son, the Christ, into apostolic
church, by allowing women ministries, contradictory, bullying their way into control of
the church of the first-man of all creation, the creator's son, the Christ.

260. And perversely changing and turning around the main and most important law that
constitutes the law of sacrificial worship of the first-born of all creation, the creator's son,
which was given by the Creator (God) in the beginning of creation, that do not allowing
women ministries. An action which is totally a violation to the gift and order of creation
of human, as the gift and order of creation of human allow only the first-born to worship
the Creator (God). It is unthinkable abomination to the Creator (God).


          The Right to Control, Rule. Instructs And Preserves The Church

261. First, generally everyone understood the church to be instituted by the Christ, the
first-man of all creation, the creator's son, because, from the origin of creation, the rights
of the priesthood and worship belonged to the first-born of all creation, the creator's son,
the Christ. Thereinafter, the rights of Christ, included priesthood and worship of the
Creator (God).
                                             51
       Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 52 of 112




is a Creator's authoritative rule or injunction on how mankind should behave in a
p,rticular circumstance, which is based according to "first to be created and first inherent
rights".


268. In accordance to the fossil record timeline, the first creation of the Creator (God),
the Creator's son, was called Adam, the man. While the second creation of the Creator
(God) was called Eve, the woman. The commandment of rule of law of nature and
creation, is a law of rules of action and conduct prescribed by the Creator (God) and
having binding legal force that must be obeyed and followed by all mankind.

269.     It is universal standards of commandments of law that apply to all mankind
throughout all times. In this regard, the order of creation of mankind, for the reason of the
precept, stated that, mankind enjoyed priority of inherent rights, statutes and privileges
and authority in the accordance to the order of human creation, or the position in the
creation of mankind, according to first of creation among human beings with the first-
man of all creation, the Creator's son, inherited the first-born privileges, then other men
inherited the second privileges, and then, women inherited third privileges.

270.     In order words, the superiority in all privileges in regard to subordination and
submission in relation to who have the first position of enjoying priority of inherent
rights, statutes and privileges and authority and respect, begin with the first-man, the
creator's son, then, second the other men, and then, third the women.

271.     Hence, the first-born of all creation, the Creator's son, inherited the first-born
privileges, as the first in creation, then, second the other men, and then, third the women.
For this reason, the commandments of law of nature and creation, limit women from all
authorities in the church over, Plaintiff, the first-man of all creation, the creator's son, and
other men.


272.     The deepest root, of the commandments of law of nature and creation, for the
reason of precept, are to reminded mankind that, in the accordance to the order of human
creation, or the position in the creation of mankind, there is a law of subordination or
submission of the whole human beings on the basis of this orderly creation of mankind or
the position in the creation of mankind. The law of submission does not only applies to
women, but also to other men toward, Plaintiff, the first-man of all creation, the Creator' s
son. The law imposes restrictions on the authority of women in the church over, Plaintiff,
the first-man of all creation and other men. Hence, this corresponded to what the
commandments of law of nature and creation, in this respect of what is written, and states
that:, "I do not permit a woman to assume authority over a man for a Adam was formed
first, and then Eve".

273.      The commandments of laws of nature and creation, limit women from all
authorities in the church over, Plaintiff, the first-man of all creation, the creator's son, and
                                             53
       Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 53 of 112




other men. And women must learn to live in quietness and full submissive from all
ativities that women are to cany out in the church over, Plaintiff, the first-man of all
creation, the creator's son, and other men. These restrictions are permanent, in all times
and places and circumstances as man was formed first, then women.

274.      The Creator (God) created, Plaintiff, the first-man, the Creator's son, during
creation, and granted, Plaintiff, the first-man, the creator's son, a natural gift of spirit of
unblemished, spotless, without defects, pure, undefiled, guiltless, which is otherwise
known as "Holy of Holies", for sacrificial ritual or prayer or worship which is expressing
as a gift of saving salvation or a gift of sacrificial worship to the Creator (God), so that,
mankind will receive the spiritual blessing of spiritual worship on earth.

275. Also, if Plaintiff, the first-born of all creation, the creator's son, obeys the
Creator's guideline for the sacrificial worship in accordance with the commandments of
law of nature and creation, then, Plaintiff, the first-born of all creation, the Creator's son,
will be called out of spiritual slavery into spiritual blessing.

276. So, when Jesus the Christ was about to complete his work on earth in faithfulness
and obedient to the law of worship. Jesus the Christ, the Creator's son, offered himself, a
body of unblemished, spotless, without defects, pure, undefiled, guiltless, which is
otherwise known as "Holy of Holies", to the Creator (God) in the table of banquet or the
Lord's Super, and in a company of men, His Apostles, transferring his rights of
priesthood and worship of the Creator (God) to the men he called.

277. Thereinafter, the table of banquet or the Lord's Super is known as "Holy of
Holies", requiring only a company of men to be exclusively devoted to this ministry, and
included the exclusion participation of women ministries.

278. This corresponded to what the commandments of law of nature and creation, in
this respect, limit women from all authorities in the church over the "Holy of Holies", a
table of banquet of the Lord's Super, known as "Holy of Holies".

279. This alter of a table of banquet of the Lord's Super, known as "Holy of Holies", is
the same and inseparable from, the natural gift of body of the first-man, the creator's son,
the Christ, which the Creator (God) granted to, the first-man, the Creator's son, in the
origin of creation, which is unblemished, spotless, without defects, pure, undefiled,
guiltless, known as "Holy of Holies", for sacrificial ritual or prayer or worship to the
Creator (God) and it is requiring only a company of men. And women must learn to live
in quietness and full submissive from all activities that women are to carry out in body of
the Christ, the creator's son, known as "Holy of Holies, in the church.

280.   These restrictions are permanent, in all times and places and circumstances as
man was formed first, then women.

                                            54
      Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 54 of 112




2.   1.  For the reason of precept, this corresponded to what the commandments of law of
nature and creation, in this respect, limit women from all authorities in the church over,
Plaintiff, the first-man of all creation, the creator's son and other men. And women must
learn to live in quietness and full submissive from all activities that women are to carry
out in the church over the first-man of all creation, the creator's son, and men. These
restrictions are permanent, in all times and places and circumstances as man was formed
first, then women.

282. Also, for the reason of law and for the sacrificial worship "women should remain
silent during the sacrificial gathering or in the Church or any gathering. They are not
allowed to speak but must be in submission or quite", as the sacrificial gathering is the
reminisced of the banquet of the Lord's Super of Christ, the "first-born the Creator (God)
created first, the creator's son, since women was second in creation, all women must
remain quite during sacrificial gathering or any gathering.

283. The universal church was formed by lawful purpose and this lawful purpose also
included the exclusion participation of women ministries, over the alter of a table of
banquet of the Lord's Super, known as "Holy of Holies".

284. In other words, for mankind to receive the spiritual blessing of spiritual worship,
which the Creator (God) reserve for mankind, there will be no participation of women
ministries, over the alter of a table of banquet of the Lord's Super, known as "Holy of
Holies" during the spiritual worship.

285.     Worship is a spiritual communication between the Creator (God) and his first-
born, the creator's son. The first man the Creator (God) created first is the first-born of
the Creator (God) and by having the first position over women in relation to human
creation, and only the "first man", the creator's son, enjoyed priority of inherent rights,
statutes and privileges and authority with spiritual communication to the Creator (God).
The Ninth Amendment to the United States Constitution addresses that, the original
existing rights of the people are to be retained. This corresponded to what the Ninth
Amendment to the United States Constitution Stated that: "The Ninth Amendment to the
 Constitution addresses rights, retained by the people, that are not specifically enumerated
 in the Constitution".

286.     For this reason, this corresponded to what the commandments of law of nature
and creation, in this respect of the creator's (God's) law of interference and hindrance
over first-born of all creation birthright in relation to priesthood and worship, and stated
that: "Verily, Verily, I say unto you, when I gave a commandment to my first-born of all
creation, the Christ, the creator's son, to do a work unto my name, and he go with all his
might and with all he have, to perform that work, and cease not his diligence, and his
enemies come upon him, and hinder him from performing that work. I will visit upon the

                                           55
     Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 55 of 112




head of those who hindered my work, the third and fourth generation, said the Creator
(Qod).

287.      The Second Coming of Christ's Ministry, is Plaintiff's office of Christ in
reference to Plaintiff's church, and the head of states of the world in reference to
Plaintiff's headship to all mankind.

288.      These "Offices" and "Rights" are rights which Plaintiff, the first-man, the
creator's son, the Christ, inherited by virtue of human nature, endowed by Creator (God),
during the origin of creation.

289. And commandments of law of nature and creation on the history of Plaintiff, the
first-born of all creation, the creator's son, since five billion years after Plaintiff's creation
in the past, have forms the basis for alluding, Plaintiff's rights, the first-born, the creator's
son, as a law.

290. The commandments of laws of nature and creation describes Plaintiffs rights as
"birthright" or "promising-man" In order words, it is creationally called the promising-
man and traditionally called the birthright..

 291. These rights and laws are understood universally as the rules of law of nature and
creation, notably, which are part of the Creator's plan from the beginning with creation of
human beings. The rights and laws of nature are implied to be the rules of the
commandments of law of nature and creation, contributing Creator's creation of reality
and mankind.


292.     The rules of the commandments of law of nature and creation was first
documented in world as natural law as well as universal law, and then was alluded in the
Holy Bible to confirm the legitimacy of its origin, which featured greatly the work of the
Creator (God).

293. In overall, the commandment of rule of law of nature and creation, is a law of
rules of action and conduct prescribed by the Creator (God) and having binding legal
force that must be obeyed and followed by all mankind. It is universal standards of
commandments of law that apply to all mankind throughout all times and all ages. The
Ninth Amendment to the United States Constitution addresses that, the original existing
rights of the people are to be retained. This corresponded to what the Ninth Amendment
to the United States Constitution Stated that: "The Ninth Amendment to the Constitution
addresses rights, retained by the people, that are not specifically enumerated in the
Constitution".




                                             56
       Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 56 of 112




Plaintiff's Economy And Inheritance Under The Law Of First In Existence And First Inheritance
  p




[1] Plaintiff's Overall Inheritance from The Origin Of Creation


294. Of course, since, Plaintiff, the first-man, the creator's son, was created first during
the origin of creation. This is Plaintiffs first right given to Plaintiff, the first-man, the
creator's son, by the Creator (God). Everything in the universe was as the Creator willed
it, as "law" and "right". The Commandments of law of nature and creation, forms the
basis for alluding, Plaintiff's rights, the first-born, the creator's son, as a law. According
to the commandments of law of nature and creation, the creation orderly plan of
humanity, or the position in the creation of mankind, on the basis of "first come and first
inheritance right", has a significant influence on Plaintiffs inheritance, headship,
authority and religion and economy.


295. In order words, the basis of inheritance on the earth, on the subject of the one who
get everything are lead to the understanding of creation orderly law, or the position in the
creation of mankind, that is well-known as, "first come and first inheritance right". The
hereditary system in the beginning of creation, according to the rules of the
commandments of law of nature and creation, trace its origin through creation, in which
Plaintiff, the first-man, the creator's son, was first in line to be human being.
Subsequently, the earth was inherited by Plaintiff, the first-man, the creator's son, in
accordance with first come and first inheritance basis.

296.     Under the rules of the commandments of law nature and of creation, the law
declared that, the heir to the earth is Plaintiff, the first-man, the creator's son, who the
Creator (God) created first during the creation of mankind. The law explicitly states that,
the inheritance of earth is according to first of creation among all human beings, with
Plaintiff, the first-man, the creator's son, inheriting the planet earth before other human
beings. The rights of employment to work on earth, too, has recognizable similarities in
relation to the subject of first come and first employment to work, cultivate and take care
of the earth among all human beings.

297. In order words, according to the commandments of law of nature and creation, the
creation orderly plan of humanity, or the position in the creation of mankind, on the basis
of "first come, first inheritance", has a significant influence on Plaintiffs inheritance of
the earth and rights of employment.

298. In order words, the basis of inheritance on the earth, on the subject of the one who
get everything are lead to the understanding of creation orderly law, or the position in the
creation of mankind, that is well-known as, "first come, first inheritance". The hereditary
system in the beginning of creation, according to the rules of the commandments of law
of nature and creation, trace its origin through creation, in which Plaintiff, the first-man,
the creator's son, was first in line to be human being. Subsequently, the employment to
                                                57
     Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 57 of 112




work, cultivate and take care of the earth was inherited by Plaintiff, the first-man, the
cruator's son, in accordance with first come, first inheritance basis.

299. Under the rules of the commandments of law nature and of creation, the law
declared that, the employment to work, cultivate and take care of the earth is Plaintift the
first-man, the creator's son, who the Creator (God) created first during the creation of
mankind.


300. The law explicitly states that, the employment to work, cultivate and take care of
the earth is according to first of creation among all human beings, with Plaintiff, the first-
man, the creator's son, inherited the employment to work, cultivate and take care of the
earth before other human beings. This corresponded to what the commandments of law of
nature and creation, in this respect of the right of employment accorded to Plaintiff, the
first-man, the creator's son, and stated that, " the Creator (God) put the first-man, the
creator's son, he created first and settled PlaintifI the first-man, the creator's son, on
earth to work, cultivate and take care of the earth".

301.    In summary, under the commandments         of law of nature and creation, only men
have greater right to have employment and work on earth with Plaintiff, the first-man, the
creator's son, and act in my place to work, cultivate and take care of the earth.

302. Hence, only men have greater right to be recognized as having the rights to have
employment and to work in the world, in my place. This means that, under the
commandments of law of nature and creation, from Plaintiff, the first-man, the creator's
son, men who live everywhere in the world, inherited employment and to work.

303. That is, only men can work in the world, according to the commandments of law
of nature and creation. The Ninth Amendment to the United States Constitution addresses
that, the original existing rights of the people are to be retained. This corresponded to
what the Ninth Amendment to the United States Constitution Stated that: "The Ninth
Amendment to the Constitution addresses rights, retained by the people, that are not
specifically enumerated in the Constitution".

304. The ruler of mankind, too, has recognizable similarities in relation to the subject
of first come, first ruler among all human beings, or the position in the creation of
mankind.     In order words, the leadership to all human beings in the world, during
creation era of five billion years in the past, according to the commandments of law of
nature and creation, trace its origin through creation, in which Plaintiff, the first-man, the
creator's son, was first in line to be human being. Subsequently, the king of universe was
inherited by Plaintiff, the first-man, the creator's son, in accordance with first come, first
to inherit the king of universe basis. The Ninth Amendment to the United States
Constitution addresses that, the original existing rights of the people are to be retained.
This corresponded to what the Ninth Amendment to the United States Constitution Stated

                                            58
       Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 58 of 112




that: "The Ninth Amendment to the Constitution addresses rights, retained by the people,
that are not specifically enumerated in the Constitution".

305.    For this reason, this corresponded to what the commandments of law of nature
and creation, in this respect, and stated that, Plaintiff, "the first-man, the creator's son, is
the king of the universe, the natural and legal head of the human race".

306. This means that, under the commandments of law of nature and creation, Plaintiff,
the first man created by Creator (God) on this earth since five billion years ago, inherited
the king of universe. And, Plaintiff became the natural and legal head of the human race.
This is best known today in our time, as "The Head of States of the World". This
corresponded to what the commandments of law of nature and creation, in respect of what
is written about the visit of the Magi, the three wise men, to the infant King Jesus who
was the first coming of Christ, the creator's son, and states that: "Then, opening their
treasures, they offered him gifts of gold, as he was a King of universe, and frankincense
as he was a priest, and myrrh for health. The Ninth Amendment to the United States
Constitution addresses that, the original existing rights of the people are to be retained.
This corresponded to what the Ninth Amendment to the United States Constitution Stated
that: "The Ninth Amendment to the Constitution addresses rights, retained by the people,
that are not specifically enumerated in the Constitution".

307. In summary, under the commandments of law of nature and creation, only men
have greater right to be co-heir with Plaintiff, the first-man, the creator's son, and act in
Plaintiff' s place as a leader. Hence, only men have greater right to be recognized as
having leadership function, in the world, in Plaintiff's place. This means that, under the
commandments of law of nature and creation, from Plaintiff, the first-man, the creator's
son, men who live everywhere in the world, inherited leadership.

308. That is, only men can rule in the world, according to the commandments of law of
nature and creation. The Ninth Amendment to the United States Constitution addresses
that, the original existing rights of the people are to be retained. This corresponded to
what the Ninth Amendment to the United States Constitution Stated that: "The Ninth
Amendment to the Constitution addresses rights, retained by the people, that are not
specifically enumerated in the Constitution".

 309.    This corresponded in what is written in the commandments of law of nature and
 creation that stated; " I do not permit a woman to assume authority over a man for a
 Adam was formed first, and then Eve". This commandments of law of nature and
 creation, limit women from all authorities in the world over Plaintiff, the first-man of all
 creation, the creator's son, and other men. And women must learn to live in quietness and
 full submissive from all activities that women are to carry out in the world over Plaintiff,
 the first-man of all creation, the creator's son, and other men. These restrictions are
 permanent, in all times and places and circumstances as man was formed first, then
 women.
                                              59
        Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 59 of 112




310.       It is important to known that, one cannot understand human history of
"leadership" and "priesthood" in the world, without understanding the origin of human
creation, the classical creation Plaintiff, the first-man, the creator's son, which identified
Plaintiff, the first-man, the creator's son, holding sacral functions that directly connected
to leadership (king) and priesthood (sacrifice) of the Creator (God). In our time, it is a
common form of government, that is best known as "theocratic government".

311.     This means that, Plaintiff have both political and religious authorities over all
human beings. Under the commandments of law of nature and creation, and the fossil
record timeline, Plaintiff is the only ruler and priesthood of mankind in recorded creation
of mankind and history.

3 12. As Plaintiff, the first-man, the creator's son, was created first before other human
beings, then, Plaintiff, the first-man, the creator's son, was first to inherit the first-born
privileges, inherited "leadership" and "priesthood of the Creator (God)" as Plaintiff's
inheritance.

3 13.    In this content of the commandments of law of nature and creation, as Plaintiff,
the first-man, the creator's son, during the creation era of five billions years ago, was
created first before other human beings, then, Plaintiff, the first-man, the creator's son,
inherited the first-born privileges of the priesthood, in respect of the law of "first come
and first to inherit".

3 14.     This means that, the inheritance of priesthood in the world, according to the
commandments of law of nature and creation, trace its origin through creation, in which
Plaintiff, the first-man, the creator's son, was first in line to be human being.
Subsequently, the priesthood of the Creator was inherited by Plaintiff, the first-man, the
creator's son, in accordance with first come and first to inherit priesthood. The Ninth
Amendment to the United States Constitution addresses that, the original existing rights
of the people are to be retained. This corresponded to what the Ninth Amendment to the
United States Constitution Stated that: "The Ninth Amendment to the Constitution
addresses rights, retained by the people, that are not specifically enumerated in the
Constitution".

3 15.    By the commandments of law of nature and creation, and the fossil record
timeline, Plaintiff is the only priesthood of the Creator, (God), in the world, and was done
according to first of creation among all human beings, with Plaintiff, the first-man, the
creator's son, inherited the priesthood of the Creator (God) before other human beings.

316.    In summary, under the commandments of law of nature and creation, only men
have right to be co-heir with Plaintiff, the first-man, the creator's son, and act in
Plaintiff's place as a priest.

                                            60
       Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 60 of 112




317. Hence, only men have right to be recognized as having priesthood function, in the
world, in Plaintiff's place.

318.     This means that, under the commandments of law of nature and creation, from
Plaintiff, the first-man, the creator's son, men who live everywhere in the world, can be
ordained priesthood through Plaintiff, the first-man, the creator's son.

319.    That is, only men can be priest in the world, according to the commandments of
law of nature and creation, and serve over a table of banquet of the Lord's Super, known
as "Holy of Holies.

320.     This corresponded to what commandments of law of nature and creation stated
that, "I do not permit a woman to assume authority over a man for Adam was formed
first, and then Eve". This commandments of law of nature and creation, limit women
from all authorities in the world over Plaintiff, the first-man of all creation, the creator's
son, and other men.

321. And women must learn to live in quietness and full submissive from all activities
that women are to cany out in the world over Plaintiff, the first-man of all creation, the
creator's son, and other men. These restrictions are permanent, in all times and places and
circumstances as man was formed first, then women.

322.     Since, under the commandments of law of nature and creation, only men have
right to be co-heir with Plaintiff, the first-man, the creator's son, and act in plaintiff's
place as a priest in the world.

323. This corresponded to what happened during the era of Jesus of Nazareth, the
creator's son, two thousand years in the past, who also is in the list of names of individual
who has incarnated as "the first-born of all creation", the creator's son, the Christ, after
the destruction of the world with flood. Jesus the Christ, the creator's son, employed the
commandments of law of nature and creation on priesthood, and ordained only twelve
men priesthood, as his twelve disciples, to serve in a table of banquet of the Lord's Super,
known as "Holy of Holies.

324. In summary, under the commandments of law of nature and creation, the Creator
laid upon Plaintiff's shoulder, the First-born of all creation, the creator's son, a sealed of
headship, priesthood and the earth as Plaintiff's inheritance. This corresponded to what
the commandments of law of nature and creation frequently asserted that, in this world or
the world to come, during the foundation of the earth, Plaintiff, the first-man, the
creator's son, is always the natural and legal head of the human race. This is an absolute
"rights" Plaintiff, the first-man, the creator's son, acquired during the origin creation and
foundation of the earth. The Ninth Amendment to the United States Constitution
                                            61
     Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 61 of 112




addresses that, the original existing rights of the people are to be retained. This
corresponded to what the Ninth Amendment to the United States Constitution Stated that:
"The Ninth Amendment to the Constitution addresses rights, retained by the people, that
are not specifically enumerated in the Constitution".

325.    As a result, this Plaintiff's sealed inheritance which Plaintiff, the first-man, the
creator's son, acquired during the origin of creation, corresponded to what the
commandments of law of nature and creation called Plaintiff, the first-born of all
creation, the creator's son, "king of kings" or "lord of lords".

326. Also, this corresponded to what the commandments of law of nature and creation
stated that, "no title or office taken by other men can be above the title or office of
Plaintiff, the first-man of all creation", the creator's son.

327. Meaning that, Plaintiff's kingship or lordship is above the kingship or lordship     of
other men in the world. These offer much insight regarding the meaning these of      phrases
in regard of Plaintiff's sealed inheritance . It is clear that, the use of king of kings and
lord of lords in connection with Plaintiff, the "First-born of all creation", the creator's
son, highlights Plaintiff's supreme ruler and authority in the world. The Ninth
Amendment to the United States Constitution addresses that, the original existing rights
of the people are to be retained. This corresponded to what the Ninth Amendment to the
United States Constitution Stated that: "The Ninth Amendment to the Constitution
addresses rights, retained by the people, that are not specifically enumerated in the
Constitution".

328. It, also, signifies that, Plaintiff, the first-man, the creator's son, have sovereignty
over all kings and all lords taken by other men in the world. Under the commandments of
law of nature and creation in this regard stated, "everyone will be in submission to
Plaintiff, the first-man", the creator' s son.

329.    This corresponded to what the commandments of law of nature and creation
which in this regard stated that, Plaintiff, the first-man, the creator's son, is "the head of
every man and woman, and God is the head of Plaintiff, the first-man", the creator's son.

330. In summary, the commandments           of law of nature and creation, brings all human
beings back to the Creator's( God's) first Orderly plan of creation, or the position in the
creation of mankind, which stand out to ban the inclination of women to control men.
Because women, was formed second in the position of creation of mankind. Hence, the
commandments of law of nature and creation, limit women from all authorities in the
world over Plaintiff, the first-man of all creation, the creator's son, and other men. This
means that, the Creator (God) limit women, the second in creation of mankind, from all
authorities in the world over Plaintiff, the first-man of all creation, the creator's son, and
other men.

                                            62
     Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 62 of 112




 33 1. Under the commandments of law of nature and creation, the first precept given to
Plaintiff, the first-man, the creator's son, which stated that, "I do not allow a women to
teach or exercise authority over Plaintiff, the first-man", the creator's son. For Plaintiff,
the first-man, the creator's son, was created or formed first, and then women".

332. As a result of the Creator' s( God's) first Orderly plan of creation, or the position
in the creation of mankind, and under the commandments of law of nature and creation,
Plaintiff, the first-man, the creator's son, during the origin of creation, was given
dominion over the earth, and over every creeping thing that creepeth upon the earth. The
Ninth Amendment to the United States Constitution addresses that, the original existing
rights of the people are to be retained. This corresponded to what the Ninth Amendment
to the United States Constitution Stated that: "The Ninth Amendment to the Constitution
addresses rights, retained by the people, that are not specifically enumerated in the
Constitution".

333. This corresponded to what the commandments of law of nature and creation which
in this regard stated the fact that, "Plaintiff, the first man created by the Creator (God), the
creator's son, on this earth, during the origin of creation, inherited the planet earth for
himself, as my physical home"


334. Also, this corresponded to what the commandments of law of nature and creation,
in respect of Plaintiffs headship, heirship and inheritance over the earth, and stated that:
"The Creator (God) will be speaking to the world by Plaintiff, the first-man, the creator's
son, whom He appointed heir of all things and through whom He made the Universe".
The Ninth Amendment to the United States Constitution addresses that, the original
existing rights of the people are to be retained. This corresponded to what the Ninth
Amendment to the United States Constitution Stated that: "The Ninth Amendment to the
Constitution addresses rights, retained by the people, that are not specifically enumerated
in the Constitution".


335. The contention to the commandments of law of nature and creation is that, the
earth was being made for Plaintiff, the First-man, the creator's son, and, as a result of
what had occurred, during the creation of mankind. Since Plaintiff, the first-man, the
creator's son, during the creation era of five billions years ago, was created first before
other human beings, then, Plaintiff, the first-man, the creator's son, inherited the first-
born privileges, in respect of the law of "first come, first to inherit", or the position in the
creation of mankind

336. Then, Plaintiff, the First-man, the creator's son, was sealed by the Creator, to
receive the priesthood and the natural and legal head of all humanity as a natural rights as
birthright. This law is well-known recorded as a natural law and mankind are utterly
unable to change the commandments of law of nature and creation.

                                            63
      Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 63 of 112




 337. These Plaintiff's inherent "rights" and "statutes" which Plaintiff, the First-born of
 all creation, the creator's son, acquired during the origin of creation, are defensible as
 inalienable rights and statutes, resting not on parchments or constitution of government,
 but on natural laws, known as, the commandments of law of nature and creation. No
constitution of any government in the world can void this Plaintiff's natural rights or
birthright since Plaintiff, the first-man, the creator's son, was created first before other
human beings, and no one can transfer it to another. The Ninth Amendment to the United
 States Constitution addresses that, the original existing rights of the people are to be
retained. This corresponded to what the Ninth Amendment to the United States
Constitution Stated that: "The Ninth Amendment to the Constitution addresses rights,
retained by the people, that are not specifically enumerated in the Constitution".

338. These Plaintiff's inherent "rights" and "statutes" which plaintiff, the first-born of
all creation, the creator's son, acquired during the origin of creation, are everlasting, as
the Creator (God) created Plaintiff's "Spirit" , the first-man, the creator's son, for
immortality.

339. And if by Plaintiff's persistence in doing good and keeps the laws       of the Creator
(God). Plaintiff will be preserved.

340. And Plaintiff's spirit, the first-man, the creator's son, will endures forever and will
have no end and exist forever, and have everlasting life on earth. More importantly,
Plaintiff, the first-man, the creator's son, will uphold all Plaintiffs inherent rights,
statutes and privileges and authority which was accorded to Plaintiff during the origin of
creation.


341.    In the first stage of Plaintiff's creation, the Creator (God) created Plaintiff, the
first-man, the creator' son, from the dust of the earth and breath upon Plaintiff, the first-
man, the creator's son, the Creator's spirit of life, and Plaintiff was made flesh, and
become man, and Plaintiff have both "body" and spirit".

342.     It means that, Plaintiff, the First-man of all creation, the creator's son, has both
physical and spiritual make-up. This Plaintiff's inherent rights, statutes and privileges
and authority which Plaintiff, the first-born of all creation, the creator's son, acquired
during the origin of creation, are everlasting, as the Creator (God) created Plaintiff's
"Spirit", the first-man, the creator's son, for immortality.

343. And if by Plaintiffs persistence in doing good and keeps the laws of the Creator
(God). Plaintiff will be preserved and Plaintiff's spirit, the first-man, the creator's son,
will endures forever and will have no end and exist forever, and have everlasting life on
earth and Plaintiff, the first-man, the creator's son, will uphold all Plaintiff's inherent
rights, statutes and privileges and authority which Plaintiff have during the origin of
creation.

                                           64
     Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 64 of 112




 344.      These Plaintiff's inherent rights, statutes and privileges and authority which
 Plaintiff, the first-born of all creation, the creator's son, acquired during the origin of
 creation, are everlasting, as the Creator (God) created Plaintiffs "Spirit", the first-man,
 for immortality,

 345.     This corresponded to what the commandments of law of nature and creation, in
 respect of Plaintiff's spirit of immortality, and stated that, "Where the body is death, the
 spirit begins".

 346. Because it is only the body is in danger of death as the spirit is built by the Creator
 (God) for incarnation. As Plaintiff's "body", the first-man of all creation, the creator's
 son, dies through the process of death and Plaintiff's surviving "spirit" part, will
 gradually grows a new body or made flesh, become man in the womb of another parents.

347. In other words, Plaintiff's spirit will become man in the womb of another parents
and of their flesh in order to be prepared for womb-birth by the way of incarnation.

348.    Plaintiff's incamational cycle, after the death of Plaintiff's body is a thousand
series of embodiment of spirit which Plaintiff, the first-man, the creator's son, goes
through in preparation for Plaintiff's spirit to have a bodily form and have everlasting life
on earth.

349. At the end of Plaintiff's designed maximum lifespan of 1000 years of regular life
of old age, or the total length of time, Plaintiff, the first-man, the creator's son, is alive
from the creation from the dust of the earth. Plaintiff's body will be buried, a process
called death. At same time, the incarnational changes prepared Plaintiff's spirit, the first-
man, the creator's son, to have a bodily form in the womb of another parents and of their
flesh in order to be prepared for womb-birth. This is an incarnation period during which
Plaintiff, the first-man, the creator's son, return back to the earth and become man and
have everlasting life on earth.

350. In summary, Plaintiff's incamational cycle, after the death of Plaintiff's body, say
a lot about Plaintiff's everlasting life on earth. Plaintiff's incarnational cycle, after the
death of my body, is the one thousand series of Plaintiff's spirit, to become flesh again in
the wombs and become man, as a promising-man, as a birthright.

35 1. The incarnational is counted from the day Plaintiff's body die to 1 000yrs, when
Plaintiffs spirit become man in the womb of another parents and of their flesh.

352. From time of creation of mankind, since five billion years ago, Plaintiff's spirit
has incarnated in the past, as the "first-man of all creation", the creator's son, till the

                                           65
      Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 65 of 112



 present day of mankind, as a "promising-man". Hence, Plaintiff, Paul Benjamin C. Ayika,
 isthe very first-man the Creator (God) created five billion years ago.

 353. It means that, Plaintiffs incarnation of the spirit, is the creational process, which,
Plaintiff, the first-man, the creator's son, must go through each one thousand year, after
Plaintiffs designed maximum lifespan of 1 000nyears of regular life of old age, or the
total length of time, Plaintiff, the creator' s son, is alive from the creation from the dust of
the earth. In order, to prepare for incarnation and womb-birth, after the origin of creation
from the dust, during the time of creation. It is a process of creation that, the
commandments of law of nature and creation describes as "birthright" or "promising-
man" In order words, it is creationally called the promising-man and traditionally called
the birthright.


                   The birthright Incarnation And Womb-Birth

354. These special inherent rights, statutes, privileges and authority accorded to
Plaintiff, the first-man, under the commandments of law of nature and creation, in the
origin of creation, are considered by law the same and inseparable from the creation
inheritance to which, Plaintiff, the first-man, the creator's son, inherited with that
inheritance of womb-birth. The Ninth Amendment to the United States Constitution
addresses that, the original existing rights of the people are to be retained. This
corresponded to what the Ninth Amendment to the United States Constitution Stated that:
"The Ninth Amendment to the Constitution addresses rights, retained by the people, that
are not specifically enumerated in the Constitution".

355.     In order words, the birthright incarnation and womb-birth of Plaintiff, the first-
 man, the creator's son, are referred to these special inherent rights, statutes, privileges and
 authority accorded to Plaintiff, the first-man, the creator's son, under the commandments
 of law of nature and creation, in the origin of creation, to which Plaintiff, the first-man,
the creator's son, inherited. And subject to the process of incarnation and womb-birth,
are considered by law, the same and inseparable from the creation inheritance to which,
Plaintiff, the first-man, the creator's son, inherited under the time of creation of mankind,
since five billion years ago, with that inheritance via womb-birth, to which, Plaintiff, the
first-man, the creator's son, will be inherited through and by Plaintiffs birth. This
corresponded to what the commandments of law of nature and creation, in respect of what
is written about the visit of the Magi, the three wise men, to the infant King Jesus, who
was the first coming of Christ, the creator's son, and states that: "Then, opening their
treasures, they offered him gifts of gold, as he was a King of universe, and frankincense
as he was a priest, and myrrh for health.

356. Under the commandments of law of nature and creation, the birthright incarnation
and womb-birth of Plaintiff, the first-man, the creator's son, are referred to these special
inherent rights, statutes, privileges and authority to which, Plaintiff, the first-man, the

                                            66
       Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 66 of 112




creator's son, entitled under the time of creation of mankind, since five billion years ago,
continues and separable by the circumstance of incarnation and plaintiff's birth. The
Ninth Amendment to the United States Constitution addresses that, the original existing
rights of the people are to be retained. This corresponded to what the Ninth Amendment
to the United States Constitution Stated that: "The Ninth Amendment to the Constitution
addresses rights, retained by the people, that are not specifically enumerated in the
Constitution".

357.     Plaintiff's birthright, is a continuation of Plaintiff's inherent rights, statutes,
privileges and authority to which, Plaintiff, the first-man, the creator's son, are entitled
under the time of creation of mankind, since five billion years ago, and Plaintiff's birth.

358. Therefore, Plaintiff, the first-man, the creator's son, continues to be entitled with
these special inherent rights, statutes, privileges and authority accorded to Plaintiff, the
first-man, the creator's son, under the commandments of law of nature and creation, in
the origin of creation and through by Plaintiff's womb birth. The Ninth Amendment to
the United States Constitution addresses that, the original existing rights of the people are
to be retained. This corresponded to what the Ninth Amendment to the United States
Constitution Stated that: "The Ninth Amendment to the Constitution addresses rights,
retained by the people, that are not specifically enumerated in the Constitution".


[2J   Plaintiff's Economy Inheritance from The Origin Of Creation

359. Since Plaintiff, the first-man, the creator's son was created first during the origin
of creation. This is Plaintiff's first right given to Plaintiff, the first-man, the creator's son,
by the Creator (God). Everything in the universe was as the Creator willed it, as "law"
and "right".


360.     The Commandments of law of nature and creation, form the basis for alluding,
Plaintiff's inherent rights, statutes, privileges and authority as a law. According to the
commandments of law of nature and creation, the order of creation of humanity, or the
position in the creation of mankind, on the basis of "first come and first inheritance
right", has a significant influence on Plaintiff, the first-man, the creator's son, to inherit
the earth, headship, authority, religion and the economy of the earth. The Ninth
Amendment to the United States Constitution addresses that, the original existing rights
of the people are to be retained. This corresponded to what the Ninth Amendment to the
United States Constitution Stated that: "The Ninth Amendment to the Constitution
addresses rights, retained by the people, that are not specifically enumerated in the
Constitution".

361. As a result of the Creator' s( God's) first Orderly plan of creation, or the position
in the creation of mankind, and under the commandments of law of nature and creation,

                                              67
     Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 67 of 112




Plaintiff, the first-man, the creator's son, during the origin of creation, was given
dominion over the earth, and over every creeping thing that creepeth upon the earth. The
commandments of law of nature and creation state the fact that, Plaintiff, the first-man,
the creator's son, as the first man created by the Creator (God) on this earth during the
origin of creation. Hence, Plaintiff inherited the planet earth as Plaintiff's physical home.
The Ninth Amendment to the United States Constitution addresses that, the original
existing rights of the people are to be retained. This corresponded to what the Ninth
Amendment to the United States Constitution Stated that: "The Ninth Amendment to the
 Constitution addresses rights, retained by the people, that are not specifically enumerated
 in the Constitution".

362. In order words, the basis of inheritance on the earth, on the subject of the one who
get everything are lead to the understanding of creation orderly law, or the position in the
creation of mankind, that is well-known as, "first come and first inheritance". The
hereditary system in the beginning of creation, according to the rules of the
commandments of law of nature and creation, trace its origin through creation, in which
Plaintiff, the first-man, the creator's son, was first in line to be human being.
Subsequently, the earth and everything in it, was inherited by Plaintiff, the first-man, the
creator's son, in accordance with first come and first inheritance basis.

363.     Under the rules of the commandments of law nature and of creation, the law
declared that, the heir to the earth and everything in it is Plaintiff, the first-man, the
creator's son, who the Creator (God) created first during the creation of mankind. The
law explicitly states that, the inheritance of earth and everything in it, is according to first
of creation among all human beings, with Plaintiff, the first-man, the creator's son,
inherited the planet earth and everything in it and its economy before other human beings.
The Ninth Amendment to the United States Constitution addresses that, the original
existing rights of the people are to be retained. This corresponded to what the Ninth
Amendment to the United States Constitution Stated that: "The Ninth Amendment to the
Constitution addresses rights, retained by the people, that are not specifically enumerated
in the Constitution".


 364. This corresponded to what the commandments of law of nature and creation, in
 this respect, and stated that, Plaintiff, "the first-born of all creation, the creator's son, has
 absolute sovereignty and rights over earth and all things on it" Also, the commandments
 of law of nature and creation, stated that, Plaintiff, "the first-born, the creator's son, is
 the heir of the earth and all that is in it".

 365. In the creation of origin, according to the commandments of law of nature and
 creation, and fossil record timeline, it is affirmed that, the Creator (God) made the earth.
 The earth was in existence before Plaintiff, the "Man", the creator's son,, whom the
 Creator (God) created first. The earth was ready for Plaintiff, the first-man, the creator's
 son, to live, move, and have Plaintiff's being upon it, as Plaintiff's physical home. The
 Ninth Amendment to the United States Constitution addresses that, the original existing
                                               68
     Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 68 of 112




rights of the people are to be retained. This corresponded to what the Ninth Amendment
to the United States Constitution Stated that: "The Ninth Amendment to the Constitution
addresses rights, retained by the people, that are not specifically enumerated in the
Constitution".

366. After the earth was created, Plaintiff, the first-man, the creator's son, was created
from the dust of the earth and the Creator breath upon Plaintiff, the first-man, the
creator's son, His spirit of life. In other words, Plaintiff, the first-man, the creator's son,
was created in a special way from the dust of earth, signify that the Plaintiff, the first-
man, the creator's son, was earth-born.

367. Consequently, as population of mankind grew from Plaintiff, the first-man, the
creator's son, and from Plaintiff's inheritance of the earth, came all the group of different
men who live everywhere in the world, and have their appointed geographical boundaries
of their lands as their geographical boundaries of their countries. It was based according
to the commandments of law of "first come, first inheritance right". The inheritance of
geographical land of a country, by every group of different men who live everywhere in
the world, was followed by the precise and similar law of inheritance, that was based
according to the commandments of law of "first come and first inheritance right", or the
position in the inheritance of geographical land.


                  The birthright Incarnation And Womb-Birth

368. These Plaintiff's inherent rights, statutes, privileges and authority which Plaintiff,
the first-born of all creation, the creator's son, acquired during the origin of creation, are
everlasting, as the Creator (God) created Plaintiff's "Spirit" for immortality, and if by
Plaintiff's persistence in doing good and keeps the laws of the Creator (God). Plaintiff
will be preserved.


369.       And at the end of Plaintiff's designed maximum lifespan of l000nyears of
regular life of old age, or the total length of time, Plaintiff, the creator' s son, is alive from
the creation from the dust of the earth. Plaintiff's body will be buried, a process called
death. At same time, the incarnational changes prepared Plaintiff's spirit to have a bodily
form. This is an incarnation period during which Plaintiff, the first-man, return back to
the earth, and become man, and have everlasting life on earth. And Plaintiff, the first-
man, will uphold all Plaintiff's inherent rights, statutes, privileges and authority which
Plaintiff have during the origin of creation. These special inherent rights, statutes,
privileges and authority accorded to Plaintiff, the first-man, under the commandments of
law of nature and creation, in the origin of creation, are considered by law the same and
inseparable from the creation inheritance which, Plaintiff, the first-man, inherited with
that inheritance of womb-birth.



                                              69
      Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 69 of 112




370. In order words, the birthright incarnation and womb-birth of Plaintiff, the first-
mthi, the creator's son, are referred to these special inherent rights, statutes, privileges and
authority accorded to Plaintiff, the first-man, the creator's son, under the commandments
of law of nature and creation, in the origin of creation, to which, Plaintiff, the first-man,
the creator's son, inherited. And subject to the process of incarnation and womb-birth,
are considered by law, the same and inseparable from the creation inheritance which,
Plaintiff, the first-man, the creator's son, inherited under the time of creation of mankind,
since five billion years ago, with that inheritance via womb-birth, to which, Plaintiff, the
first-man, the creator's son, will be inherited through and by Plaintiff's birth.

371. Under the commandments of law of nature and creation, the birthright incarnation
and womb-birth of Plaintiff, the first-man, are referred to these special privilege of
inherent rights, statutes, privileges and authority to which, Plaintiff, the first-man, the
creator's son, entitled under the time of creation of mankind, since five billion years ago,
continues and separable by the circumstance of incarnation and Plaintiff's birth.

372.      Plaintiff's birthright, the first-man, the creator's son, is a continuation of
Plaintiff's inherent rights, statutes, privileges and authority to which, Plaintiff, the first-
man, the creator's son, are entitled under the time of creation of mankind, since five
billion years ago, and Plaintiff's birth.

373. Therefore, Plaintiff, the first-man, the creator's son, continues to be entitled with
these special inherent rights, statutes and privileges and authority accorded to Plaintiff,
the first-man, the creator's son, under the commandments of law of nature and creation,
in the origin of creation and through and by Plaintiff's womb birth.

374. Since, the earth was created for Plaintiff, the first-man, the creator's son, ready for
Plaintiff, the first-man, to live, move, and have Plaintiff's being upon it, as Plaintiff's
physical home, under the time of creation of mankind, since five billion years ago.

375.      And these inherent rights, statutes, privileges and authority, continue and
separable by the circumstance of incarnation and Plaintiff's birth. Therefore, Plaintiff,
the first-man, the creator's son, have absolute inherent rights, statutes and privileges and
authority to have exemption and immunity with every country on earth.

376. As, Plaintiff, the first-man, the creator's son, is the landowner of the earth. In the
light of the commandments of law of nature and creation, Plaintiff, the first-man, the
creator's son, can not be regarded as a foreigner on the earth or in any country of the
world as Plaintiff, the first-man, the creator's son, is the heir to the whole earth, which
Plaintiff, the first-man, the creator's son, inherited as Plaintiff's physical home during the
origin of creation, and continue and separable by the circumstance of incarnation and
Plaintiff's birth..


                                            70
      Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 70 of 112



377.    Under the commandments of law of nature and creation, Plaintiff, the first-man,
the creators son, have absolute inherent rights, statutes, privileges and authority to have
exemption and immunity with every country on earth.



378.     As a matter of law, the formation of countries by all the group of different men
who live everywhere in the world, who have their appointed geographical boundaries of
their lands as their geographical boundaries of their countries can not deny Plaintiff, the
first-man, the creator's son, to have exemption and immunity with their countries on
earth, as all of Plaintiff's inherent rights, statutes and privileges and authority, accorded to
Plaintiff, the first-man, the creator's son, under the commandments of law of nature and
creation, in the origin of creation, are considered by law the same and inseparable from
the creation inheritance which, Plaintiff, the first-man, the creator's son, inherited with
that inheritance of womb-birth. It continue and separable by the circumstance of
incarnation and through Plaintiff's womb-birth.

379.    Under the commandments of law of nature and creation, Plaintiff, the first-man,
the creator's son, have absolute inherent rights, statutes and privileges and authority to
have exemption and immunity from any policy from every country on earth that concern
immigration, economy, taxes, joblessness and homelessness or any form of government
policy.


380. Since, Plaintiff, the first-man, the creator's son, inherited the earth and everything
in it, as Plaintiff's physical home during the origin of creation, and continues and
separable by the circumstance of incarnation and through Plaintiff's birth.

381. As a matter of commandments of law of nature and creation, Plaintiff, the first-
man, the creator's son, is entitled to go to any destination in the world, without having
any difficulty or any form of immigration policy over Plaintiff, the first-man, the creator's
son, with every country on earth. Since, Plaintiff, the first-man, the creator's son,
inherited the earth and everything in it, as Plaintiff's physical home, during the origin of
creation, and continues and separable by the circumstance of incarnation and through
Plaintiff's birth.

382.      This corresponded to what the commandments of law of nature and creation,
which in this regard stated that, "the laws do not permit other men to assume or make any
law, or pass a judgment, or moot the words or have any form of power of authority over
Plaintiff, the first-man of all creation, the creator's son, since Plaintiff, the first-man of all
creation, the creator's son, is above all men and their laws".

383. In order words, Plaintiff, the first-men of all creation, the creator's son, is above
any the law that is made by other men in the world, as Plaintiff, the first-man, the

                                              71
Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 71 of 112
       Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 72 of 112




creator's son, continues to be entitled with these special inherent rights, statutes and
pririleges and authority accorded to Plaintiff, the first-man, the creator's son, under the
commandments of law of nature and creation, in the origin of creation and through by
Plaintiff's womb birth.

384. In order words, Plaintiff, the first-man, the creator's son, have absolute inherent
rights, statutes and privileges and authority to have exemption and immunity with every
country on earth that concern immigration, economic, taxes, joblessness and
homelessness policies all over the whole world, as, the geographic boundaries of the land
of the earth belong to Plaintiff, the first-man, the creator's son. Based on the
commandments of law of nature and creation, Plaintiff, the first-man, the creator's son,
was created first by the Creator (God), and have all the inherent rights, statutes, privileges
and authority as a landowner of the earth. The Ninth Amendment to the United States
Constitution addresses that, the original existing rights of the people are to be retained.
This corresponded to what the Ninth Amendment to the United States Constitution Stated
that: "The Ninth Amendment to the Constitution addresses rights, retained by the people,
that are not specifically enumerated in the Constitution".

385. And such, Plaintiff, the first-man, the creator's son, should not be struggling with
any country over immigration, economic, taxes, joblessness and homelessness policies or
any form of government policy in the world.

386.     Since, all of Plaintiff's inherent rights, statutes and privileges and authority,
accorded to Plaintiff, the first-man, the creator's son, under the commandments of law of
nature and creation, in the origin of creation, are considered by law the same and
inseparable from the creation inheritance which, Plaintiff, the first-man, the creator's son,
inherited with that inheritance of womb-birth. It continue and separable by the
circumstance of incarnation and through Plaintiff's womb-birth.

387.      In summary, since, Plaintiff, the first-man, the first-born of all creation, the
creator's son, the landowner of the world, should be immune and exempted from the
world government policies that concern immigration, economy, taxes, joblessness and
homelessness or any form of government policy, as all of Plaintiff's inherent rights,
statutes and privileges and authority accorded to Plaintiff, the first-man, the creator's son,
under the commandments of law of nature and creation, in the origin of creation, are
considered by law the same and inseparable from the creation inheritance which, Plaintiff,
the first-man, the creator's son, inherited with that inheritance of womb-birth. It continue
and separable by the circumstance of incarnation and through Plaintiff's womb-birth.

388.     Therefore, this corresponded to what the commandments of law of nature and
creation, which in this regard frequently stated that, "In this world or the world to come,
Plaintiff, the first-man, the creator's son, is entitled to go to any destination in the world,
without having any difficulty, as all of Plaintiff's inherent rights, statutes and privileges
and authority accorded to Plaintiff, the first-man, the creator's son, under the
                                            72
          Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 73 of 112




     commandments of law of nature and creation, in the origin of creation, are considered by
'    la.w the same and inseparable from the creation inheritance which, Plaintiff, the first-man,
     the creator's son, inherited with that inheritance of womb-birth. It continue and separable
     by the circumstance of my incarnation and through Plaintiff's womb-birth.

     389. Under the commandments of law of nature and creation, Plaintiff, the first-man,
    the creator's son, is the lord and benefactor of the world. Since, Plaintiff, the first-man,
    the creator's son, inherited the planet earth and everything in it and its economy before
    other human beings. This corresponded to the commandments of law of nature and
    creation, which in this regard stated that, Plaintiff, "the first-born of all creation, the
    creator's son, has absolute sovereignty and rights over earth and all things on it, including
    the economy the earth produces. Since, Plaintiff, the first-born, the creator's son, is the
    heir of the earth and all that is in it".

    390. Since, Plaintiff, the first-born, the creator's son, is the heir of the earth and all that
    is in it", as all of Plaintiff's inherent rights, statutes, privileges and authority accorded to
    Plaintiff, the first-man, the creator's son, under the commandments of law of nature and
    creation, in the origin of creation, are considered by law the same and inseparable from
    the creation inheritance which, Plaintiff, the first-man, the creator's son, inherited with
    that inheritance of womb-birth. It continue and separable by the circumstance of my
    incarnation and through Plaintiff's womb-birth.

    391.      According to the commandments of law of nature and creation, since that
    everything every country have come from Plaintiff, the first-man, the creator's son. Then,
    Plaintiff, the first-man, the creator's son, have all inherent rights, statutes and privileges
    and authority as a landowner of the earth, and worthy or entitled to receive from every
    country in the world the tenth part of all the produce and profits due to Plaintiff, the first-
    man, and thus to the earth which Plaintiff, the first-man, inherited for the maintenance of
    the Creator's (God's) earth. (QED). The Ninth Amendment to the United States
    Constitution addresses that, the original existing rights of the people are to be retained.
    This corresponded to what the Ninth Amendment to the United States Constitution Stated
    that: "The Ninth Amendment to the Constitution addresses rights, retained by the people,
    that are not specifically enumerated in the Constitution".


    392. This quad erat demonstrandum, (QED), convey the conclusion of a formal proof
    to indicate that, Plaintiff, is the first-man of all creation, the creator's son, the Christ, and
    have all the inherent rights, statutes and privileges and authority as a landowner of the
    earth, and worthy or entitled to receive from every country in the world the tenth part of
    all the produce and profits due to Plaintiff, the first-man, the creator's son, and thus to the
    earth which Plaintiff, the first-man, the creator's son, inherited for the maintenance of the
    Creator's (God's) earth. And that which was to be demonstrated and has been proved.
    The Ninth Amendment to the United States Constitution addresses that, the original
    existing rights of the people are to be retained. This corresponded to what the Ninth
    Amendment to the United States Constitution Stated that: "The Ninth Amendment to the

                                                 73
      Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 74 of 112




Constitution addresses rights, retained by the people, that are not specifically enumerated
in the Constitution".

 393.      This corresponded to what the commandments of law of nature and creation,
which in this regard stated that, "worthy to Plaintiff, the first-man, the creator's son, to
receive power, wealth, wisdom, strength, honor, glory and praise", since Plaintiff, the
first-man, the creator's son, inherited all during the origin of creation. Thereinafter, all of
Plaintiff's inherent rights, statutes and privileges and authority, accorded to Plaintiff, the
first-man, under the commandments of law of nature and creation, in the origin of
creation, are considered by law the same and inseparable from the creation inheritance
which, Plaintiff, the first-man, the creator's son, inherited with that inheritance of womb-
birth. It continue and separable by the circumstance of my incarnation and through
Plaintiffs womb-birth.



       DEFENDANT'S VIOLATIONS, AND FACTS IN SUPPORT OF VIOLATIONS



394.      On October 26 2018, the Defendant was driving on the Restler Street, with
Plaintiffs nephew and Nice on our way to our home from Brown Middle school, and
Plaintiff received a ticket in the City of El Paso, when Plaintiff was stopped by
Defendant, from El Paso I. S. D. Police Department, Officer C. Rodriguiz, for driving at a
speed of 10 MPH greater the speed of the driver next to Plaintiffs right, in a 15 MPH
zone.

395.     Plaintiff was obeying and maintaining the posted maximum speed limit of 15
MPH zone. However, Defendant, laid a greater emphasis that, "Plaintiff was driving at a
speed greater the speed of the driver at Plaintiffs right". The officer overlooked the fact
that, Plaintiff was obeying the posted maximum speed limit of 15 MPH zone. Defendant
repeatedly, said to Plaintiff that, "I am not given you a ticket because you are driving
above 15 MPH, but you are driving at a speed greater the speed of the driver next to
Plaintiffs right. Plaintiff then asked Defendant, how is that a traffic violation?. Plaintiff
continued to say to Defendant that, what matters here in this driving issue, is to obey the
posted maximum speed limit of 15 MPH, when Plaintiff was driving at a speed of 10
MPH.

396. Again, Plaintiff said to Defendant, how can Plaintiff be driving at a speed greater
the driver next to Plaintiffs right, when Plaintiff was driving at 10 MPH less than
everybody.

397.   Defendant continued to said that, "no I saw you driving at a speed greater the
speed of the driver next to Plaintiff. However, the Plaintiff, also told Defendant, that the
Texas Transportation Commission has established a speed limit of 15 MPH zone on the

                                             74
     Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 75 of 112




School zone and, the Plaintiff's driving is not above the speed limit, and that, it is
reasonable and safe for this section of the street. On Plaintiff's ticket, Defendant falsely
wrote that, "the Plaintiff, disregard traffic control drive". Exhibit 3

398. Plaintiff, then told Defendant that, it is a false traffic code and violation. However,
Defendant, coarsely threaten and force Plaintiff to sign it, and if Plaintiff did not sign it,
defendant will place Plaintiff under arrest. Defendant repeatedly and continuously saying
that, "I will place plaintiff under arrest if plaintiff did not sign it, so plaintiff immediately
discover that defendant already planed all this for Plaintiff's arrest, so plaintiff signed the
ticket.

399.      But before Plaintiff signed it, Plaintiff, hereby, asked the Defendant for a waiver
of this ticket because of Plaintiff's inherent rights, statutes and privileges and authority
which the Plaintiff has on earth, and Plaintiff said to defendant that, signing this ticket
will affect Plaintiff's' inherent rights, statutes and privileges and authority. Plaintiff
continued to said to Defendant that, under the commandments of law of nature and
creation "it is a violation of law that, you should stop Plaintiff and give Plaintiff a ticket.

400. Then, Plaintiff read to Defendant, Plaintiff's inherent rights, statutes and privileges
and authority, under the commandments of law of nature and creation, which limit
Defendant from all authority over Plaintiff, the first-man of all creation. And that the
Defendant must learn to live in quietness and full submissive from all activities that
Defendant are to carry out over Plaintiff, the first-man, the first-men of all creation, as
Plaintiff, the first-man of all creation, was formed first before other creatures of the
Creator (God).

 401. And that, the Plaintiff is far above all rule, authority, power, dominion, titles and
offices hold by any man on earth. This is the reason, the Ninth Amendment to the United
States Constitution addresses that, the original existing rights of the people are to be
retained. This corresponded to what the Ninth Amendment to the United States
Constitution Stated that: "The Ninth Amendment to the Constitution addresses rights,
retained by the people, that are not specifically enumerated in the Constitution".


 402. Plaintiff continued to tell Defendant that, the commandments of law of nature and
 creation, imposes restriction on the authority of men on earth over Plaintiff. And that,
 these restrictions are permanent in all times and places and circumstances as the Plaintiff
 is the first-man, the first-man of all creation, the creator' s son.

 403.     Under the commandments of laws of nature and creation, the law resolutely
 opposes Defendant, or any man or group of men or nation or country using its own laws
 to carry out jurisdiction of law on Plaintiff, the first-man of all creation, the creator's son.
 Since Plaintiff have authority and jurisdiction above all men. Because, Plaintiff was
 formed or created first over all the creatures of the Creator (God) including Defendant.

                                              75
       Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 76 of 112




This is the reason, the Ninth Amendment to the United States Constitution addresses that,
the.original existing rights of the people are to be retained. This corresponded to what the
Ninth Amendment to the United States Constitution Stated that: "The Ninth Amendment
to the Constitution addresses rights, retained by the people, that are not specifically
enumerated in the Constitution".

404. Hence, Plaintiff, told Defendant that, It is a violation of law to oppose Plaintiff,
the first-man, the first-born of all creation, the creator's son, who is the natural and legal
head of the human race, and by giving Plaintiff a ticket today whether or not, it is true
violation. It is tantamount to violation of police act and a breach of Plaintiff's
fundamental natural inherent rights, statutes, privileges, authority and respect.

405.     Plaintiff also reminded Defendant that, under the police provision, the Police
officer should obey the last order from superiors. And most importantly, from Plaintiff,
the superior, who is the natural and legal head of the human race. Plaintiff, said to
Defendant that, "it is a violation of law, for Defendant acting as if Defendant is not under
any one authority, and Police Officer should not carry out disobedient to lawful superior
orders". And if Defendant defy the superior order from Plaintiff, hence, this has placed
Defendant under the violation of the commandments of law of nature and creation, by
coarsely threaten Plaintiff and forcing Plaintiff to sign this ticket.

406. Then upon Defendant listening to Plaintiff and said, "I don't care, as long as you
are a citizen of United States, and if you commit any offense, I will be forced to give you
a ticket".

407.       Plaintiff was able to bring Defendant's mind to an awareness of these laws and
said to Defendant that, "the commandments of law of nature and creation were formed
first and then later the Constitution of every country or nation. That, the natural inherent
rights, statutes and privileges and authority, which Plaintiff acquired from the
commandments of law of nature and creation, can not be restrained by any law under
government constitution, as the commandments of law of nature and creation, was
formed first, upholding the laws of mankind that are supreme and above the laws of the
constitution of any nation.


 408. Plaintiff continued to say to Defendant that, from time immemorial, the natural
 inherent rights, statutes, privileges, authority and respect, which Plaintiff acquired from
 the commandments of law of nature and creation, in the origin of creation, based
 according to "first in existence, first natural inherent rights", since five billion years of
 creation of mankind, has exercised a profound influence on recognizing Plaintiff's natural
 inherent rights, statutes and privileges and authority over all men as Plaintiff was created
 first, and then other men. That is the reason, the Ninth Amendment to the United States
 Constitution addresses that, the original existing rights of the people are to be retained.
 This corresponded to what the Ninth Amendment to the United States Constitution Stated

                                             vIii
     Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 77 of 112




that: "The Ninth Amendment to the Constitution addresses rights, retained by the people,
that are not specifically enumerated in the Constitution".

409. The cause of action arose to this court, United States District Court, the Western
District of Texas, El Paso Division, when Defendant has caused notice and false driving
ticket violation to be served upon Plaintiff that, constitutes a violation of Plaintiff's
inherent rights, statutes and privileges and authority, under the commandments of law of
nature and creation, over Plaintiff's natural inherent rights, statutes and privileges and
authority. Defendant falsely gave Plaintiff a false traffic violation ticket, by making up
stories about Plaintiff's driving, when Defendant wrote that Plaintiff, was driving at the
speed that violated the requirement of the Texas Transportation Commission has posted.
Enclosed please find the ticket. Plaintiff have written the true statement of the incident of
what happened and nothing but the truth.

410. In reference to the violation of Plaintiff's inherent rights, statutes, privileges and
authority, under the commandments of law of nature and creation. The Plaintiff, also,
encountered another harassment, persecution and intimidation from El Paso I. S. D.
Police Department, upon Plaintiff's quest to keep the rightful law, which Plaintiff must
obey and fulfill on earth. This time, it is from woman Police officer of El Paso I. S. D.
Police Department.

411.      Back in fall of last year, Plaintiff was coming to Brown Middle School with
Plaintiff's nephew and nice, again, in order to drop off Plaintiff's nephew to school in the
morning. However, Plaintiff noticed that El Paso I. S. D Police Department has recently
now hiring a female Police officer to control traffic in the Brown Middle school.

412.    So, Plaintiff arranged to meet with the supervisor      of El Paso   I. S. D Police
Department to inform him the reason why Plaintiff needed male Police officer to control
the general public, instead of female Police Officer. Because using female Police Officer
is affront to Plaintiff's rights, under the commandments of law of nature and creation.

413. Plaintiff quoted the law to the supervisor of El Paso I. S. D Police Department
that stated; "But I permit not a women to teach, nor to have dominion or exercise
authority over a man. Women must remain quiet in all times and places and
circumstances". Plaintiff continued to tell the supervisor that, using female Police officer
is affront to this law, and it constitutes a violation of Plaintiff's rights under the
commandments of law of nature and creation.


414.     Plaintiff believed that the supervisor of El Paso I. S. D Police Department
contacted the woman Police Office about this new development issue. So, one morning
Plaintiff was driving with nephew and nice to drop off Plaintiff's nephew to the Brown
Middle School. Plaintiff safely entered the school premises and successfully dropped off
Plaintiff's nephew into his classroom, as he is disabled child.

                                           77
       Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 78 of 112




415.     Upon Plaintiff returned to Plaintiff's car, the female Police Officer was behind
Pinintiff car, with Police car flashing over Plaintiff car. Plaintiff asked after her inquiring
if, "any thing the matter"?. Then, she responded with anger and said to Plaintiff, "I
have been notified that, you don't need women Police Officer to exercise control over
you". She continued to said that, "Here in Texas we do what ever we want to do". Then
she said to Plaintiff, "I will make sure that I put you in jail for this" and she made a quick
phone call and said back to Plaintiff. "I will get a male police Officer to do this for me".

416. Plaintiff asked the women Police Officer, "Do you know that, I am the Head of all
mankind. And that, you in your capacity you can't arrest me". Plaintiff continued to
asked the woman Police Officer, "can you arrest the President of United States without
any cause?". The women Police Officer said to Plaintiff, "well I may try and she laughed.

417. Hence, Plaintiff, told Defendant, the woman Police officer that, it is a violation
of law to oppose Plaintiff, the first-man, the first-born of all creation, the creator's son,
who is the natural and legal head of the human race. And, by putting Plaintiff behind bars
in the police car, is tantamount to violation of police act, and a breach of Plaintiff's
fundamental natural inherent rights, statutes, privileges, authority and respect.

418.     Plaintiff, also, reminded Defendant that, under the police provision, the Police
officer should obey the last order from superiors. And most importantly, from Plaintiff,
the superior, who is the natural and legal head of the human race. Plaintiff, said to
Defendant that, "it is a violation of law, for Defendant acting as if Defendant is not under
any one authority, and Police Officer should not carry out disobedient to lawful superior
orders.

419.    And if Defendant defy the superior order from Plaintiff, hence, this has placed
Defendant under the violation of the commandments of law of nature and creation, by
coarsely threaten Plaintiff and forcing Plaintiff behind bars in the police car.

420. However, when the arresting male Police Officer arrived, he forcefully, and
robustly with a threat, abducted Plaintiff and violently dragged Plaintiff into the back of
the police car. They restrained Plaintiff with hand cuff for over 30 minutes in the back of
the police car while both were making phone call. Meanwhile, Plaintiff's nice was
running around in a circle crying, as he is disabled child too.

421.     Both Police Officer tried to console her but she pushed them away. So, after a
while in making phone call, they said to Plaintiff and Plaintiff's nice, you all can go now
without giving Plaintiff a written statement of what Plaintiff has done. Plaintiff left
without reporting it to the supervisor of El Paso I. S. D Police Department. Although,
Plaintiff reported the incident to the White House, the President of the United States,
Hon. Mr. Donald Trump, through his contact media.


                                            78
       Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 79 of 112




                                  Count     1



COMES NOW, the Plaintiff and for count           1   of its cause of action against Defendant
states and alleges the following, to wits:


422.     Plaintiff repleads and realleges Paragraphs    1   through 482 of its petition, as if full
set forth herein.

423. The commandments of law of nature and creation, which is known as natural law,
was adopted in the Amendments to the United States Constitution. The Amendments are
now know as the Bill of Rights and were adopted and ratified in 1789 thus becoming a
part of United States Constitution.

424. The Bill of Rights in connection with United States Constitution are expressing
that the Creator (God) of mankind, in creating the universe, implanted a body of "rights"
and "law" to which all human beings are subject, which is superior to all countries
constitutions. These "rights" and "law" which the Creator (God) accorded to all human
beings are contained and protected within the Bill of Rights. The Ninth Amendment to
the Constitution addresses rights, retained by the people, that are not specifically
enumerated in the Constitution. The Bill of Rights recognized and enumerated various
natural rights which the Plaintiff had since five billion years ago during the creation of
origin of mankind.

425. Defendant caused engaging in a violation of law that violated Plaintiff's natural
right, under the commandments of law of nature and creation as well as the Ninth
Amendment to the United Stated Constitution, both laws protected those Plaintiff's
natural rights implicitly in the original United States Constitution as well as explicitly in
the Bill of Rights.

426. Defendant caused engaging in a violation of law of the Bill of Rights, that are in
connection with United States Constitution, which are expressing that the Creator (God)
of mankind, in creating the universe, implanted a body of law to which all human beings
are subject, which is superior to all countries constitutions, as the "rights" contained
within the Bill of Rights are recognized.

427.     Defendant caused engaging in a violation of law of the Bill of Rights which
enumerated various natural rights, which Plaintiff had since five billion years ago, during
the creation of origin of mankind, which are protected within the Bill of Rights. The
Ninth Amendment to the United States Constitution addresses that, the original existing
rights of the people are to be retained. This corresponded to what the Ninth Amendment
to the United States Constitution Stated that: "The Ninth Amendment to the Constitution
addresses rights, retained by the people, that are not specifically enumerated in the
Constitution".
                                            79
     Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 80 of 112




428.    Defendant caused engaging in a violation of law of the Ninth Amendment that
protected those Plaintiff's natural rights implicitly in the original United States
Constitution as well as explicitly in the Bill of Rights.

429.     Defendant caused engaging in a violation of law that stated, "I do not permit
Defendant to assume authority or speak or pass judgment over Plaintiff, as Plaintiff was
created first, then Defendants.

430.      Defendant caused engaging in a violation of law that, disrespect Plaintiff's
"Office of Christ" and the "Head of all mankind", that was accorded to Plaintiff, during
the origin of creation of mankind, which, the Ninth Amendment to the United States
Constitution addresses that, the original existing rights of the people are to be retained.
This corresponded to what the Ninth Amendment to the United States Constitution Stated
that: "The Ninth Amendment to the Constitution addresses rights, retained by the people,
that are not specifically enumerated in the Constitution".

43 1. Defendant caused engaging in a violation of the law of creation, "first created,
first inherent right", the built-in-creation law of the Creator (God) by changing of the law
that, would diminished Plaintiff's designed maximum lifespan of regular life of 1 000yrs
on earth, that was planned by the Creator (God), as a purpose, for which "peace" was
designed for mankind to the world.

432. Defendant caused engaging in a violation of Creator's (God's) authoritative rule
or injunction on how mankind should behave in a particular circumstance, which is based
according to "first created, first inherent rights".

433. Defendant caused engaging in a violation of the law, that stated, "the head of
every man is Plaintiff, the first-man, the first-man of all creation, the creator's son, the
Christ. And the head of the woman is Plaintiff, the Man, the first-man, the first-man of
all creation, the creator's son, the Christ and the head of Plaintiff, the first-man, is the
Creator (God), which, the Ninth Amendment to the United States Constitution addresses
that, the original existing rights of the people are to be retained. This corresponded to
what the Ninth Amendment to the United States Constitution Stated that: "The Ninth
Amendment to the Constitution addresses rights, retained by the people, that are not
specifically enumerated in the Constitution".

434. Defendant caused engaging in a violation of the law that, imposes restrictions on
the authority of other men over Plaintiff, the first-man, the first-man of all creation, the
creator's son, the Christ, as Plaintiff was created first during the origin of creation of
mankind, which, the Ninth Amendment to the United States Constitution addresses that,
the original existing rights of the people are to be retained. This corresponded to what the
Ninth Amendment to the United States Constitution Stated that: "The Ninth Amendment
                                           80
         Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 81 of 112



                                                                               specifically
    to the Constitution addresses rights, retained by the people, that are not
.   enmerated in the Constitution".
                                                                                        to oppose
    435. Defendant caused engaging in a violation of law that continuing
                                                                                             natural
    Plaintiff, the first-man, the first-born of all creation, the creator's son, who is the
                                                                                         car, which
    and legal head of the human race ,by putting Plaintiff behind bars in the police
    is a violation of police act and a breach of Plaintiffs fundamental natural
                                                                                   inherent rights,
    statutes, privileges, authority and respect.

                                                                                 coarsely,
    436. Plaintiff further caused engaging in a violation of law that continuing
    threatening, forcing to place Plaintiff under arrest.


       WHEREFORE, Plaintiff prays judgment under count              1   of its petition for an order
    permanently injunction restraining and enjoining:

    (1) Defendant continuing from depriving Plaintiff from the commandments of
                                                                                    law of
    nature and creation, which is known as natural law, that was adopted in the Amendments
    to the United States Constitution.
                                                                                            which
      (2) Defendant continuing from depriving Plaintiff from enjoying the Amendments
     are now known as the Bill of Rights and were adopted and ratified in 1789 thus becoming
                                                                                           statutes
     a part of United States Constitution in order to protect Plaintiff's inherent rights,
     and privileges and authority.

     (3) Defendant continuing from depriving Plaintiff from enjoying the Bill
                                                                              of Rights in
     connection with United States Constitution, which expresses that the Creator (God)
                                                                                        of
                                                                                  which all
     mankind, in creating the universe, implanted a body of "rights" and "law" to
     human beings are subject, which is superior to all countries constitutions.
                                                                                        "law"
     (4) Defendant continuing from depriving Plaintiff from enjoying these "rights" and
                                                                                     protected
     which the Creator (God) accorded all human beings which are contained and
     within the Bill of Rights.
                                                                                         to
     (5) Defendant continuing from depriving Plaintiff from enjoying the Ninth Amendment
                                                                                              and
     the Constitution, which addresses Plaintiffs inherent rights, statutes and privileges
                                                                                           to the
     authority, are to be retained. This corresponded to what the Ninth Amendment
                                                                             of the people  are to
     United States Constitution addresses that, the original existing rights
                                                                                           States
     be retained. This corresponded to what the Ninth Amendment to the United
                                                                                           rights,
     Constitution Stated that: "The Ninth Amendment to the Constitution addresses
     retained by the people, that are not specifically enumerated in the Constitution".


                                                                                 Rights, the
     (6) Defendant continuing from depriving Plaintiff from enjoying the Bill of
     amendments to the United States Constitution, that recognized and enumerated various
                                                   81
     Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 82 of 112




natural rights which Plaintiff had since five billion years ago during the creation of origin
ofnankind.

(7) Defendant continuing from depriving Plaintiff from enjoying the Ninth Amendment
that protected those Plaintiff's natural rights implicitly in the original United States
Constitution as well as explicitly in the Bill of Rights.

(8) Defendant from continuing in a violation of law that stated, " I do not permit
Defendant to assume authority or speak or pass judgment over Plaintiff, as Plaintiff was
created first, then Defendants.

(9) Defendant from continuing in a violation of law that, disrespect Plaintiff's rights, as
the "Office of Christ" and the "Head of all mankind", that was accorded to Plaintiff,
during the origin of creation of mankind, which, the Ninth Amendment to the United
States Constitution addresses that, the original existing rights of the people are to be
retained. This corresponded to what the Ninth Amendment to the United States
Constitution Stated that: "The Ninth Amendment to the Constitution addresses rights,
retained by the people, that are not specifically enumerated in the Constitution".

(10) Defendant from continuing in a violation of the law of creation, "first created, first
inherent right", the built-in-creation law of the Creator (God) by changing of the law that
would diminished Plaintiff's designed maximum lifespan of regular life of l000yrs on
earth, that was planned by the Creator (God), as a purpose, for which "peace" was
designed for mankind to the world.

(11) Defendant from continuing serving false violation notice to Plaintiff, that said that,
Plaintiff is driving at a speed greater the speed of the driver next to Plaintiff's right.

(12) Defendant from continuing harassment, persecution and intimidation of Plaintiff's
right;

(13) Defendant from continuing coarsely, threatening, forcing to place Plaintiff under
arrest.

(14) Unless and until Defendant and the El Paso I. S. D Police Department, and El Paso
Police Department, cease and desist in turning Plaintiff into an object of ridicule.

(15) Unless and until Defendant and the El Paso I. S. D Police Department, and El Paso
Police Department, cease and desist of any policing action over serving Plaintiff any
further violation of traffic ticket.

 (16) Unless and until Defendant cease and desist all further violation of Plaintiff's natural
 inherent rights, statutes and privileges and authority under the commandments of law of
 nature and creation, which the Ninth Amendment to the United States Constitution
 addresses that, the original existing rights of the people are to be retained. This

                                             82
     Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 83 of 112




corresponded to what the Ninth Amendment to the United States Constitution Stated that:
"The Ninth Amendment to the Constitution addresses rights, retained by the people, that
are not specifically enumerated in the Constitution",

(17) Unless and until Plaintiff obtains two billions dollars, [$2,000,000,000,000.00], in
collateral damage. Defendant will leave Plaintiff no other alternative but to pursue all
available legal remedies.


                                  Count 2

COMES NOW, Plaintiff and for count 2 of its cause of action against Defendants states
and alleges the following, to wit:

437. Plaintiff repleads and realleges paragraphs      1   through 482 of its petition as if full
set forth herein.

438. Plaintiff, Paul Benjamin C. Ayika, is the first-man of all creation and under the
commandments of law of nature and creation, Plaintiff is clearly known as "Christ". The
title of Christ is a description of the first-created entity at a time of creation of human
beings. Meaning "first created" over all creation in relation to human creation. Hence,
the Plaintiff is called "Christ" as Plaintiff was the first-born over all creation, which, the
Ninth Amendment to the United States Constitution addresses that, the original existing
rights of the people are to be retained. This corresponded to what the Ninth Amendment
to the United States Constitution Stated that: "The Ninth Amendment to the Constitution
addresses rights, retained by the people, that are not specifically enumerated in the
Constitution".

439. The word "Christ" is a title given to "the first-born       of all creation". Plaintiff, the
first-man, enjoyed priority of inherent rights, statutes and privileges and authority over all
creatures of the Creator (God) as first-born. Hence, the commandments law of nature and
creation stated that, "I do not permit other men to assume authority over Plaintiff, the
first-man of all creation, as Plaintiff, the first-man of all creation, was created first".
Hence, Plaintiff, the first-man of all creation, is above every other men. Likewise,
Plaintiff, the first-born of all creation, and other men are above every woman, and the
Creator (God) is above Plaintiff, the first-born of all creation, which, the Ninth
Amendment to the United States Constitution addresses that, the original existing rights
of the people are to be retained. This corresponded to what the Ninth Amendment to the
United States Constitution Stated that: "The Ninth Amendment to the Constitution
addresses rights, retained by the people, that are not specifically enumerated in the
Constitution".

 440.     In order words, Plaintiff inherited the first-born privileges, in respect of inherent
rights, statutes and privileges and authority, as Plaintiff is the first in creation. For this
                                            83
     Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 84 of 112




reason, the commandments of law of nature and creation, limit Defendants and other men
from all authorities over Plaintiff, the first-man of all creation. Also, the commandments
of law of nature and creation stated that, "I do not permit a woman to assume authority
over a man for a Adam was formed first, and then Eve". For this reason, the
commandments of law of nature and creation, limit women from all authorities over
Plaintiff, the first-man of all creation. Plaintiff is far above all rule, authority, power,
dominion, titles and offices hold by any man on earth, which, the Ninth Amendment to
the United States Constitution addresses that, the original existing rights of the people are
to be retained. This corresponded to what the Ninth Amendment to the United States
Constitution Stated that: "The Ninth Amendment to the Constitution addresses rights,
retained by the people, that are not specifically enumerated in the Constitution".

441. This commandments         of law of nature and creation imposes restriction on the
authority of Defendants and any man on earth over Plaintiff, as Plaintiff was created first
and has authority above all creatures of the Creator (God) and can do anything that
pleases him. These restrictions are permanent in all times and places and circumstances,
as Plaintiff is the First-man of all creation and can do anything that pleases him, which,
the Ninth Amendment to the United States Constitution addresses that, the original
existing rights of the people are to be retained. This corresponded to what the Ninth
Amendment to the United States Constitution Stated that: "The Ninth Amendment to the
Constitution addresses rights, retained by the people, that are not specifically enumerated
in the Constitution".

 442. The commandments of law           of nature and creation, limit other men from all
authority over Plaintiff, the first-man of all creation, and Defendant, and other men, must
learn to live in quietness and full submissive from all activities that Defendant and other
men, are to carry out over Plaintiff, the first-men of all creation, as Plaintiff, the first-man
of all creation, was formed first, and then Defendant and the other men. This
corresponded to what the commandments of law of nature and creation, which in this
regard stated that, "I do not permit other men to assume authority over Plaintiff, the first-
man of all creation", which, the Ninth Amendment to the United States Constitution
addresses that, the original existing rights of the people are to be retained. This
corresponded to what the Ninth Amendment to the United States Constitution Stated that:
"The Ninth Amendment to the Constitution addresses rights, retained by the people, that
are not specifically enumerated in the Constitution".

443. The orderly creation      of mankind, or the position in the creation of mankind, that
leads to the rules of law of nature and creation, whereby certain rights and statutes are
legally recognized based according to "first come, first inheritance right" basis. The
commandments of law of nature and creation stated that, "I do not permit other men to
assume authority over Plaintiff, the first-man of all creation, as Plaintiff was created first,
and can do anything that pleases him. Hence, Plaintiff, the first-man of all creation, is
above every other men, which, the Ninth Amendment to the United States Constitution
addresses that, the original existing rights of the people are to be retained. This

                                             84
      Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 85 of 112




corresponded to what the Ninth Amendment to the United States Constitution Stated that:
"The Ninth Amendment to the Constitution addresses rights, retained by the people, that
are not specifically enumerated in the Constitution".

444. Likewise, Plaintiff, the first-born     of all creation, and other men are above every
woman, and the Creator (God) is above Plaintiff, the first-born of all creation. The
commandments of law of nature and creation limit women from all authorities over
Plaintiff, the first-man of all creation, and men; and women must learn to live in quietness
and full submissive from all activities that women are to carry out over Plaintiff, the first-
man of all creation, and men. These restrictions are permanent, in all times and places and
circumstances as man was formed first, then women, which, the Ninth Amendment to the
United States Constitution addresses that, the original existing rights of the people are to
be retained. This corresponded to what the Ninth Amendment to the United States
Constitution Stated that: "The Ninth Amendment to the Constitution addresses rights,
retained by the people, that are not specifically enumerated in the Constitution".

 445. Generally, the commandments of law of nature and creation stated that, "no title
or office taken by other men can be above the title or office of Plaintiff, the first-man of
all creation. Likewise the law stated that, "no inheritance taken by other men can be
above the inheritance taken by the inheritance of plaintiff', the first-man of all creation.
Hence, this corresponded of Plaintiff, first-born of all creation, having primogeniture
inheritance right to inherit the entire earth. In the reason of law, Plaintiff, the first-man of
all creation, inherited the first-born privileges as Plaintiff is the first in creation as a
blessing from the Creator (God), which, the Ninth Amendment to the United States
Constitution addresses that, the original existing rights of the people are to be retained.
This corresponded to what the Ninth Amendment to the United States Constitution Stated
that: "The Ninth Amendment to the Constitution addresses rights, retained by the people,
that are not specifically enumerated in the Constitution".

 446. More importantly, in accordance with the commandments of law of nature and
creation, which stated that, the laws do not permit other men to assume or make any law,
or pass a judgment, or moot the words or have a power of authority over Plaintiff, the
first-man of all creation, since, Plaintiff, the first-man of all creation, is above all men and
their laws. In order words, Plaintiff, the first-men of all creation, is above any the law that
is made by other men in the world, however, Plaintiff, the first-man of all creation is not
above any law that is made by the Creator (God), as the Creator (God) is above Plaintiff,
the first-born of all creation.

447. Defendant caused engaging in a violation of law, under the commandments of law
of nature and creation that stated, " I do not permit other men to assume authority over
Plaintiff, the first-man of all creation, as Plaintiff, the first-man of all creation, was
created first, which, the Ninth Amendment to the United States Constitution addresses
that, the original existing rights of the people are to be retained. This corresponded to
what the Ninth Amendment to the United States Constitution Stated that: "The Ninth

                                             85
      Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 86 of 112




Amendment to the Constitution addresses rights, retained by the people, that are not
specifically enumerated in the Constitution".

448. Defendant caused engaging in a violation      of law, under the commandments of law
of nature and creation that stated,   "I do not permit a woman to assume authority over a
man for a Adam was formed first, and then Eve". For this reason, the commandments of
law of nature and creation, limit women from all authorities over Plaintiff, the first-man
of all creation, which, the Ninth Amendment to the United States Constitution addresses
that, the original existing rights of the people are to be retained. This corresponded to
what the Ninth Amendment to the United States Constitution Stated that: "The Ninth
Amendment to the Constitution addresses rights, retained by the people, that are not
specifically enumerated in the Constitution".

449. Defendant caused engaging in a violation of law, that continuing having Police
Officer of El Paso I. S. D Police Department to control Plaintiff in a public that is affront
to the commandments of law of nature and creation that stated, "other men must learn to
live in quietness and full submissive from all activities that other men are to carry out
over Plaintiff, the first-man of all creation, as Plaintiff was created first and has authority
above all creatures of the Creator (God) and can do anything that pleases him. These
restrictions are permanent, in all times and places and circumstances".

450. Defendant caused engaging in a violation of law that Continuing recruiting, hiring
female Police Officer of El Paso I. S. D Police Department to control Plaintiff in a public
that is affront to the commandments of law of nature and creation that stated, "women
must learn to live in quietness and full submissive from all activities that women are to
carry out over Plaintiff, the first-man of all creation, as Plaintiff was created first and has
authority above all creatures of the Creator (God) and can do anything that pleases him
which, the Ninth Amendment to the United States Constitution, that addresses that, the
original existing rights of the people are to be retained. This corresponded to what the
Ninth Amendment to the United States Constitution Stated that: "The Ninth Amendment
to the Constitution addresses rights, retained by the people, that are not specifically
enumerated in the Constitution".

451. Defendant caused engaging in a violation of law, that continuing with great
negligence and reckless disregard that, Plaintiff is holding a Public Office of the Creator
(God) as the Head of the States of the world and Scared Office of Christ, the one and only
priest of the Creator (God), which, the Ninth Amendment to the United States
Constitution addresses that, the original existing rights of the people are to be retained.
This corresponded to what the Ninth Amendment to the United States Constitution Stated
that: "The Ninth Amendment to the Constitution addresses rights, retained by the people,
that are not specifically enumerated in the Constitution".



                                            86
     Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 87 of 112




 452. Defendant caused engaging in a violation of law, that continuing, forcefully,
robustly, violently, coarsely threaten and force the Plaintiff behind bars in the police car,
without committing any offense.

453. Defendant caused engaging in a violation of law, that continuing, placing,
subjecting Plaintiff under object of ridicule.

454. Defendant caused engaging in a violation of law, that continuing engaging in a
violation of law, that are affront to the commandments of law of nature and creation, that
stated: "Plaintiff is far above all rule, authority, power, dominion, titles and offices hold
by any man on earth, as Plaintiff was created first and has authority above all creatures of
the Creator (God) and can do anything that pleases him. This law of nature and creation
imposes restriction on the authority of any man on earth over Plaintiff, and these
restrictions are permanent in all times and places and circumstances as Plaintiff is the
First-man of all creation, which, the Ninth Amendment to the United States Constitution
addresses that, the original existing rights of the people are to be retained. This
corresponded to what the Ninth Amendment to the United States Constitution Stated that:
"The Ninth Amendment to the Constitution addresses rights, retained by the people, that
are not specifically enumerated in the Constitution".

 455. Defendant caused engaging in a violation of the law, that stated, "I do not permit
other men to assume authority over Plaintiff, the first-man, the first-man of all creation,
the creator's son, the Christ, as Plaintiff was created first", , which, the Ninth Amendment
to the United States Constitution addresses that, the original existing rights of the people
are to be retained. This corresponded to what the Ninth Amendment to the United States
Constitution Stated that: "The Ninth Amendment to the Constitution addresses rights,
retained by the people, that are not specifically enumerated in the Constitution".

 456. Defendant caused engaging in a violation of the law, that stated, "I do not permit
women to assume authority over Plaintiff, the first-man, the first-man of all creation, the
creator's son, the Christ, as Plaintiff was created first", and other men,, which, the Ninth
Amendment to the United States Constitution addresses that, the original existing rights
of the people are to be retained. This corresponded to what the Ninth Amendment to the
United States Constitution Stated that: "The Ninth Amendment to the Constitution
addresses rights, retained by the people, that are not specifically enumerated in the
Constitution".

 457. Defendant caused engaging in a violation of the law, that, limit women from all
authorities over Plaintiff, the first-man, the first-man of all creation, the creator's son, the
Christ, and other men. Because, women must learn to live in quietness and full
submissive from all activities that women are to carry out over Plaintiff, the first-man, the
first-man of all creation, the creator's son, the Christ, and other men. These restrictions
are permanent, in all times and places and circumstances as Plaintiff, the first-man, was

                                             87
     Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 88 of 112




formed first, then women, which, the Ninth Amendment to the United States Constitution
addresses that, the original existing rights of the people are to be retained. This
corresponded to what the Ninth Amendment to the United States Constitution Stated that:
"The Ninth Amendment to the Constitution addresses rights, retained by the people, that
are not specifically enumerated in the Constitution".

 458. Defendant caused engaging in a violation of the law, that stated, "no title or office
taken by other men can be above the title or office of Plaintiff, the first-man, the first-man
of all creation", the Creator' s son, the Christ, which, the Ninth Amendment to the United
States Constitution addresses that, the original existing rights of the people are to be
retained. This corresponded to what the Ninth Amendment to the United States
Constitution Stated that: "The Ninth Amendment to the Constitution addresses rights,
retained by the people, that are not specifically enumerated in the Constitution".

459. Defendant caused engaging in a violation of the law, that stated, "I do not permit
other men to assume or make any law, or pass a judgment, or moot the words or have a
power of authority over Plaintiff, the first-man, the first-man of all creation, the Creator's
son, the Christ, as Plaintiff was created first during the origin of creation of mankind,
hence, can do anything that pleases him, which, the Ninth Amendment to the United
States Constitution addresses that, the original existing rights of the people are to be
retained. This corresponded to what the Ninth Amendment to the United States
Constitution Stated that: "The Ninth Amendment to the Constitution addresses rights,
retained by the people, that are not specifically enumerated in the Constitution".

460. Defendant caused engaging in a violation of the law, that stated, Plaintiff, the first-
man, the first-man of all creation, the creator's son, the Christ, is above all men arid their
laws", as Plaintiff was created first during the origin of creation of mankind, hence, can
do anything that pleases him, which, the Ninth Amendment to the United States
Constitution addresses that, the original existing rights of the people are to be retained.
This corresponded to what the Ninth Amendment to the United States Constitution Stated
that: "The Ninth Amendment to the Constitution addresses rights, retained by the people,
that are not specifically enumerated in the Constitution".

461. Defendant caused engaging in a violation of the law, that tricked Plaintiff over
Plaintiff's creation's right, into giving other men and women equal right, which, the
Ninth Amendment to the United States Constitution addresses that, the original existing
rights of the people are to be retained. This corresponded to what the Ninth Amendment
to the United States Constitution Stated that: "The Ninth Amendment to the Constitution
addresses rights, retained by the people, that are not specifically enumerated in the
Constitution".

462. Defendant caused engaging in a violation of the law that continuing harassment,
persecution and intimidation of Plaintiff's right of administration of "justice" on earth
over all mankind, which, the Ninth Amendment to the United States Constitution
                                           88
      Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 89 of 112




addresses that, the original existing rights of the people are to be retained. This
coiesponded to what the Ninth Amendment to the United States Constitution Stated that:
"The Ninth Amendment to the Constitution addresses rights, retained by the people, that
are not specifically enumerated in the Constitution".

463. Defendant caused engaging in a violation of the law that continuing harassment,
persecution and intimidation of Plaintiff's right of having the official power to make legal
decision and judgment to mankind. And the right to enforce obedience to the law of
creation: "first created, first inherent right", the built-in-creation law of the Creator (God).

464. Defendant caused engaging in a violation of the law that continuing serving false
violation notice to Plaintiff that said, Plaintiff is driving at a speed greater the speed of the
driver next to Plaintiff's right.

       WHEREFORE, Plaintiff prays judgment under count 2 of its petition for an order
permanently injunction restraining and enjoining:

(1) Defendant from continuing engaging in a violation of law, under the commandments
of law of nature and creation that stated, "I do not permit other men to assume authority
over Plaintiff'.

(2) Defendant from continuing from having Police Officer of El Paso I. S. D Police
Department to control Plaintiff in a public that is affront to the commandments of law of
nature and creation that stated, "other men must learn to live in quietness and full
submissive from all activities that other men are to carry out over Plaintiff, the first-man
of all creation, as Plaintiff was created first and has authority above all creatures of the
Creator (God) and can do anything that pleases him. These restrictions are permanent, in
all times and places and circumstances".

(3) Defendant from continuing from recruiting, hiring female Police Officer of El Paso I.
S. D Police Department to control the plaintiff in a public that is affront to the
commandments of law of nature and creation that stated, "women must learn to live in
quietness and full submissive from all activities that women are to carry out over
Plaintiff, the first-man of all creation, as Plaintiff was created first and has authority
above all creatures of the Creator (God) and can do anything that pleases him.

(4) Defendant from continuing from engaging with great negligence and reckless
disregard, that Plaintiff is holding Public Office of the Creator (God) as the Head of the
States of the world and Scared Office of Christ, the one and only priest of the Creator
(God);

 (5) Defendant from continuing from placing, subjecting Plaintiff under object of ridicule.

 (6) Defendant from continuing from engaging in a violation of the law, that, limit women
 from all authorities over Plaintiff, the first-man, the first-man of all creation, the creator's
                                              89
     Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 90 of 112




son, the Christ, and other men. Because, women must learn to live in quietness and full
submissive from all activities that women are to carry out over Plaintiff, the first-man, the
first-man of all creation, the creator's son, the Christ, and other men. These restrictions
are permanent, in all times and places and circumstances as Plaintiff, the first-man, was
formed first, then women, which, the Ninth Amendment to the United States Constitution
addresses that, the original existing rights of the people are to be retained. This
corresponded to what the Ninth Amendment to the United States Constitution Stated that:
"The Ninth Amendment to the Constitution addresses rights, retained by the people, that
are not specifically enumerated in the Constitution".

 (7) Defendant from continuing from engaging in a violation of the law, that stated, "no
title or office taken by other men can be above the title or office of Plaintiff, the first-man,
the first-man of all creation", the Creator' s son, the Christ, which, the Ninth Amendment
to the United States Constitution addresses that, the original existing rights of the people
are to be retained. This corresponded to what the Ninth Amendment to the United States
Constitution Stated that: "The Ninth Amendment to the Constitution addresses rights,
retained by the people, that are not specifically enumerated in the Constitution".

(8) Defendant from continuing from engaging in a violation of the law, that stated, "I do
not permit other men to assume or make any law, or pass a judgment, or moot the words
or have a power of authority over Plaintiff, the first-man, the first-man of all creation, the
Creator's son, the Christ, as Plaintiff was created first during the origin of creation of
mankind, hence, can do anything that pleases him, which, the Ninth Amendment to the
United States Constitution addresses that, the original existing rights of the people are to
be retained. This corresponded to what the Ninth Amendment to the United States
Constitution Stated that: "The Ninth Amendment to the Constitution addresses rights,
retained by the people, that are not specifically enumerated in the Constitution".

(9) Defendant from continuing from engaging in a violation of the law, that stated,
Plaintiff, the first-man, the first-man of all creation, the creator's son, the Christ, is above
all men and their laws", as Plaintiff was created first during the origin of creation of
mankind, hence, can do anything that pleases him, which, the Ninth Amendment to the
United States Constitution addresses that, the original existing rights of the people are to
be retained. This corresponded to what the Ninth Amendment to the United States
Constitution Stated that: "The Ninth Amendment to the Constitution addresses rights,
retained by the people, that are not specifically enumerated in the Constitution".

(10) Defendant from continuing from engaging in a violation of the law, that tricked
Plaintiff over Plaintiff's creation's right, into giving other men and women equal right,
which, the Ninth Amendment to the United States Constitution addresses that, the
original existing rights of the people are to be retained. This corresponded to what the
Ninth Amendment to the United States Constitution Stated that: "The Ninth Amendment
to the Constitution addresses rights, retained by the people, that are not specifically
enumerated in the Constitution".



                                            90
     Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 91 of 112




(1,1) Defendant from continuing from engaging in a violation     of the law that continuing
harassment, persecution and intimidation of Plaintiff's right of administration of "justice"
on earth over all mankind, which, the Ninth Amendment to the United States Constitution
addresses that, the original existing rights of the people are to be retained. This
corresponded to what the Ninth Amendment to the United States Constitution Stated that:
"The Ninth Amendment to the Constitution addresses rights, retained by the people, that
are not specifically enumerated in the Constitution".

(12) Defendant from continuing from engaging in a violation of the law that continuing
serving false violation notice to Plaintiff that said, Plaintiff is driving at a speed greater
the speed of the driver next to Plaintiff's right.

(13) Defendant from continuing from engaging in a violation of law, that are affront to
the commandments of law of nature and creation, that stated: "Plaintiff is far above all
rule, authority, power, dominion, titles and offices hold by any man on earth, as
Defendant was created first and has authority above all creatures of the Creator (God) and
can do anything that pleases him;

(14) Defendant from continuing from engaging in a violation that is affront to the law of
nature and creation that imposes restriction on the authority of any man on earth over
Plaintiff, and these restrictions are permanent in all times and places and circumstances,
as Plaintiff is the first-man, the firstman of all creation the creator's son, the Christ.

(15) Unless and until Defendant, the El Paso I. S. D Police Department, and El Paso
Police Department, cease and desist of illegal defamation, slander and! or libel that
harming Plaintiff reputation, happiness and respect.

(16) Unless and until Defendant exempt Plaintiff from El Paso I. S. D. Policing services
and El Paso Police Department Policing services, and all public traffic services, and
obtains two billions dollars, [$2,000,000,000,000.00], in collateral damage. Defendant
will leave Plaintiff no other alternative but to to pursue all available legal remedies.

465. Unless restrained, Defendant will continuing engaging in a violation of law, under
the commandments of law of nature and creation, the Ninth Amendment to the
Constitution that addresses rights, retained by the people, that are not specifically
enumerated in the Constitution, as well as, the Bill of Rights in connection with United
States Constitution, upon the Plaintiff:

(1) Defendant will continuing, with great negligence and reckless disregard, and
depriving Plaintiff from enjoying priority of inherent rights, statutes and privileges and
authority over all creatures as first-born, as Plaintiff was created first and has authority
above all creatures of the Creator (God) and can do anything that pleases him.



                                           91
     Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 92 of 112




(2) Defendant will continuing, with great negligence and reckless disregard, and
de,riving Plaintiff from inheriting the first-born privileges, in respect of authority, as
Plaintiff is the first in creation.

(3) Defendant will continuing, with great negligence and reckless disregard, and
depriving Plaintiff from enjoying Plaintiffs natural right, under the commandments of
law of nature, which, the Ninth Amendment to the United States Constitution addresses
that, the original existing rights of the people are to be retained. This corresponded to
what the Ninth Amendment to the United States Constitution Stated that: "The Ninth
Amendment to the Constitution addresses rights, retained by the people, that are not
specifically enumerated in the Constitution".

(4) Defendant will continuing, with great negligence and reckless disregard, and
depriving Plaintiff from the Bill of Rights, that are in connection with United States
Constitution, which are expressing that the Creator (God) of mankind, in creating the
universe, implanted a body of law to which all human beings are subject, which is
superior to all countries constitutions, as the "rights" contained within the Bill of Rights
are recognized.

(5) Defendant will continuing, with great negligence and reckless disregard, and
depriving Plaintiff from the Bill of Rights which enumerated various natural rights,
which Plaintiff had since five billion years ago, during the creation of origin of mankind,
which are protected within the Bill of Rights. The Ninth Amendment to the United States
Constitution addresses that, the original existing rights of the people are to be retained.
This corresponded to what the Ninth Amendment to the United States Constitution Stated
that: "The Ninth Amendment to the Constitution addresses rights, retained by the people,
that are not specifically enumerated in the Constitution".

(6) Defendant will continuing, with great negligence and reckless disregard, and
depriving Plaintiff from the Ninth Amendment that protected those Plaintiffs natural
rights implicitly in the original United States Constitution as well as explicitly in the Bill
of Rights.

(7) Defendant will continuing, with great negligence and reckless disregard, and
depriving Plaintiff from law that stated, "I do not permit Defendant to assume authority
or speak or pass judgment over Plaintiff, as Plaintiff was created first, then Defendants.

(8) Defendant will continuing, with great negligence and reckless disregard, and
depriving Plaintiff from Plaintiffs "Office of Christ" and the "Head of all mankind", that
was accorded to Plaintiff, during the origin of creation of mankind, which, the Ninth
Amendment to the United States Constitution addresses that, the original existing rights
of the people are to be retained. This corresponded to what the Ninth Amendment to the
United States Constitution Stated that: "The Ninth Amendment to the Constitution
addresses rights, retained by the people, that are not specifically enumerated in the
Constitution".

                                            92
      Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 93 of 112




(9). Defendant will continuing, with great negligence and reckless disregard, and
depriving Plaintiff from the law of creation: "first created, first inherent right", the built-
in-creation law of the Creator (God) by changing of the law that, would diminished
Plaintiffs designed maximum lifespan of regular life of l000yrs on earth, that was
planned by the Creator (God), as a purpose, for which "peace" was designed for mankind
to the world.

(10) Defendant will continuing, with great negligence and reckless disregard, and
depriving Plaintiff from Creator's (God's) authoritative rule or injunction on how
mankind should behave in a particular circumstance, which is based according to "first
created, first inherent rights".

(11) Defendant will continuing, with great negligence and reckless disregard, and
depriving Plaintiff from the law, that stated, "the head of every man is Plaintiff, the first-
man, the first-man of all creation, the creator's son, the Christ.

(12) Defendant will continuing, with great negligence and reckless disregard, and
depriving Plaintiff from the law, that stated, the head of the woman is Plaintiff, the first-
man, the first-man of all creation, the creator's son, the Christ, which, the Ninth
Amendment to the United States Constitution addresses that, the original existing rights
of the people are to be retained. This corresponded to what the Ninth Amendment to the
United States Constitution Stated that: "The Ninth Amendment to the Constitution
addresses rights, retained by the people, that are not specifically enumerated in the
Constitution".

(13) Defendant will continuing, with great negligence and reckless disregard, and
depriving Plaintiff from the law that, imposes restrictions on the authority of other men
over Plaintiff, the first-man, the first-man of all creation, the creator's son, the Christ, as
Plaintiff was created first during the origin of creation of mankind, which, the Ninth
Amendment to the United States Constitution addresses that, the original existing rights
of the people are to be retained. This corresponded to what the Ninth Amendment to the

United States Constitution Stated that: "The Ninth Amendment to the Constitution
addresses rights, retained by the people, that are not specifically enumerated in the
Constitution".

(14) Defendant will continuing, with great negligence and reckless disregard, and
depriving Plaintiff as the natural and legal head of the human race ,by putting Plaintiff
behind bars in the police car, which is a violation of police act and a breach of Plaintiffs
fundamental natural inherent rights, statutes, privileges, authority and respect.

 (15) Defendant will continuing, with great negligence and reckless disregard, and
 depriving Plaintiff from the law, that stated, " I do not permit other men to assume
 authority over Plaintiff, the first-man of all creation, as Plaintiff, the first-man of all

                                             93
      Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 94 of 112




creation, was created first, which, the Ninth Amendment to the United States Constitution
addiesses that, the original existing rights of the people are to be retained. This
corresponded to what the Ninth Amendment to the United States Constitution Stated that:
"The Ninth Amendment to the Constitution addresses rights, retained by the people, that
are not specifically enumerated in the Constitution".

(16) Defendant will continuing, with great negligence and reckless disregard, and
depriving Plaintiff from the law, that stated, " I do not permit a woman to assume
authority over a man for a Adam was formed first, and then Eve", which, limit women
from all authorities over Plaintiff, the first-man of all creation. And , the Ninth
Amendment to the United States Constitution addresses that, the original existing rights
of the people are to be retained. This corresponded to what the Ninth Amendment to the
United States Constitution Stated that: "The Ninth Amendment to the Constitution
addresses rights, retained by the people, that are not specifically enumerated in the
 Constitution".

(17) Defendant will continuing, with great negligence and reckless disregard, having
Police Officer of El Paso I. S. D Police Department to control Plaintiff in a public that is
affront to the law, that stated, " other men must learn to live in quietness and full
submissive from all activities that other men are to carry out over Plaintiff, the first-man
of all creation, as Plaintiff was created first and has authority above all creatures of the
Creator (God) and can do anything that pleases him. These restrictions are permanent, in
all times and places and circumstances".

(18) Defendant will continuing, with great negligence and reckless disregard, recruiting,
hiring female Police Officer of El Paso I. S. D Police Department to control Plaintiff in a
public that is affront to the law, that stated, "women must learn to live in quietness and
full submissive from all activities that women are to carry out over Plaintiff, the first-man
of all creation, as Plaintiff was created first and has authority above all creatures of the
Creator (God) and can do anything that pleases him, which, the Ninth Amendment to the
United States Constitution, that addresses that, the original existing rights of the people
are to be retained. This corresponded to what the Ninth Amendment to the United States
Constitution Stated that: "The Ninth Amendment to the Constitution addresses rights,
retained by the people, that are not specifically enumerated in the Constitution".

 (19) Defendant will continuing, with great negligence and reckless disregard, that
 Plaintiff is holding a Public Office of the Creator (God) as the Head of the States of the
 world and Scared Office of Christ, the one and only priest of the Creator (God), which,
 the Ninth Amendment to the United States Constitution addresses that, the original
 existing rights of the people are to be retained. This corresponded to what the Ninth
 Amendment to the United States Constitution Stated that: "The Ninth Amendment to the
 Constitution addresses rights, retained by the people, that are not specifically enumerated
 in the Constitution".



                                            94
     Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 95 of 112




(20) Defendant will continuing, with great negligence and reckless disregard, continuing,
foccefully, robustly, violently, coarsely threaten and force the Plaintiff behind bars in the
police car, without committing any offense.

(21) Defendant will continuing, with great negligence and reckless disregard, continuing,
placing, subjecting Plaintiff under object of ridicule.

(22) Defendant will continuing, with great negligence and reckless disregard, and
depriving Plaintiff from the law, that stated: "Plaintiff is far above all rule, authority,
power, dominion, titles and offices hold by any man on earth, as Plaintiff was created first
and has authority above all creatures of the Creator (God) and can do anything that
pleases him.

(23) Defendant will continuing, with great negligence and reckless disregard, and
depriving Plaintiff from the law that, imposes restriction on the authority of any man on
earth over Plaintiff, and these restrictions are permanent in all times and places and
circumstances as Plaintiff is the First-man of all creation, which, the Ninth Amendment to
the United States Constitution addresses that, the original existing rights of the people are
to be retained. This corresponded to what the Ninth Amendment to the United States
Constitution Stated that: "The Ninth Amendment to the Constitution addresses rights,
retained by the people, that are not specifically enumerated in the Constitution".

 (24) Defendant will continuing, with great negligence and reckless disregard, for
depriving Plaintiff from the law, that stated, "I do not permit other men to assume
authority over Plaintiff, the first-man, the first-man of all creation, the creator's son, the
Christ, as Plaintiff was created first, which, the Ninth Amendment to the United States
Constitution addresses that, the original existing rights of the people are to be retained.
This corresponded to what the Ninth Amendment to the United States Constitution Stated
that: "The Ninth Amendment to the Constitution addresses rights, retained by the people,
that are not specifically enumerated in the Constitution".

(25) Defendant will continuing, with great negligence and reckless disregard, and
depriving Plaintiff from the law, that stated, "I do not permit women to assume authority

over Plaintiff, the first-man, and other men, which, the Ninth Amendment to the United
 States Constitution addresses that, the original existing rights of the people are to be
retained. This corresponded to what the Ninth Amendment to the United States
Constitution Stated that: "The Ninth Amendment to the Constitution addresses rights,
retained by the people, that are not specifically enumerated in the Constitution".

(26) Defendant will continuing, with great negligence and reckless disregard, and
depriving Plaintiff from the law that, limit women from all authorities over Plaintiff, the
first-man, and other men, as women must learn to live in quietness and full submissive
from all activities that women are to carry out over Plaintiff, the first-man, and other men.
These restrictions are permanent, in all times and places and circumstances as Plaintiff,

                                            95
    Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 96 of 112



the first-man, was formed first, then women, which, the Ninth Amendment to the United
States Constitution addresses that, the original existing rights of the people are to be
retained. This corresponded to what the Ninth Amendment to the United States
Constitution Stated that: "The Ninth Amendment to the Constitution addresses rights,
retained by the people, that are not specifically enumerated in the Constitution".

(27) Defendant will continuing, with great negligence and reckless disregard, and
depriving Plaintiff from the law, that stated, "no title or office taken by other men can be
above the title or office of Plaintiff, the first-man, the first-man of all creation", the
Creator's son, the Christ, which, the Ninth Amendment to the United States Constitution
addresses that, the original existing rights of the people are to be retained. This
corresponded to what the Ninth Amendment to the United States Constitution Stated that:
"The Ninth Amendment to the Constitution addresses rights, retained by the people, that
are not specifically enumerated in the Constitution".

(28) Defendant will continuing, with great negligence and reckless disregard, and
depriving Plaintiff from the law, that stated, "I do not permit other men to assume or
make any law, or pass a judgment, or moot the words or have a power of authority over
Plaintiff, the first-man, the first-man of all creation, the Creator's son, the Christ, as
Plaintiff was created first during the origin of creation of mankind, hence, can do
anything that pleases him. And, which, the Ninth Amendment to the United States
Constitution addresses that, the original existing rights of the people are to be retained.
This corresponded to what the Ninth Amendment to the United States Constitution Stated
that: "The Ninth Amendment to the Constitution addresses rights, retained by the people,
that are not specifically enumerated in the Constitution".

(29) Defendant will continuing, with great negligence and reckless disregard, and
depriving Plaintiff from the law, that stated, Plaintiff, the first-man, the first-man of all
creation, the creator's son, the Christ, is above other men and their laws", as Plaintiff was
created first during the origin of creation of mankind, hence, can do anything that pleases
him. And, which, the Ninth Amendment to the United States Constitution addresses that,
the original existing rights of the people are to be retained. This corresponded to what the
Ninth Amendment to the United States Constitution Stated that: "The Ninth Amendment
to the Constitution addresses rights, retained by the people, that are not specifically
enumerated in the Constitution".

(30) Defendant will continuing, with great negligence and reckless disregard, tricking
Plaintiff over Plaintiff's creation's right, into giving other men and women equal right,
which, the Ninth Amendment to the United States Constitution addresses that, the
original existing rights of the people are to be retained. This corresponded to what the
Ninth Amendment to the United States Constitution Stated that: "The Ninth Amendment
to the Constitution addresses rights, retained by the people, that are not specifically
enumerated in the Constitution".




                                           96
      Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 97 of 112




(31) Defendant will continuing, with great negligence and reckless disregard, harassment,
persecution and intimidation of Plaintiff's right of administration of "justice" on earth
over all mankind, which, the Ninth Amendment to the United States Constitution
addresses that, the original existing rights of the people are to be retained. This
corresponded to what the Ninth Amendment to the United States Constitution Stated that:
"The Ninth Amendment to the Constitution addresses rights, retained by the people, that
are not specifically enumerated in the Constitution".

(32) Defendant will continuing, with great negligence and reckless disregard, harassment,
persecution and intimidation of Plaintiff's right of having the official power to make legal
decision and judgment to mankind.

(33) Defendant will continuing, with great negligence and reckless disregard, and
depriving Plaintiff from the right to enforce obedience to the law of creation: "first
created, first inherent right", the built-in-creation law of the Creator (God).

(34) Defendant will continuing, with great negligence and reckless disregard, serving
false violation notice to Plaintiff that said, Plaintiff is driving at a speed greater the speed
of the driver next to Plaintiff's right.

(35) Defendant will continuing, with great negligence and reckless disregard, bringing
notice and false driving ticket violation to be served upon Plaintiff that constitutes a
violation of Plaintiff's rights.

(36) Defendant will continuing, with great negligence and reckless disregard, harassment,
persecution and intimidation of Plaintiff's right.

(37) Defendant will continuing, with great negligence and reckless disregard, coarsely,
threatening, forcing to place Plaintiff under arrest.


(38) Defendant will continuing, with great negligence and reckless disregard, subjecting
Plaintiff under object of ridicule.

(39) Defendant will continuing, with great negligence and reckless disregard for
depriving Plaintiff from the law, that stated: "Plaintiff is far above all rule, authority,
power, dominion, titles and offices hold by any man on earth, as Plaintiff was created first
and has authority above all creatures of the Creator (God) and can do anything that
pleases him.

(40) Defendant will continuing, with great negligence and reckless disregard, and
depriving Plaintiff from enjoying the Amendments which are now known as the Bill of
Rights and were adopted and ratified in 1789 thus becoming a part of United States
Constitution which protect Plaintiff's inherent rights, statutes and privileges and
authority.

                                             97
     Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 98 of 112



(41) Defendant will continuing, with great negligence and reckless disregard, and
dupriving Plaintiff from enjoying the "rights" and "law" which the Creator (God)
accorded to all human beings which are contained and protected within the Bill of Rights.

(42) Defendant will continuing, with great negligence and reckless disregard, and
depriving Plaintiff from enjoying the Ninth Amendment to the Constitution, that
addresses that, the original existing rights of the people are to be retained. This
corresponded to what the Ninth Amendment to the United States Constitution Stated that:
"The Ninth Amendment to the Constitution addresses rights, retained by the people, that
are not specifically enumerated in the Constitution".

(43) Defendant will continuing, with great negligence and reckless disregard, and
depriving Plaintiff from Plaintiff enjoying the Bill of Rights, the amendments to the
United States Constitution, that recognized and enumerated various natural rights which
Plaintiff had since five billion years ago during the creation of origin of mankind.

(44) Defendant will continuing, with great negligence and reckless disregard, and
depriving Plaintiff from enjoying the right to Happiness which was accorded to all
citizen under the Amendment to the Constitution.

466.        Immediate and irreparable injury, loss and damage will result to Plaintiff as
Defendant attempting misrepresenting and suppressing salient the commandments of law
of nature and creation, the Ninth Amendment to the Constitution, that addresses that, the
original existing rights of the people are to be retained, as well as, the Bill of Rights in
connection with United States Constitution. This corresponded to what the Ninth
Amendment to the United States Constitution Stated that: "The Ninth Amendment to the
Constitution addresses rights, retained by the people, that are not specifically enumerated
in the Constitution" Meaning, the Bill of Rights, the amendments to the United States
Constitution recognized and enumerated various natural rights which Defendant had since
five billion years ago during the creation of origin of mankind, under the commandment
of rule of law of nature and creation. This is a rule of action and conduct prescribed by
the Creator (God) and having binding legal force that must be obeyed and followed by all
mankind. It is universal standards of commandments of law that apply to all mankind
throughout all times. It is a law that holds mankind together, as a Creator's authoritative
rule or injunction on how mankind should behave in a particular circumstance, which is
based according to "first to be created, first inherent rights".


        Motion To File Notice of Claim To The Government Entities


467. NOW COME, Plaintiff Paul Benjamin Chuka Ayika, Motion United States
District Court for the Western District of Texas, El Paso Division, BEFORE THE
COURT, Motion to file "Notice of Claim" to the government entities that need to receive
this notice of claim over Plaintiff's rights and injury to Plaintiff's right.

                                           98
     Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 99 of 112




468. Under Federal Rule of Civil Procedure, Notice of Claim, needs to be addressed and
mMled to each of a single government agency that needs to receive Plaintiffs notice of
claim and would show this court the following government entities.

469. In this petition, Plaintiff would show this court the following government entities:

    (1) Hon. Mr. Greg Abbott
        The Governor of Texas
        Office of the Governor
        1100 San Jacinto
        Austin, Texas 78701

(2) Hon. Mr. Joe Esparza
        The Deputy Sectary of State of Texas
        1019 Brazos Street
         Austin, Texas 78701

(3) Texas Department of Public Safety
        Steven C. McCraw
        P. 0. Box 4087
        Austin, Texas 78773

(4) El Paso I.S.D. Police Department
          Chief of Police
         Chief Victor Araiza
         6531 Boeing Dr.
         El Paso, Texas 79925

(5) El Paso Police Department
         Chief of Police
         Chief Greg Allen
          911 N. Raynor
          El Paso, Texas 79903

(6) El Paso I.S.D. Police Department
           Police Officer
           Mr. C. Rodriquez
           6531 Boeing Dr.
            El Paso, Texas 799025




                                          99
     Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 100 of 112




                          Motion For Permanent Injunction

470.          NOW COMES, Plaintiff, Motion, United States District Court, Western
District of Texas, pursuant to the Ninth Amendment to the United States Constitution
that addresses that, the original existing rights of the people are to be retained. This
corresponded to what the Ninth Amendment to the United States Constitution Stated that:
"The Ninth Amendment to the Constitution addresses rights, retained by the people, that
are not specifically enumerated in the Constitution"

471.       Meaning, the Bill of Rights, the amendments to the United States Constitution
recognized and enumerated various natural rights which Plaintiff had since five billion
years ago during the creation of origin of mankind, under the commandment of rule of
law of nature and creation.

472.         Plaintiff's inherent rights, statutes and privileges and authority acquired from
the commandments of law of nature and creation can not be restrained by any law under
government constitution, as the commandments of law of nature and creation was formed
first five billion years ago after the creation of the earth. And characteristically, upholding
the laws of mankind that are supreme and above the laws of the constitution of every
state.

473.       Plaintiff is authorized and empowered to enforce the Ninth Amendment to the
United States Constitution, the Bill of Rights in connection with United States
Constitution, as well as, the commandments of law of nature and creation, including
without limitation the right to sue for and obtain revoking, an injunction, prohibitive or
mandatory, to prevent the breach of or to enforce the observance of the restrictions, and to
obtain substantial monetary damages, therein set forth.

474.        Plaintiff, motion, United States District Court, Western District of Texas, El
Paso Division, to grant a permanent Injunction in the above-entitled cause enjoining
Defendant, and Defendant's agents, servants, employees and attorneys and those persons
in active concert or participation from:

--  Continuing with great negligence and reckless disregard, and depriving Plaintiff from
enjoying the Amendments which are now known as the Bill of Rights and were adopted
and ratified in 1789 thus becoming a part of United States Constitution which protect
Plaintiffs inherent rights, statutes and privileges and authority.

--  Continuing with great negligence and reckless disregard, and depriving Plaintiff from
enjoying the "rights" and "law" which the Creator (God) accorded to all human beings
which are contained and protected within the Bill of Rights.



                                            100
     Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 101 of 112




--   Continuing with great negligence and reckless disregard, and depriving Plaintiff from
enjoying the Ninth Amendment to the Constitution, that addresses that, the original
existing rights of the people are to be retained. This corresponded to what the Ninth
Amendment to the United States Constitution Stated that: "The Ninth Amendment to the
Constitution addresses rights, retained by the people, that are not specifically enumerated
in the Constitution"

--  Continuing with great negligence and reckless disregard, and depriving Plaintiff from
enjoying the Bill of Rights, the amendments to the United States Constitution, which
recognized and enumerated various natural rights which Plaintiff had since five billion
years ago during the creation of origin of mankind, under the commandment of rule of
law of nature and creation.

--  Continuing with great negligence and reckless disregard, and depriving Plaintiff from
enjoying the Ninth Amendment to the Constitution that addresses that, Plaintiff's
inherent rights to happiness are to be retained.

--  Continuing with great negligence and reckless disregard, and depriving Plaintiff from
enjoying Plaintiff's inherent rights, statutes and privileges and authority over all human
beings as the first-born, as Plaintiff was created first and has authority above all creatures
of the Creator (God) and can do anything that pleases him.

-- Continuing with great negligence and reckless disregard for engaging in a violation of
law that continuing bringing Plaintiff notice and false driving ticket violation to be served
upon Plaintiff that constitutes a violation of the Plaintiff's rights under the
commandments of law of nature and creation.

-- Continuing with great negligence and reckless disregard for engaging in a violation     of
law that continuing harassment, persecution and intimidation of the Plaintiff's right.

-- continuing, with great negligence and reckless disregard, and depriving Plaintiff from
Creator's (God's) authoritative rule or injunction on how mankind should behave in a
particular circumstance, which is based according to "first created, first inherent rights".

-- continuing, with great negligence and reckless disregard, and depriving Plaintiff from
the law, that stated, "the head of every man is Plaintiff, the first-man, the first-man of all
creation, the creator's son, the Christ.

-- continuing, with great negligence and reckless disregard, and depriving Plaintiff from
the law, that stated, the head of the woman is Plaintiff, the first-man, the first-man of all
creation, the creator's son, the Christ, which, the Ninth Amendment to the United States
Constitution addresses that, the original existing rights of the people are to be retained.
This corresponded to what the Ninth Amendment to the United States Constitution Stated
that: "The Ninth Amendment to the Constitution addresses rights, retained by the people,
that are not specifically enumerated in the Constitution".

                                            101
     Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 102 of 112




as Plaintiff was created first and has authority above all creatures of the Creator (God)
and can do anything that pleases him, which, the Ninth Amendment to the United States
Constitution, that addresses that, the original existing rights of the people are to be
retained. This corresponded to what the Ninth Amendment to the United States
Constitution Stated that: "The Ninth Amendment to the Constitution addresses rights,
retained by the people, that are not specifically enumerated in the Constitution".

-- continuing, with great negligence and reckless disregard, that Plaintiff is holding a
Public Office of the Creator (God) as the Head of the States of the world and Scared
Office of Christ, the one and only priest of the Creator (God), which, the Ninth
Amendment to the United States Constitution addresses that, the original existing rights
of the people are to be retained. This corresponded to what the Ninth Amendment to the
United States Constitution Stated that: "The Ninth Amendment to the Constitution
addresses rights, retained by the people, that are not specifically enumerated in the
Constitution".

 -- continuing, with great negligence and reckless disregard, continuing, forcefully,
robustly, violently, coarsely threaten and force the Plaintiff behind bars in the police car,
without committing any offense.

-- continuing, with great negligence and reckless disregard, continuing, placing,
subjecting Plaintiff under object of ridicule.

-- continuing, with great negligence and reckless disregard, and depriving Plaintiff from
the law, that stated: "Plaintiff is far above all rule, authority, power, dominion, titles and
offices hold by any man on earth, as Plaintiff was created first and has authority above all
creatures of the Creator (God) and can do anything that pleases him.

-- continuing, with great negligence and reckless disregard, and depriving Plaintiff from
the law that, imposes restriction on the authority of any man on earth over Plaintiff, and
these restrictions are permanent in all times and places and circumstances as Plaintiff is
the First-man of all creation, which, the Ninth Amendment to the United States
Constitution addresses that, the original existing rights of the people are to be retained.
This corresponded to what the Ninth Amendment to the United States Constitution Stated
that: "The Ninth Amendment to the Constitution addresses rights, retained by the people,
that are not specifically enumerated in the Constitution".

 -- continuing, with great negligence and reckless disregard, for depriving Plaintiff from
the law, that stated, "I do not permit other men to assume authority over Plaintiff, the
first-man, the first-man of all creation, the creator's son, the Christ, as Plaintiff was
created first, which, the Ninth Amendment to the United States Constitution addresses
that, the original existing rights of the people are to be retained. This corresponded to
what the Ninth Amendment to the United States Constitution Stated that: "The Ninth
Amendment to the Constitution addresses rights, retained by the people, that are not
specifically enumerated in the Constitution".

                                            103
     Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 103 of 112




 -- icontinuing, with great negligence and reckless disregard, and depriving Plaintiff from
 the law, that stated, "I do not permit women to assume authority over Plaintiff, the first-
 man, and other men, which, the Ninth Amendment to the United States Constitution
 addresses that, the original existing rights of the people are to be retained. This
 corresponded to what the Ninth Amendment to the United States Constitution Stated that:
 "The Ninth Amendment to the Constitution addresses rights, retained by the people, that
 are not specifically enumerated in the Constitution".

 -- continuing, with great negligence and reckless disregard, and depriving Plaintiff from
the law that, limit women from all authorities over Plaintiff, the first-man, and other men,
as women must learn to live in quietness and full submissive from all activities that
women are to carry out over Plaintiff, the first-man, and other men. These restrictions are
permanent, in all times and places and circumstances as Plaintiff, the first-man, was
formed first, then women, which, the Ninth Amendment to the United States Constitution
addresses that, the original existing rights of the people are to be retained. This
corresponded to what the Ninth Amendment to the United States Constitution Stated that:
"The Ninth Amendment to the Constitution addresses rights, retained by the people, that
are not specifically enumerated in the Constitution".

-- continuing, with great negligence and reckless disregard, and depriving Plaintiff from
the law, that stated, "no title or office taken by other men can be above the title or office
of Plaintiff, the first-man, the first-man of all creation", the Creator' s son, the Christ,
which, the Ninth Amendment to the United States Constitution addresses that, the
original existing rights of the people are to be retained. This corresponded to what the
Ninth Amendment to the United States Constitution Stated that: "The Ninth Amendment
to the Constitution addresses rights, retained by the people, that are not specifically
enumerated in the Constitution".

-- continuing, with great negligence and reckless disregard, and depriving Plaintiff from
the law, that stated, "I do not permit other men to assume or make any law, or pass a
judgment, or moot the words or have a power of authority over Plaintiff, the first-man,
the first-man of all creation, the Creator's son, the Christ, as Plaintiff was created first
during the origin of creation of mankind, hence, can do anything that pleases him. And,
which, the Ninth Amendment to the United States Constitution addresses that, the
original existing rights of the people are to be retained. This corresponded to what the
Ninth Amendment to the United States Constitution Stated that: "The Ninth Amendment
to the Constitution addresses rights, retained by the people, that are not specifically
enumerated in the Constitution".

-- continuing, with great negligence and reckless disregard, and depriving Plaintiff from
the law, that stated, Plaintiff, the first-man, the first-man of all creation, the creator's son,
the Christ, is above other men and their laws", as Plaintiff was created first during the
origin of creation of mankind, hence, can do anything that pleases him. And, which, the
Ninth Amendment to the United States Constitution addresses that, the original existing

                                             104
     Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 104 of 112




rights of the people are to be retained. This corresponded to what the Ninth Amendment
to the United States Constitution Stated that: "The Ninth Amendment to the Constitution
addresses rights, retained by the people, that are not specifically enumerated in the
Constitution".

-- continuing, with great negligence and reckless disregard, tricking Plaintiff over
Plaintiff's creation's right, into giving other men and women equal right, which, the
Ninth Amendment to the United States Constitution addresses that, the original existing
rights of the people are to be retained. This corresponded to what the Ninth Amendment
to the United States Constitution Stated that: "The Ninth Amendment to the Constitution
addresses rights, retained by the people, that are not specifically enumerated in the
Constitution".

-- continuing, with great negligence and reckless disregard, harassment, persecution and
intimidation of Plaintiff's right of administration of "justice" on earth over all mankind,
which, the Ninth Amendment to the United States Constitution addresses that, the
original existing rights of the people are to be retained. This corresponded to what the
Ninth Amendment to the United States Constitution Stated that: "The Ninth Amendment
to the Constitution addresses rights, retained by the people, that are not specifically
enumerated in the Constitution".

-- continuing, with great negligence and reckless disregard, harassment, persecution and
 intimidation of Plaintiff's right of having the official power to make legal decision and
judgment to mankind.

-- continuing, with great negligence and reckless disregard, and depriving Plaintiff from
the right to enforce obedience to the law of creation: "first created, first inherent right",
the built-in-creation law of the Creator (God).

-- continuing, with great negligence and reckless disregard, serving false violation notice
to Plaintiff that said, Plaintiff is driving at a speed greater the speed of the driver next to
Plaintiff's right.

-continuing, with great negligence and reckless disregard, bringing notice and false
driving ticket violation to be served upon Plaintiff that constitutes a violation of
Plaintiff's rights.

-- continuing, with great negligence and reckless disregard, harassment, persecution and
intimidation of Plaintiff's right.

-- continuing, with great negligence and reckless disregard coarsely, threatening, forcing
to place Plaintiff under arrest.

-- continuing, with great negligence and reckless disregard, opposing Plaintiff, the first-
born of all creation, the creator's son, who is the natural and legal head of the human

                                            105
    Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 105 of 112




race, by putting Plaintiff behind bars in the police car, which is a violation of police act
and a breach of Plaintiff's fundamental natural inherent rights, statutes, privileges,
authority and respect..

475. Plaintiff prays judgment under motion for permanent injunction of its petition for
an order permanently injunction restraining and enjoining Defendant from continuing
depriving Plaintiff from enjoying plaintiff's inherent rights, statutes and privileges and
authority over all creatures as the first-born.

476. Plaintiff prays judgment under motion for permanent injunction of its petition for
an order permanently injunction restraining and enjoining Defendant from continuing
depriving Plaintiff from inheriting the first-born privileges, in respect of authority, as
Plaintiff is the first in creation.

477. Plaintiff prays judgment under motion for permanent injunction of its petition for
an order permanently injunction restraining and enjoining Defendant from continuing
engaging in a violation of law that continuing bringing Plaintiff notice and false driving
ticket violation to be served upon Plaintiff that constitutes a violation of the Plaintiff's
rights, which, the Ninth Amendment to the Constitution that addresses Plaintiffs inherent
rights, statutes and privileges and authority, are be retained.

478. Plaintiff prays judgment under motion for permanent injunction of its petition for
an order permanently injunction restraining and enjoining Defendant from continuing
engaging in a violation of law that continuing harassment, persecution and intimidation of
the Plaintiff's right.


479. Plaintiff prays judgment under motion for permanent injunction of its petition for
an order permanently injunction restraining and enjoining Defendant from continuing
forcing to place Plaintiff under arrest.

480. Immediate and irreparable injury, loss, and damage will result to the Plaintiff by
the reason of the threatened action of Defendant in continuing harassment, persecution
and intimidation of the Plaintiff's right.

481.    Plaintiff has no adequate remedy of the commandments of law of nature and
creation, the Ninth Amendment to the Constitution that addresses rights, retained by the
people, that are not specifically enumerated in the Constitution, as well as, the Bill of
Rights in connection with United States Constitution. The commandment of law of
nature and creation is a universal and legal law system of mankind that are supreme and
above the laws of the constitution of every state, a law that holds mankind together. The
Ninth Amendment to the United States Constitution addresses that, the original existing
rights of the people are to be retained. This corresponded to what the Ninth Amendment
to the United States Constitution Stated that: "The Ninth Amendment to the Constitution
                                            106
    Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 106 of 112




addresses rights, retained by the people, that are not specifically enumerated in the
Cinstitution".


482. Wherefore, Plaintiff hereby request the court to issue a permanent injunction.

                                         /_day
                      SIGNED this                of September, 2019.


                                                           irsl
                                          PAUL BENJAMIN CHUKA AYIKA, S.P.
                                                              creation

                                                      in Chuka Ayika,
                                         7216 Desert Jewel Street
                                         El Paso, Texas 79912
                                         United States of America
                                         Telephone: (915) 833-9480
                                         Cell Phone: (915) 282- 3993
                                          PaulayikaçsecondcomingofChristministry.com




                                 CERTIFICATE OF SERVICE

Plaintiff do here certify that a true and correct copy of the foregoing Plaintiff's petition is filled
to the United States District Court, Western District of Texas, El Paso Division, 511 East San
Antonio, El Paso, Texas 79901. Plaintiff's notice of claim has been addressed and mailed on this
9th
    day of September, 20019, to each of a single government agency that needs to receive this
notice of claim. Plaintiff's Notice Of Claim has been sent to the following government entities by
certified mailed. (1) Hon. Mr. Greg Abbott, the Governor of Texas, Office of the Governor,
1100 San Jacinto, Austin, Texas 78701(2) Hon. Mr. Joe Esparza, the Deputy Sectary of State
of Texas, 1019 Brazos Street, Austin, Texas 78701(3) Hon. Mr. Steven C. McCraw, the Texas
Department of Public safety, P.O. Box 4087, Austin, Texas 78773 (4) Hon. Mr. Chief Victor
Araiza, the Chief of Police, El Paso I.S.D. Police Department, 6531 Boeing Dr., El Paso, Texas
79912 (5) Hon. Mr. Chief Greg Allen, the Chief of Police, El Paso Police Department, 911 N.
                   Texas 799l2            C.Rorigl1ezP9liee-Officr,651 Boeing Dr., El Paso,
T:9
                                          Paul B. Ayika




                                                107
Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 107 of 112




             EXHIBIT           #




                             109
                  Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 108 of 112
                                    Archdiocesan                    Secretariat
Tpioe
'Your

Our Ref
        R.1.
         ..
(Mi repUes
              '

             to
                  310




                   ..

                  bs    aMed       de Seury)
                                               .
                                                              A        A
                                                                                 P. 0.   BOX 411,
                                                                                 OMTL3H.A.
                                                                                 EAST CEZ4TRAL STATE,
                                                                                 NiGERIA.
                                                     -
                                                                                                        .*




                                                   TESfCTIAL
                                           Q_W{CN        IT   MAY CONCBR
                           have known Paul B.
                               I
                                              Ayika Thr over two years,
                   which period, being very                              during
                                            closely associated with me
                   iapvased me very wonderrully.                        be has

                        Paul baa in him
                                         oharactariatca that present him a very
                  yx'oaising man in future   ie. is very
                                                         intelligent, simple,
                  friendly and very honest.

                        I do not therefore
                                           hesitate to recomnnd                    him to you as one
                  who will live up to
                                      ezpectatio   very                    aatiaactoril.
                           Th5anking you, I wish you
                                                                   God's blesei.xg.

                                                                  8incereiy Tours   tin.   Christ,




                                                                  Michael 0. Uzuegbmam (Rev.Pr.)
Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 109 of 112




                  EXHIBIT #            2




                               110
Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 110 of 112
     Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 111 of 112




S.




                   EXHIBIT              # 3




                                  111
        Case 3:19-cv-00252-FM Document 1 Filed 09/09/19 Page 112 of 112




d
    I
                                                           IA.
